EXECUTION VERSION



--------------------------------------------------------------------------------


CREDIT AND GUARANTY AGREEMENT
dated as of November 7, 2014
among
HAWAIIAN AIRLINES, INC.,
as Borrower,
HAWAIIAN HOLDINGS, INC.,
as Parent and a Guarantor,
THE SUBSIDIARIES OF THE PARENT PARTY HERETO
OTHER THAN THE BORROWER,
as Guarantors,
THE LENDERS PARTY HERETO,
and
CITIBANK, N.A.,
as Administrative Agent




--------------------------------------------------------------------------------

[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.




Confidential

--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
Section 1. DEFINITIONS
1

Section 1.01.
Defined Terms    1

Section 1.02.
Terms Generally.    52

Section 1.03.
Accounting Terms; GAAP.    52

Section 2. AMOUNT AND TERMS OF CREDIT
53

Section 2.01.
Commitments of the Lenders.    53

Section 2.02.
Letters of Credit.    54

Section 2.03.
Requests for Loans.    58

Section 2.04.
Funding of Loans.    59

Section 2.05.
Interest Elections.    60

Section 2.06.
Limitation on Eurodollar Tranches.    61

Section 2.07.
Interest on Loans.    61

Section 2.08.
Default Interest.    61

Section 2.09.
Alternate Rate of Interest.    62

Section 2.10.
Repayment of Loans; Evidence of Debt.    62

Section 2.11.
Optional Termination or Reduction of Revolving Commitments.    63

Section 2.12.
Mandatory Prepayment of Loans; Commitment Termination; Change of Control
Offer.    63

Section 2.13.
Optional Prepayment of Loans.    66

Section 2.14.
Increased Costs.    67

Section 2.15.
Break Funding Payments.    69

Section 2.16.
Taxes.    70

Section 2.17.
Payments Generally; Pro Rata Treatment.    73

Section 2.18.
Mitigation Obligations; Replacement of Lenders.    74

Section 2.19.
Certain Fees.    75

Section 2.20.
Commitment Fee and Upfront Fee.    75

Section 2.21.
Letter of Credit Fees.    75

Section 2.22.
Nature of Fees.    76

Section 2.23.
Right of Set-Off.    76

Section 2.24.
Security Interest in Letter of Credit Account.    76

Section 2.25.
Payment of Obligations.    77

Section 2.26.
Defaulting Lenders.    77

Section 2.27.
Increase in Commitment.    79

Section 2.28.
Extension of the Revolving Facility.    80

Section 2.29.
Illegality Event.    83

Section 3. REPRESENTATIONS AND WARRANTIES
83


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page



Section 3.01.
Organization and Authority.    83

Section 3.02.
Air Carrier Status.    84

Section 3.03.
Due Execution.    84

Section 3.04.
Statements Made.    84

Section 3.05.
Financial Statements; Material Adverse Change.    85

Section 3.06.
Ownership of Subsidiaries.    85

Section 3.07.
Liens.    85

Section 3.08.
Use of Proceeds.    85

Section 3.09.
Litigation and Compliance with Laws.    85

Section 3.10.
[Intentionally Omitted].    86

Section 3.11.
Margin Regulations; Investment Company Act.    86

Section 3.12.
Ownership of Collateral.    86

Section 3.13.
Perfected Security Interests.    86

Section 3.14.
Payment of Taxes.    87

Section 3.15.
Anti-Corruption Laws and Sanctions.    87

Section 4. CONDITIONS OF LENDING
87

Section 4.01.
Conditions Precedent to Closing.    87

Section 4.02.
Conditions Precedent to Each Loan and Each Letter of Credit.    89

Section 5. AFFIRMATIVE COVENANTS
90

Section 5.01.
Financial Statements, Reports, etc.    90

Section 5.02.
Taxes.    93

Section 5.03.
Stay, Extension and Usury Laws.    93

Section 5.04.
Corporate Existence.    93

Section 5.05.
Compliance with Laws.    93

Section 5.06.
Designation of Restricted and Unrestricted Subsidiaries.    94

Section 5.07.
Delivery of Appraisals; Field Audits. (a) The Borrower shall:    94

Section 5.08.
[Intentionally Omitted]    96

Section 5.09.
Citizenship; Collateral Requirements. The Borrower will:    96

Section 5.10.
Collateral Ownership.    96

Section 5.11.
Insurance. The Borrower shall:    96

Section 5.12.
Additional Guarantors; Grantors; Collateral.    97

Section 5.13.
Access to Books and Records.    98

Section 5.14.
Further Assurances.    99

Section 6. NEGATIVE COVENANTS
99

Section 6.01.
Restricted Payments.    99

Section 6.02.
Restrictions on Ability of Restricted Subsidiaries to Pay Dividends

and Make Certain Other Payments.    105
Section 6.03.
Incurrence of Indebtedness and Issuance of Preferred Stock.    107

Section 6.04.
Disposition of Collateral.    113


    ii


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page



Section 6.05.
Transactions with Affiliates.    113

Section 6.06.
Liens.    115

Section 6.07.
Business Activities.    115

Section 6.08.
Liquidity.    115

Section 6.09.
Collateral Coverage Ratio.    115

Section 6.10.
Merger, Consolidation, or Sale of Assets.    117

Section 6.11.
Use of Proceeds.    118

Section 7. EVENTS OF DEFAULT
118

Section 7.01.
Events of Default.    118

Section 8. THE AGENTS
121

Section 8.01.
Administration by Agents.    121

Section 8.02.
Rights of Administrative Agent.    122

Section 8.03.
Liability of Agents.    122

Section 8.04.
Reimbursement and Indemnification.    123

Section 8.05.
Successor Agents.    124

Section 8.06.
Independent Lenders.    124

Section 8.07.
Advances and Payments.    125

Section 8.08.
Sharing of Setoffs.    125

Section 8.09.
Withholding Taxes.    126

Section 8.10.
Appointment by Secured Parties.    126

Section 9. GUARANTY
126

Section 9.01.
Guaranty.    126

Section 9.02.
No Impairment of Guaranty.    127

Section 9.03.
Continuation and Reinstatement, etc.    128

Section 9.04.
Subrogation.    128

Section 9.05.
Discharge of Guaranty.    128

Section 10. MISCELLANEOUS
129

Section 10.01.
Notices.    129

Section 10.02.
Successors and Assigns.    130

Section 10.03.
Confidentiality.    134

Section 10.04.
Expenses; Indemnity; Damage Waiver.    135

Section 10.05.
Governing Law; Jurisdiction; Consent to Service of Process.    137

Section 10.06.
No Waiver.    138

Section 10.07.
Extension of Maturity.    138

Section 10.08.
Amendments, etc.    138

Section 10.09.
Severability.    140

Section 10.10.
Headings.    140

Section 10.11.
Survival.    140


    iii


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page



Section 10.12.
Execution in Counterparts; Integration; Effectiveness.    141

Section 10.13.
USA Patriot Act.    141

Section 10.14.
New Value.    141

Section 10.15.
WAIVER OF JURY TRIAL.    141

Section 10.16.
No Fiduciary Duty.    141

Section 10.17.
Intercreditor Agreements.    142

Section 10.18.
Registrations with International Registry.    142


    iv


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




INDEX OF APPENDICES
ANNEX A    – Commitment Amounts
ANNEX B    – List of Aircraft and Engine Appraisers
ANNEX C    – Certain Economic Terms
EXHIBIT A    – Form of Instrument of Assumption and Joinder
EXHIBIT B    – Form of Assignment and Acceptance
EXHIBIT C    – Form of Loan Request
EXHIBIT D    – Form of Aircraft and Spare Engine Mortgage
EXHIBIT E    – Form of Spare Parts Security Agreement
EXHIBIT F    – Form of Security Agreement
EXHIBIT G    – Form of Other Aircraft Mortgage
SCHEDULE 3.06    – Subsidiaries

[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




CREDIT AND GUARANTY AGREEMENT, dated as of November 7, 2014, among Hawaiian
Airlines, Inc., a Delaware corporation (the “Borrower”), Hawaiian Holdings,
Inc., a Delaware corporation (“Parent”), the direct and indirect Domestic
Subsidiaries of the Parent from time to time party hereto other than the
Borrower, each of the several banks and other financial institutions or entities
from time to time party hereto (the “Lenders”), and CITIBANK, N.A. (“Citibank”),
as administrative agent for the Lenders (together with its permitted successors
in such capacity, the “Administrative Agent”).
INTRODUCTORY STATEMENT
The Borrower has applied to the Lenders for a revolving credit and revolving
letter of credit facility in an aggregate principal amount not to exceed
$175,000,000 as set forth herein.
The proceeds of the Loans will be used for working capital and other general
corporate purposes of the Borrower and its Subsidiaries.
To provide guarantees and security for the repayment of the Loans, the
reimbursement of any draft drawn under a Letter of Credit and the payment of the
other obligations of the Borrower and the Guarantors hereunder and under the
other Loan Documents, the Borrower and the Guarantors will, among other things,
provide to the Administrative Agent and the Lenders the following (each as more
fully described herein):
(a)    a guaranty from each Guarantor of the due and punctual payment and
performance of the Obligations of the Borrower pursuant to Section 9 hereof; and
(b)    a security interest in or mortgages (or comparable Liens) with respect to
the Collateral from the Borrower and each other Guarantor (if any) pursuant to
the Collateral Documents.
Accordingly, the parties hereto hereby agree as follows:
Section 1.
DEFINITIONS
Section 1.01.    Defined Terms. 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, is bearing interest at a rate
determined by reference to the Alternate Base Rate.

-1-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




“Account” shall mean all “accounts” as defined in the UCC, and all rights to
payment for interest (other than with respect to debt and credit card
receivables).
“Account Control Agreements” shall mean each three-party security and control
agreement entered into by any Grantor, the Administrative Agent and a financial
institution which maintains one or more deposit accounts or securities accounts
that have been pledged to the Administrative Agent as Collateral hereunder or
under any other Loan Document, in each case giving the Administrative Agent
exclusive control over the applicable account and in form and substance
reasonably satisfactory to the Administrative Agent and as the same may be
amended, restated, modified, supplemented, extended or amended and restated from
time to time.
“Account Debtor” shall mean the Person obligated on an Account.
“Acquired Debt” means, with respect to any specified Person:
(1)    Indebtedness, Disqualified Stock or preferred stock of any other Person
existing at the time such other Person is merged, consolidated or amalgamated
with or into such specified Person, or became a Subsidiary of such specified
Person, to the extent such Indebtedness is incurred or such Disqualified Stock
or preferred stock is issued in connection with, or in contemplation of, such
other Person merging, consolidating or amalgamating with or into, or becoming a
Subsidiary of, such specified Person; and
(2)    Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.
“Additional Collateral” shall mean (a) cash that is denominated in Dollars and
Cash Equivalents pledged to the Administrative Agent (and subject to an Account
Control Agreement), (b) Eligible Accounts of the Borrower or any Grantor,
(c) any Eligible Aircraft, Eligible Engines and Eligible Spare Parts of the
Borrower or any Grantor and (d) Ground Support Equipment, and all of which
assets shall (i) (other than with respect to Additional Collateral of the type
described in clause (a) above and new spare Engines subject to proviso (iii) in
the first sentence of Section 5.07) be valued by a new Appraisal (or, solely
with respect to Additional Collateral of the type described in clause (b) above,
by a new Officer’s Certificate setting forth the computed value of such Eligible
Account) at the time the Borrower designates such assets as Additional
Collateral and (ii) as of any date of addition of such assets as Collateral, be
subject, to the extent purported to be created by the applicable Collateral
Document, to a perfected first priority Lien and/or mortgage (or comparable
Lien), in favor of the Administrative Agent and otherwise subject only to
Permitted Liens (excluding those referred to in clauses (5) and (11) of the
definition of “Permitted Lien” and, until the time such assets actually become
subject to such Lien on such date, clause (2) of the definition of “Permitted
Liens”).

-2-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




“Administrative Agent” shall have the meaning set forth in the first paragraph
of this Agreement.
“Administrator” shall have the meaning given it in the Regulations and
Procedures for the International Registry.
“Affiliate” shall mean, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, a Person (a “Controlled Person”)
shall be deemed to be “controlled by” another Person (a “Controlling Person”) if
the Controlling Person possesses, directly or indirectly, power to direct or
cause the direction of the management and policies of the Controlled Person
whether by contract or otherwise.
“Affiliate Transaction” shall have the meaning given such term in
Section 6.05(a).
“Agreement” shall mean this Credit and Guaranty Agreement, as the same may be
amended, restated, modified, supplemented, extended or amended and restated from
time to time.
“Aggregate Exposure” shall mean, with respect to any Lender at any time, an
amount equal to (a) until the Closing Date, the aggregate amount of such
Lender’s Commitments at such time and (b) thereafter, the amount of such
Lender’s Revolving Commitment then in effect or, if the Revolving Commitments
have been terminated, the amount of such Lender’s Revolving Extensions of Credit
then outstanding.
“Aggregate Exposure Percentage” shall mean, with respect to any Lender at any
time, the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure
at such time to the Aggregate Exposure of all Lenders at such time.
“Aircraft” means any contrivance invented, used, or designed to navigate, or fly
in, the air.
“Aircraft and Spare Engine Mortgage” means the Mortgage and Security Agreement,
in substantially the form of Exhibit D, entered into by the Borrower and the
Administrative Agent, as the same may be amended, restated, modified,
supplemented, extended or amended and restated from time to time.
“Aircraft Appraiser” shall mean (i) ICF International, Inc. (ii) Morten, Beyer
and Agnew or (iii) any other independent appraisal firm appointed by the
Borrower and reasonably satisfactory to the Administrative Agent.
“Aircraft Protocol” means the official English language text of the Protocol to
the Convention on International Interests in Mobile Equipment on Matters
Specific to Aircraft

-3-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




Equipment adopted on November 16, 2001, at a diplomatic conference in Cape Town,
South Africa, and all amendments, supplements and revisions thereto, as in
effect in the United States.
“Airline/Parent Merger” means the merger or consolidation, if any, of the
Borrower and the Parent.
“Airport Authority” shall mean any city or any public or private board or other
body or organization chartered or otherwise established for the purpose of
administering, operating or managing airports or related facilities, which in
each case is an owner, administrator, operator or manager of one or more
airports or related facilities.
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the sum of the Federal
Funds Effective Rate in effect on such day plus ½ of 1% and (c) the sum of the
One-Month LIBOR in effect on such day plus 1%. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
One-Month LIBOR shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the One-Month
LIBOR, respectively.
“Anti-Corruption Laws” means all laws, rules and regulations of the United
States applicable to Parent or its Subsidiaries from time to time intended to
prevent or restrict bribery or corruption.
“Appliance” shall mean any instrument, equipment, apparatus, part, appurtenance,
or accessory used, capable of being used, or intended to be used, in operating
or controlling Aircraft in flight, including a parachute, communication
equipment, and another mechanism installed in or attached to Aircraft during
flight, and not a part of an Aircraft, Engine, or Propeller.
“Applicable Margin” shall mean (i) in the case of Eurodollar Loans, 3.00% per
annum and (ii) in the case of ABR Loans, 2.00% per annum.
“Appraised Collateral” shall mean Collateral consisting of Eligible Aircraft,
Eligible Engines, Eligible Spare Parts, Ground Support Equipment or any other
individual asset that, in each case is included in an Appraisal.
“Appraisal” means any appraisal, dated the date of delivery thereof, prepared by
(A) in the case of Aircraft or Engines, the Aircraft Appraiser, or, (B) in the
case of Spare Parts or Ground Support Equipment, ICF International or another
independent appraisal firm appointed by the Borrower and reasonably satisfactory
to the Administrative Agent, which certifies, at the time of determination, in
reasonable detail the Appraised Value of Appraised Collateral and, (w) in the
case of Aircraft or Engines, is a “desk-top” appraisal of the fair market value
assuming

-4-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




half-life condition, except that any such equipment that is Stored shall have an
assumed value of zero, (x) in the case of Spare Parts, whose methodology and
form of presentation are reasonably satisfactory to the Administrative Agent and
(y) in the case of any Appraised Collateral, which is in form and substance
reasonably satisfactory to the Administrative Agent.
“Appraised Value” shall mean, as of any date of determination, with respect to
any Appraised Collateral, the aggregate fair market value of such Appraised
Collateral as reflected in the most recent Appraisal delivered to the
Administrative Agent in respect of such Appraised Collateral in accordance with
this Agreement as of that date (for the avoidance of doubt, except in the case
of Pledged Spare Parts, calculated after giving effect to any additions to or
eliminations from the Collateral since the date of delivery of such Appraisal),
provided that:
(i) in the case of any Appraisal of Aircraft or Engines delivered after the
Closing Date, (x) such Appraisal shall, at the Borrower’s expense, be prepared
by the Aircraft Appraiser and (y) the Borrower shall have the right to obtain
two additional Appraisals from two other appraisal firms named on Annex B (or
other appraisal firms appointed by the Borrower and reasonably satisfactory to
the Administrative Agent) no later than 30 days after the Appraisal referred to
in the preceding clause (x) shall have been delivered to the Administrative
Agent, in which case the Appraised Value of the applicable Aircraft or Engines
shall be the average of the three Appraisals; and
(ii) if any new spare Engine added to the Collateral within 90 days after
delivery from the manufacturer to Borrower is an Existing Engine Type, the
initial Appraised Value for such new spare Engine shall be the higher of (x) the
highest Appraised Value for any pledged spare Engines then included in the
Collateral of such Existing Engine Type, determined using the most recent
Appraisal delivered to the Administrative Agent in respect of the applicable
pledged spare Engine, or (y) if the Borrower elects to provide a new Appraisal
with respect to any new spare Engine being added to the Collateral, the
Appraised Value given to such new spare Engine in such initial Appraisal, in
each case at the Borrower’s election.
“Approved Fund” shall have the meaning given such term in Section 10.02(b).
“ARB Indebtedness” shall mean, with respect to the Borrower or any of its
Subsidiaries, without duplication, all Indebtedness or obligations of the
Borrower or such Subsidiary created or arising with respect to any limited
recourse revenue bonds issued for the purpose of financing or refinancing
improvements to, or the construction or acquisition of, airport and other
related facilities and equipment, the use or construction of which qualifies and
renders interest on such bonds exempt from certain federal or state taxes.

-5-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.02), and accepted by the Administrative Agent,
substantially in the form of Exhibit C.
“Banking Product Obligations” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person in respect of any
treasury, depository and cash management services, netting services and
automated clearing house transfers of funds services, including obligations for
the payment of fees, interest, charges, expenses, attorneys’ fees and
disbursements in connection therewith.
“Bankruptcy Code” shall mean The Bankruptcy Reform Act of 1978, as heretofore
and hereafter amended, and codified as 11 U.S.C. Section 101 et seq.
“Bankruptcy Event” shall mean, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Bankruptcy Law” means the Bankruptcy Code or any similar federal or state law
for the relief of debtors.
“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.
“Board of Directors” means:

-6-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




(1)    with respect to a corporation, the board of directors of the corporation
or any committee thereof duly authorized to act on behalf of such board;
(2)    with respect to a partnership, the Board of Directors of the general
partner of the partnership;
(3)    with respect to a limited liability company, the managing member or
members, manager or managers or any controlling committee of managing members or
managers thereof; and
(4)    with respect to any other Person, the board or committee of such Person
serving a similar function.
“Borrower” shall have the meaning set forth in the first paragraph of this
Agreement.
“Borrowing” shall mean the incurrence, conversion or continuation of Loans of a
single Type made from all the Revolving Lenders on a single date and having, in
the case of Eurodollar Loans, a single Interest Period.
“Borrowing Base” shall mean, as of any date of determination, the sum of:
(a)    85% of the aggregate Certified Value of the Pledged Accounts, plus
(b)    75% of the aggregate Appraised Value of the Pledged Engines, plus
(c)    75% of the aggregate Appraised Value of the Pledged Aircraft that are
Class I Aircraft (other than Other Eligible Aircraft), plus
(d)    70% of the aggregate Appraised Value of the Pledged Aircraft that are
Class II Aircraft (other than Other Eligible Aircraft), plus
(e)    65% of the aggregate Appraised Value of the Pledged Aircraft that are
Other Eligible Aircraft, plus
(f)    75% of the aggregate Appraised Value of the Pledged Spare Parts, plus
(g)    60% of the aggregate Appraised Value of the Pledged Ground Support
Equipment, plus
(i) the sum of (i) 100% of the amount of cash and Cash Equivalents of the type
described in clauses (1), (2), (4) through, (6) and (8) through (10) of the
definitions

-7-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




thereof pledged at such time as Collateral and (ii) 62. 5% of the amount of Cash
Equivalents of the type described in clauses (3), (5) and (11) of the definition
thereof pledged at such time as Collateral, in each case subject to an Account
Control Agreement but excluding any cash used to Cash Collateralize LC Exposure
pursuant to Section 2.02(j));
determined (i) in the case of clause (a) above, using most recent Officer’s
Certificate delivered pursuant to Section 5.01(f) with respect to the applicable
Pledged Accounts (ii) in the case of clauses (b)-(h) above, using the most
recent Appraisal delivered to the Administrative Agent in respect of the
applicable Appraised Collateral and (iii) in each case, excluding the Appraised
Value of any Appraised Collateral that is not Eligible Collateral; provided that
for purposes of determining the Borrowing Base at any time (w) the Calculated
Value of the Pledged Accounts included in the Borrowing Base shall be capped at
30% of the total Borrowing Base, (x) the Calculated Value of the Pledged
Aircraft that are Other Eligible Aircraft included in the Borrowing Base shall
be capped at 20% of the total Borrowing Base, (y) the Calculated Value of the
Pledged Ground Support Equipment included in the Borrowing Base shall be capped
at 20% of the total Borrowing Base and (z) the aggregate Calculated Value of the
Pledged Accounts, Pledged Aircraft that are Other Eligible Aircraft and Pledged
Ground Support Equipment included in the Borrowing Base shall be capped at 50%
of the total Borrowing Base. For purposes of this definition, each of the
amounts determined pursuant to clauses (a)-(i) of this definition with respect
to a particular type of Collateral shall be referred to as the “Calculated
Value” of such type of Collateral.
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in New York City are required or authorized to remain
closed (and, for a Letter of Credit, other than a day on which the Issuing
Lender issuing such Letter of Credit is closed); provided, however, that when
used in connection with the borrowing or repayment of a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits on the London interbank market.
“Cape Town Convention” shall mean the official English language text of the
Convention on International Interests in Mobile Equipment, adopted on
November 16, 2001 at a diplomatic conference in Cape Town, South Africa, and all
amendments, supplements and revisions thereto, as in effect in the United
States.
“Cape Town Country” shall mean any country which is a contracting party to, and
has implemented, the Cape Town Convention.
“Cape Town Treaty” shall mean, collectively, (a) the Cape Town Convention,
(b) the Aircraft Protocol, and (c) all rules and regulations (including but not
limited to the Regulations and Procedures for the International Registry)
adopted pursuant thereto and all amendments, supplements and revisions thereto.

-8-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




“Capital Lease Obligation” means, at the time any determination is to be made,
the amount of the liability in respect of a capital lease that would at that
time be required to be capitalized and reflected as a liability on a balance
sheet prepared in accordance with GAAP, and the Stated Maturity thereof shall be
the date of the last payment of rent or any other amount due under such lease
prior to the first date upon which such lease may be prepaid by the lessee
without payment of a penalty.
“Capital Markets Offering” means any offering of “securities” (as defined under
the Securities Act) in (a) a public offering registered under the Securities
Act, or (b) an offering not required to be registered under the Securities Act
(including, without limitation, a private placement under Section 4(2) of the
Securities Act, an exempt offering pursuant to Rule 144A and/or Regulation S of
the Securities Act and an offering of exempt securities).
“Capital Stock” means:
(1)    in the case of a corporation, corporate stock;
(2)    in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;
(3)    in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and
(4)    any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person,
but excluding from all of the foregoing any debt securities convertible into
Capital Stock, whether or not such debt securities include any right of
participation with Capital Stock.
“Cash Collateralization” or “Cash Collateralized” shall have the meaning given
such term in Section 2.02(j).
“Cash Equivalents” means:
(1)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States), in each case maturing within one year from the date of
acquisition thereof;

-9-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




(2)    direct obligations of state and local government entities, in each case
maturing within one year from the date of acquisition thereof, which have a
rating of at least A- (or the equivalent thereof) from S&P or A3 (or the
equivalent thereof) from Moody’s;
(3)    obligations of domestic or foreign companies and their subsidiaries
(including, without limitation, agencies, sponsored enterprises or
instrumentalities chartered by an Act of Congress, which are not backed by the
full faith and credit of the United States), including, without limitation,
bills, notes, bonds, debentures, and mortgage-backed securities, in each case
maturing within one year from the date of acquisition thereof;
(4)    Investments in commercial paper maturing within 365 days from the date of
acquisition thereof and having, at such date of acquisition, a rating of at
least A-2 (or the equivalent thereof) from S&P or P-2 (or the equivalent
thereof) from Moody’s;
(5)    Investments in certificates of deposit (including Investments made
through an intermediary, such as the certificated deposit account registry
service), banker’s acceptances, time deposits, eurodollar time deposits and
overnight bank deposits maturing within one year from the date of acquisition
thereof issued or guaranteed by or placed with, and money market deposit
accounts issued or offered by, any domestic office of any other commercial bank
of recognized standing organized under the laws of the United States or any
State thereof that has a combined capital and surplus and undivided profits of
not less than $250.0 million;
(6)    fully collateralized repurchase agreements with a term of not more than
six months for underlying securities that would otherwise be eligible for
investment;
(7)    Investments in money in an investment company registered under the
Investment Company Act of 1940, as amended, or in pooled accounts or funds
offered through mutual funds, investment advisors, banks and brokerage houses
which invest its assets in obligations of the type described in clauses (1)
through (6) above. This could include, but not be limited to, money market funds
or short-term and intermediate bonds funds;
(8)    money market funds that (A) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, as amended, (B) are rated
AAA (or the equivalent thereof) by S&P and Aaa (or the equivalent thereof) by
Moody’s and (C) have portfolio assets of at least $5.0 billion;

-10-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




(9)    deposits available for withdrawal on demand with commercial banks
organized in the United States having capital and surplus in excess of $100.0
million;
(10)    securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least
A- by S&P or A3 by Moody’s; and
(11)    any other securities or pools of securities that are classified under
GAAP as cash equivalents or short-term investments on a balance sheet.
“Certified Value” means, with respect to any Pledged Account, the computed value
of such Pledged Account as set forth in the most recent Officer’s Certificate
delivered by the Borrower pursuant to Section 5.01(f) with respect to such
Pledged Account.
“Change in Law” shall mean, after the date hereof, (a) the adoption of any law,
rule or regulation after the date of this Agreement (including any request,
rule, regulation, guideline, requirement or directive promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel II or Basel III) or (b) compliance
by any Lender or Issuing Lender (or, for purposes of Section 2.14(b), by any
lending office of such Lender or Issuing Lender through which Loans and/or
Letters of Credit are issued or maintained or by such Lender’s or Issuing
Lender’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.
“Change of Control” means the occurrence of any of the following:
(1)    the sale, lease, transfer, conveyance or other disposition (other than by
way of merger or consolidation), in one or a series of related transactions, of
all or substantially all of the properties or assets of the Parent and its
Subsidiaries taken as a whole to any Person (including any “person” (as that
term is used in Section 13(d)(3) of the Exchange Act));
(2)    the consummation of any transaction (including, without limitation, any
merger or consolidation), the result of which is that any Person (including any
“person” (as defined above)) becomes the Beneficial Owner, directly or
indirectly, of more than 50% of the Voting Stock of the Parent

-11-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




(measured by voting power rather than number of shares), other than (A) any such
transaction where the Voting Stock of the Parent (measured by voting power
rather than number of shares) outstanding immediately prior to such transaction
constitutes or is converted into or exchanged for a majority of the outstanding
shares of the Voting Stock of such Beneficial Owner (measured by voting power
rather than number of shares), or (B) any merger or consolidation of the Parent
with or into any Person (including any “person” (as defined above)) which owns
or operates (directly or indirectly through a contractual arrangement) a
Permitted Business (a “Permitted Person”) or a Subsidiary of a Permitted Person,
in each case, if immediately after such transaction no Person (including any
“person” (as defined above)) is the Beneficial Owner, directly or indirectly, of
more than 50% of the total Voting Stock of such Permitted Person (measured by
voting power rather than number of shares); or
(3)    during any period of up to 24 consecutive months, a majority of the Board
of Directors (excluding vacant seats) of the Parent shall cease to consist of
Continuing Directors.
“Change of Control Offer” shall have the meaning given such term in Section
2.12(g).
“Citibank” has the meaning set forth in the first paragraph of this Agreement.
“Class I Aircraft” means Eligible Aircraft of the type described in clauses (a),
(b) and (c) of the definition of Section 1110 Eligible Aircraft.
“Class II Aircraft” means Eligible Aircraft of the type described in clause
(d) of the definition of Section 1110 Eligible Aircraft.
“Closing Date” shall mean the date on which this Agreement has been executed and
the conditions precedent set forth in Section 4.01 have been satisfied or
waived.
“Closing Date Transactions” shall mean the Transactions other than (x) the
borrowing of Loans after the Closing Date and the use of the proceeds thereof,
and (y) the request for and issuance of Letters of Credit hereunder after the
Closing Date.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Collateral” means (i) the assets and properties of the Grantors upon which
Liens have been granted to the Administrative Agent to secure the Obligations,
including without limitation any Additional Collateral and all of the
“Collateral” as defined in the Collateral Documents, but excluding all such
assets and properties released from such Liens pursuant to the

-12-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




applicable Collateral Document, and (ii) each of the Letter of Credit Account
and the Collateral Proceeds Account, together with all amounts on deposit
therein and all proceeds thereof.
“Collateral Coverage Ratio” shall mean, as of any date, the ratio of (i) the
total Borrowing Base of the Eligible Collateral as of such date to (ii) the sum,
without duplication, of (x) the Total Revolving Extensions of Credit then
outstanding (other than LC Exposure that has been Cash Collateralized in
accordance with Section 2.02(j)), plus (y) the aggregate amount of all
Designated Hedging Obligations that constitute “Obligations” then outstanding
(such sum, the “Total Obligations”).
“Collateral Documents” shall mean, collectively, the Aircraft and Spare Engine
Mortgage, each Other Aircraft Mortgage, the Spare Parts Security Agreement, the
Security Agreement, the Account Control Agreements and other agreements,
instruments or documents, in each case if executed and delivered by the
applicable Grantor(s), that create or purport to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties, in each case so
long as such agreement, instrument or document shall not have been terminated in
accordance with its terms.
“Collateral Material Adverse Effect” shall mean a material adverse effect on the
value of the Collateral, taken as a whole.
“Collateral Proceeds Account” shall mean a segregated account or accounts held
by or under the control of the Administrative Agent into which the Net Proceeds
of any Collateral Sale or Recovery Event may be deposited in accordance with the
provisions of this Agreement.
“Collateral Sale” shall mean any sale of Collateral or series of related sales
of Collateral having an Appraised Value in excess of $25,000,000.
“Commitment Fee” shall have the meaning set forth in Section 2.20
“Commitment Fee Rate” shall mean 0.425% per annum.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.
“Consolidated EBITDAR” means, with respect to any specified Person for any
period, the Consolidated Net Income of such Person for such period plus, without
duplication:
(1)    an amount equal to any extraordinary loss plus any net loss realized by
such Person or any of its Restricted Subsidiaries in connection with any
Disposition of assets, to the extent such losses were deducted in computing such
Consolidated Net Income; plus

-13-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




(2)    provision for taxes based on income or profits of such Person and its
Restricted Subsidiaries, to the extent that such provision for taxes was
deducted in computing such Consolidated Net Income; plus
(3)    the Fixed Charges of such Person and its Restricted Subsidiaries, to the
extent that such Fixed Charges were deducted in computing such Consolidated Net
Income; plus
(4)    any foreign currency translation losses (including losses related to
currency remeasurements of Indebtedness) of such Person and its Restricted
Subsidiaries for such period, to the extent that such losses were deducted in
computing such Consolidated Net Income; plus
(5)    depreciation, amortization (including amortization of intangibles but
excluding amortization of prepaid cash expenses that were paid in a prior
period) and other non-cash charges and expenses (excluding any such non-cash
charge or expense to the extent that it represents an accrual of or reserve for
cash charges or expenses in any future period or amortization of a prepaid cash
charge or expense that was paid in a prior period) of such Person and its
Restricted Subsidiaries to the extent that such depreciation, amortization and
other non-cash charges or expenses were deducted in computing such Consolidated
Net Income; plus
(6)    extraordinary, nonrecurring or unusual losses (including charges with
respect to the grounding or retirement of aircraft) for such period to the
extent that such losses were deducted in computing such Consolidated Net Income;
plus
(7)    the amortization of debt discount to the extent that such amortization
was deducted in computing such Consolidated Net Income; plus
(8)    deductions for grants to any employee of the Parent or its Restricted
Subsidiaries of any Equity Interests during such period to the extent deducted
in computing such Consolidated Net Income; plus
(9)    any net loss arising from the sale, exchange or other disposition of
capital assets by the Parent or its Restricted Subsidiaries (including any fixed
assets, whether tangible or intangible, all inventory sold in conjunction with
the disposition of fixed assets and all securities) to the extent such loss was
deducted in computing such Consolidated Net Income; plus

-14-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




(10)    any losses arising under fuel hedging arrangements entered into prior to
the Closing Date and any losses actually realized under fuel hedging
arrangements entered into after the Closing Date, in each case to the extent
deducted in computing such Consolidated Net Income; plus
(11)    cash restructuring charges in an aggregate amount not to exceed $10.0
million in any fiscal year to the extent such charges were deducted in computing
such Consolidated Net Income; plus
(12)    all cost-savings, integration costs, transactional costs, expenses and
charges incurred in connection with the consummation of any transaction related
to any permitted acquisition, merger, disposition, issuance of Indebtedness,
issuance of Equity Interests, or any Investment (including but not limited to
any Airline/Parent Merger), in each case, to the extent (a) permitted under this
Agreement and (b) deducted in computing such Consolidated Net Income; plus
(13)    proceeds from business interruption insurance for such period, to the
extent not already included in computing such Consolidated Net Income; plus
(14)    any expenses and charges that are covered by indemnification or
reimbursement provisions in connection with any permitted acquisition, merger,
disposition, incurrence of Indebtedness, issuance of Equity Interests or any
investment to the extent (a) actually indemnified or reimbursed and (b) deducted
in computing such Consolidated Net Income; plus
(15)    costs and expenses, including fees, incurred directly in connection with
the consummation of the Closing Date Transactions to the extent deducted in
computing such Consolidated Net Income; minus
(16)    non-cash items, other than the accrual of revenue in the ordinary course
of business, to the extent such amount increased such Consolidated Net Income;
minus
(17)    the sum of (A) income tax credits, (B) interest income and
(C) extraordinary, non-recurring or unusual gains included in computing such
Consolidated Net Income;
in each case, determined on a consolidated basis in accordance with GAAP.
“Consolidated Net Income” means, with respect to any specified Person for any
period, the aggregate of the net income (or loss) of such Person and its
Restricted Subsidiaries

-15-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




for such period, on a consolidated basis (excluding the net income (loss) of any
Unrestricted Subsidiary of such Person), determined in accordance with GAAP and
without any reduction in respect of preferred stock dividends; provided that:
(1)    all net after tax extraordinary, non-recurring or unusual gains or losses
and all gains or losses realized in connection with any Disposition of assets of
such Person or the disposition of securities by such Person or the early
extinguishment of Indebtedness of such Person, together with any related
provision for taxes on any such gain, will be excluded;
(2)    the net income (but not loss) of any Person that is not the specified
Person or a Restricted Subsidiary or that is accounted for by the equity method
of accounting will be included for such period only to the extent of the amount
of dividends or similar distributions paid in cash to the specified Person or
Restricted Subsidiary of the specified Person;
(3)    the net income (but not loss) of any Restricted Subsidiary will be
excluded to the extent that the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of that net income is not at the
date of determination permitted without any prior governmental approval (that
has not been obtained) or, directly or indirectly, by operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute, rule
or governmental regulation applicable to that Restricted Subsidiary or its
stockholders;
(4)    the cumulative effect of a change in accounting principles on such Person
will be excluded;
(5)    the effect of non-cash gains and losses of such Person resulting from
Hedging Obligations, including attributable to movement in the mark-to-market
valuation of Hedging Obligations pursuant to Financial Accounting Standards
Board Accounting Standards Codification 815 – Derivatives and Hedging will be
excluded;
(6)    any non-cash compensation expense recorded from grants by such Person of
stock appreciation or similar rights, stock options or other rights to officers,
directors or employees, will be excluded;
(7)    the effect on such Person of any non-cash items resulting from any
amortization, write-up, write-down or write-off of assets (including intangible
assets, goodwill and deferred financing costs) in connection with any
acquisition, disposition, merger, consolidation or similar transaction or any
other non-cash impairment charges incurred subsequent to the Closing Date
resulting from the

-16-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




application of Financial Accounting Standards Board Accounting Standards
Codifications 205 – Presentation of Financial Statements, 350 – Intangibles –
Goodwill and Other, 360 – Property, Plant and Equipment and 805 – Business
Combinations (excluding any such non-cash item to the extent that it represents
an accrual of or reserve for cash expenditures in any future period except to
the extent such item is subsequently reversed), will be excluded; and
(8)    any provision for income tax reflected on such Person’s financial
statements for such period will be excluded to the extent such provision exceeds
the actual amount of taxes paid in cash during such period by such Person and
its consolidated Subsidiaries.
“Continuing Directors” shall mean, as of any date or for any period of
determination, any member of the Board of Directors of the Parent who:
(1)    was a member of such Board of Directors on the first day of such period;
or
(2)    was nominated for election or elected to such Board of Directors with the
approval of a majority of the Continuing Directors who were members of such
Board of Directors at the time of such nomination or election.
“Credit Card Receivable” means any right to payment (including, but not limited
to, the right to payment for goods, services, insurance, fees, taxes, prepayment
penalties and finance charges) from (i) any issuer of a credit card arising from
goods or services provided or to be provided by a Grantor or (ii) has been
transferred in whole or part to a settlement and/or processing system or, to the
extent such settlement and/or processing system has received any collections
with respect to such right of payment, any right to payment from such settlement
and/or processing system of such claims against an issuer of a credit card. For
the avoidance of doubt, Mileage Plan Receivables and Interline Receivables shall
not be deemed to be Credit Card Receivables for purposes of this Agreement.
“Credit Facilities” means, one or more debt facilities, commercial paper
facilities, reimbursement agreements or other agreements (other than the Loan
Documents) providing for the extension of credit, whether secured or unsecured,
in each case, with banks, insurance companies, financial institutions or other
lenders providing for revolving credit loans, term loans, receivables financing
(including through the sale of receivables to such lenders or to special purpose
entities formed to borrow from such lenders against such receivables), letters
of credit, surety bonds or insurance products, in each case, as amended,
restated, modified, renewed, extended, refunded, replaced in any manner (whether
upon or after termination or otherwise) or refinanced (including by means of
sales of debt securities) in whole or in part from time to time.

-17-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




“Default” means any event that, unless cured or waived, is, or with the passage
of time or the giving of notice or both would be, an Event of Default.
“Defaulting Lender” shall mean, at any time, any Revolving Lender that (a) has
failed, within two (2) Business Day of the date required to be funded or paid by
it hereunder, to fund or pay (x) any portion of the Revolving Loans or (y) any
other amount required to be paid by it hereunder to the Administrative Agent or
any other Lender (or its banking Affiliates), unless, in the case of clause (x)
above, such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the
Borrower, the Administrative Agent or any other Lender in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations (i) under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or (ii) generally under other agreements in which it
commits to extend credit, (c) has failed, within three (3) Business Days after
request by the Administrative Agent, any other Lender or the Borrower, acting in
good faith, to provide a confirmation in writing from an authorized officer or
other authorized representative of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans under this Agreement, which request shall only have been made
after the conditions precedent to borrowings have been met, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
the Administrative Agent’s, such other Lender’s or the Borrower’s, as
applicable, receipt of such confirmation in form and substance satisfactory to
it and the Administrative Agent, (d) has become, or has had its Parent Company
become, the subject of a Bankruptcy Event. If the Administrative Agent
determines that a Revolving Lender is a Defaulting Lender under any of clauses
(a) through (d) above, such Revolving Lender will be deemed to be a Defaulting
Lender upon notification of such determination by the Administrative Agent to
the Borrower, and the Revolving Lenders.
“Designated Banking Product Agreement” means any agreement evidencing Designated
Banking Product Obligations entered into by the Parent or the Borrower and any
Person that, at the time such Person entered into such agreement, was a Lender
or a banking Affiliate of a Lender, in each case designated by the relevant
Lender and the Borrower, by written notice to the Administrative Agent, as a
“Designated Banking Product Agreement” provided that, so long as any Revolving
Lender is a Defaulting Lender, such Revolving Lender shall not have any rights
hereunder with respect to any Designated Banking Product Agreement entered into
while such Revolving Lender was a Defaulting Lender.
“Designated Banking Product Obligations” means any Banking Product Obligations,
in each case as designated by any Lender (or a banking Affiliate thereof) and
the Parent or the Borrower from time to time and agreed to by the Administrative
Agent as

-18-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




constituting “Designated Banking Product Obligations,” which notice shall
include (i) a copy of an agreement providing an agreed-upon maximum amount of
Designated Banking Product Obligations that can be included as Obligations, and
(ii) the acknowledgment of such Lender (or such banking Affiliate) that its
security interest in the Collateral securing such Designated Banking Product
Obligations shall be subject to the Loan Documents.
“Designated Hedging Agreement” means any Hedging Agreement entered into by the
Parent or the Borrower and any Person that, at the time such Person entered into
such Hedging Agreement, was a Lender or an Affiliate of a Lender, as designated
by the relevant Lender (or Affiliate of a Lender) and the Parent or the
Borrower, by written notice to the Administrative Agent, as a “Designated
Hedging Agreement,” which notice shall include a copy of an agreement providing
for (i) a methodology agreed to by the Parent or the Borrower, such Lender or
Affiliate of a Lender, and the Administrative Agent for reporting the
outstanding amount of Designated Hedging Obligations under such Designated
Hedging Agreement from time to time, (ii) an agreed-upon maximum amount of
Designated Hedging Obligations under such Designated Hedging Agreement that can
be included as Obligations, and (iii) the acknowledgment of such Lender or
Affiliate of a Lender that its security interest in the Collateral securing such
Designated Hedging Obligations shall be subject to the Loan Documents; provided
that, after giving effect to such designation, the aggregate agreed-upon maximum
amount of all “Designated Hedging Obligations” included as Obligations shall not
exceed 10% of the original Total Revolving Commitment in effect on the Closing
Date in the aggregate; provided, further, that so long as any Revolving Lender
is a Defaulting Lender, such Revolving Lender shall not have any rights
hereunder with respect to any Designated Hedging Agreement entered into while
such Revolving Lender was a Defaulting Lender.
“Designated Hedging Obligations” means, as applied to any Person, all Hedging
Obligations of such Person under Designated Hedging Agreements after taking into
account the effect of any legally enforceable netting arrangements included in
such Designated Hedging Agreements; it being understood and agreed that, on any
date of determination, the amount of such Hedging Obligations under any
Designated Hedging Agreement shall be determined based upon the “settlement
amount” (or similar term) as defined under such Designated Hedging Agreement or,
with respect to a Designated Hedging Agreement that has been terminated in
accordance with its terms, the amount then due and payable (exclusive of
expenses and similar payments but including any termination payments then due
and payable) under such Designated Hedging Agreement.
“Disposition” shall mean, with respect to any property, any sale, lease, sale
and leaseback, conveyance, transfer or other disposition thereof. The terms
“Dispose” and “Disposed of” shall have correlative meanings.
“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case at the

-19-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




option of the holder of the Capital Stock), or upon the happening of any event,
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise (other than as a result of a change of control or asset sale), is
convertible or exchangeable for Indebtedness or Disqualified Stock, or is
redeemable at the option of the holder of the Capital Stock, in whole or in part
(other than as a result of a change of control or asset sale), on or prior to
the date that is 91 days after the Revolving Facility Maturity Date.
Notwithstanding the preceding sentence, any Capital Stock that would constitute
Disqualified Stock solely because the holders of the Capital Stock have the
right to require the Parent to repurchase such Capital Stock upon the occurrence
of a change of control or an asset sale will not constitute Disqualified Stock
if the terms of such Capital Stock provide that the Parent may not repurchase or
redeem any such Capital Stock pursuant to such provisions unless such repurchase
or redemption complies with Section 6.01 hereof. The amount of Disqualified
Stock deemed to be outstanding at any time for purposes of this Agreement will
be the maximum amount that the Parent and its Restricted Subsidiaries may become
obligated to pay upon the maturity of, or pursuant to any mandatory redemption
provisions of, such Disqualified Stock, exclusive of accrued dividends.
“Dollars” and “$” shall mean lawful money of the United States of America.
“Domestic Subsidiary” shall mean any Restricted Subsidiary of the Parent that
was formed under the laws of the United States or any state of the United States
or the District of Columbia or that guarantees, or pledges any property or
assets to secure, any Obligations or Junior Secured Debt.
“DOT” shall mean the United States Department of Transportation and any
successor thereto.
“Eligible Accounts” means, as of any date of determination, any Account owned by
the Borrower or another Grantor constituting Collateral and that is shown on the
most recent Officer’s Certificate delivered by the Borrower to the
Administrative Agent pursuant to Section 5.01(f), net of, without duplication,
all reserves against such Account, and except, without duplication, any Account
of the Borrower or any other Grantor, in each case, as of such date:
(1)    that does not arise from the air transportation of passengers, freight
and cargo or the sale of goods or performance of services by such Grantor in the
Ordinary Course of Business;
(2)    (i) upon which such Grantor’s right to receive payment is not absolute or
is contingent upon the fulfillment of any condition whatsoever or (ii) as to
which such Grantor is not able to bring suit or otherwise enforce its remedies
against the Account Debtor through judicial process, or (iii) if the Account
represents a progress billing consisting of an invoice for goods sold or used or
services rendered pursuant to a

-20-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




contract under which the Account Debtor’s obligation to pay that invoice is
subject to such Grantor’s completion of further performance under such contract
or is subject to the equitable lien of a surety bond issuer; provided, that
clauses (i) and (iii) above shall not apply to receivables in respect of the
transportation of passengers in the Ordinary Course of Business;
(3)    to the extent that any defense, counterclaim, setoff or dispute is
asserted as to such Account;
(4)    that is not a true and correct statement of bona fide indebtedness or
incurred in the amount of the Account for goods and services sold to or services
rendered, to be rendered with respect to receivables in respect of the
transportation of passengers, and goods accepted by the applicable Account
Debtor;
(5)    with respect to which an invoice has not been sent to the applicable
Account Debtor;
(6)    that is owed by any director, officer, other employee or Affiliate of
such Grantor;
(7)    that is the obligation of an Account Debtor that is the United States
government or a political subdivision thereof, or any state, county or
municipality or department, agency or instrumentality thereof unless such
Grantor, if necessary or desirable, has complied with respect to such obligation
with the Federal Assignment of Claims Act of 1940, or any applicable state,
county or municipal law restricting the assignment thereof with respect to such
obligation and such assignment has been accepted and acknowledged by the
appropriate governmental officers;
(8)    that is in default and such default is reasonably likely to result in
such Account Debtor’s failure to make payment with respect to such Account;
provided, that, without limiting the generality of the foregoing, an Account
shall be deemed in default upon the occurrence of any of the following: (i) the
Account is not paid within ninety (90) days following its original invoice date
(and in determining the aggregate amount from the same Account Debtor that is
unpaid hereunder there shall be excluded the amount of any notes receivable held
by an Account Debtor which are unpaid more than 90 days after the due date for
payment), (ii) the Account Debtor obligated upon such Account suspends business,
makes a general assignment for the benefit of creditors or fails to pay its
debts generally as they come due or (iii) a petition is filed by or against any
Account Debtor obligated upon such Account under any bankruptcy law or any other
federal, state or foreign (including any provincial) receivership, insolvency
relief or other law or laws for the relief of debtors;

-21-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




(9)    as to which the Lien of the Administrative Agent for the benefit of the
Secured Parties is not a first priority perfected Lien (subject to Permitted
Liens);
(10)    as to which any of the representations or warranties in the Loan
Documents with respect to such specific Account are untrue;
(11)    to the extent such Account is evidenced by a judgment, instrument or
chattel paper;
(12)    to the extent that such Account, together with all other Accounts owing
by such Account Debtor and its Affiliates exceeds 10% of all Eligible Accounts;
(13)    that has been sold, transferred or discounted to a collection agency in
connection with collections of delinquent receivables;
(14)    that is a Credit Card Receivable;
(15)    to the extent such Account is a Mileage Plan Receivable or Interline
Receivable relating to sales which have yet to be concluded or which is then
subject to any netting arrangements, set-off or offsets by the Account Debtor;
and
(16)    for which the applicable Grantor has not been subject to a Field Audit.
provided, however, that (x) with respect to any Account that is not payable in
Dollars, the Certified Value of such Account shall be capped at 90% of the
computed value of such Account set forth in the most recent Officer’s
Certificate delivered pursuant to Section 5.01(f) and (y) it shall be a further
condition to the pledge of any Account that is a Mileage Plan Receivable or
Interline Receivable that the following additional conditions are satisfied at
the time of the initial pledge of such type of Account to the Administrative
Agent:
(i)    the Account Debtor to such Account subordinates any claim, right of
set-off or Lien held by it to the Lien of the Administrative Agent by delivering
a subordination and consent agreement in form and substance reasonably
satisfactory to the Administrative Agent; and
(ii)     the Administrative Agent shall have received such opinions with respect
to the pledge of such Account as the Administrative Agent may reasonably
request.
“Eligible Aircraft” shall mean (i) Section 1110 Eligible Aircraft and (ii) Other
Eligible Aircraft.

-22-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




“Eligible Assignee” shall mean (a) a commercial bank having total assets in
excess of $1,000,000,000, (b) a finance company, insurance company or other
financial institution or fund, in each case reasonably acceptable to the
Administrative Agent, which in the ordinary course of business extends credit of
the type contemplated herein or invests therein and has total assets in excess
of $200,000,000 and whose becoming an assignee would not constitute a prohibited
transaction under Section 4975 of the Code or Section 406 of ERISA, (c) any
Lender or any Affiliate of any Lender, provided that, in the case of any
assignment by a Lender that was not an initial Lender or an Affiliate of an
initial Lender, such Affiliate has total assets in excess of $200,000,000,
(d) an Approved Fund of any Lender, provided that such Approved Fund has total
assets in excess of $200,000,000, and (e) any other financial institution
reasonably satisfactory to the Administrative Agent, provided that such
financial institution has total assets in excess of $200,000,000; provided,
further, that so long as no Event of Default has occurred and is continuing, no
(i) airline, commercial air freight carrier, air freight forwarder or entity
engaged in the business of parcel transport by air or (ii) Affiliate of any
Person described in clause (i) above (other than any Affiliate of such Person as
a result of common control by a Governmental Authority or instrumentality
thereof, any Affiliate of such Person who becomes a Lender with the consent of
the Borrower in accordance with Section 10.02(b), and any Affiliate of such
Person under common control with such Person which Affiliate is not actively
involved in the management and/or operations of such Person), shall constitute
an Eligible Assignee; provided; further, that none of the Borrower, any
Guarantor or any Affiliate of the Borrower or any Guarantor shall constitute an
Eligible Assignee.
“Eligible Collateral” shall mean, on any date of determination, all Collateral
on which the Administrative Agent shall, as of such date, have, to the extent
purported to be created by the applicable Collateral Document, a valid and
perfected first priority Lien and/or mortgage (or comparable Lien) and which is
otherwise subject only to Permitted Liens; provided, with respect to any
Appraised Collateral comprising 10% or more (determined on the date such
Appraised Collateral was added as Collateral) of the total Borrowing Base of all
Eligible Collateral on which the Administrative Agent shall have been granted a
valid and perfected first priority Lien and/or mortgage (or comparable Lien)
subject only to Permitted Liens after the Closing Date in any individual
transaction or series of substantially simultaneous transactions, at any time
when the Administrative Agent shall not have received Appraisals, pursuant to
Section 5.07 or otherwise pursuant to this Agreement, with respect to
substantially all of the existing Appraised Collateral included in the Eligible
Collateral within the 180-day period preceding the date on which such Collateral
is pledged (a “180-day Period”), such Appraised Collateral shall not, solely for
purposes of satisfying the conditions set forth in Section 6.09(c) in connection
with any release of Collateral requested by the Borrower pursuant to
Section 6.09(c), constitute Eligible Collateral until the earlier of (x) the
date on which the Administrative Agent shall have held such Lien and/or mortgage
(or comparable Lien) for at least ninety (90) continuous days from the grant or
perfection thereof prior to its constituting Eligible Collateral or (y) the date
on which the Administrative Agent shall have received Appraisals (including, for

-23-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




purposes of this clause (y), all Appraisals received during such 180-Day
Period), as applicable, pursuant to Section 5.07 or otherwise pursuant to this
Agreement, with respect to substantially all of the other Appraised Collateral.
“Eligible Engine” shall mean any Engine suitable for installation on an Eligible
Aircraft or any other Engine reasonably acceptable to the Administrative Agent,
in each case that are owned by the Borrower and that are eligible for the
benefits of Section 1110.
“Eligible Spare Parts” shall mean any Spare Parts and Appliances, in each case
that are owned by the Borrower and that are eligible for the benefits of
Section 1110.
“Engine” shall mean an engine used, or intended to be used, to propel an
Aircraft, including a part, appurtenance, and accessory of such Engine, except a
Propeller.
“Environmental Laws” shall mean all applicable laws (including common law),
statutes, rules, regulations, codes, ordinances, orders, decrees, judgments,
injunctions or legally binding agreements issued, promulgated or entered into by
or with any Governmental Authority, relating to the environment, preservation or
reclamation of natural resources, the handling, treatment, storage, disposal,
Release or threatened Release of, or the exposure of any Person (including
employees) to, any Hazardous Materials.
“Environmental Liability” shall mean any liability (including any liability for
damages, natural resource damage, costs of environmental investigation,
remediation or monitoring or costs, fines or penalties) resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment, disposal or the arrangement for disposal of
any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the
Release or threatened Release of any Hazardous Materials into the environment or
(e) any contract, agreement, lease or other consensual arrangement pursuant to
which liability is assumed or imposed with respect to any of the foregoing.
“Equity Interests” shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).
“Equity Offering” means any public or private sale either: (a) of Qualifying
Equity Interests by the Parent (other than to a Subsidiary of the Parent or
pursuant to a registration statement on Form S-8 or otherwise relating to equity
securities issuable under any employee benefit plan of the Parent) or (b) of
Equity Interests of a direct or indirect parent entity of the Parent (other than
to the Parent or a Subsidiary of the Parent) to the extent that the net proceeds
therefrom are contributed to the common equity capital of the Parent.

-24-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder.
“Escrow Accounts” shall mean accounts of the Parent or any Subsidiary, solely to
the extent any such accounts hold funds set aside by the Parent or any
Subsidiary to manage the collection and payment of amounts collected, withheld
or incurred by the Parent or such Subsidiary for the benefit of third parties
relating to: (a) federal income tax withholding and backup withholding tax,
employment taxes, transportation excise taxes and security related charges,
(b) any and all state and local income tax withholding, employment taxes and
related charges and fees and similar taxes, charges and fees, including, but not
limited to, state and local payroll withholding taxes, unemployment and
supplemental unemployment taxes, disability taxes, workman’s or workers’
compensation charges and related charges and fees, (c) state and local taxes
imposed on overall gross receipts, sales and use taxes, fuel excise taxes and
hotel occupancy taxes, (d) passenger facility fees and charges collected on
behalf of and owed to various administrators, institutions, authorities,
agencies and entities, (e) other similar federal, state or local taxes, charges
and fees (including without limitation any amount required to be withheld or
collected under applicable law) and (f) other funds held in trust for, or
otherwise pledged to or segregated for the benefit of, an identified
beneficiary; or (2) accounts, capitalized interest accounts, debt service
reserve accounts, escrow accounts and other similar accounts or funds
established in connection with the ARB Indebtedness.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, is bearing interest at a rate
determined by reference to the LIBO Rate.
“Eurodollar Tranche” shall mean the collective reference to Eurodollar Loans
under the Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).
“Event of Default” shall have the meaning given such term in Section 7.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Excluded Contributions” means net cash proceeds received by the Parent after
the Closing Date from:
(1)    contributions to its common equity capital (other than from any
Subsidiary); or

-25-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




(2)    the sale (other than to a Subsidiary or to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
of the Parent or any Subsidiary) of Qualifying Equity Interests,
in each case designated as Excluded Contributions pursuant to an Officer’s
Certificate executed on or around the date such capital contributions are made
or the date such Equity Interests are sold, as the case may be. Excluded
Contributions will not be considered to be net proceeds of Qualifying Equity
Interests for purposes of clause (a)(3)(B) of Section 6.01 hereof.
“Excluded Subsidiary” means each Subsidiary of the Parent that is a captive
insurance company and is prohibited from becoming a Guarantor pursuant to
applicable rules and regulations.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Lender or any other recipient of any payment to be made by
or on account of any Obligation of the Borrower or any Guarantor hereunder or
under any Loan Document, (a) any Taxes based on (or measured by) its net income,
profits or capital, or any franchise taxes, imposed (i) by the United States of
America or any political subdivision thereof or by the jurisdiction under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located or (ii) as a result of a present or former connection between such
recipient and the jurisdiction imposing such Taxes (other than a connection
arising from such recipient’s having executed, delivered, enforced, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, or engaged in any other transaction
pursuant to, or enforced, this Agreement or any Loan Document, or sold or
assigned an interest in this Agreement or any Loan Document), (b) any branch
profits Taxes imposed by the United States of America or any similar Tax imposed
by any other jurisdiction in which such recipient is located, (c) in the case of
a Lender, any withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment

-26-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 2.18) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.16(a),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (d) in the case of a Lender,
any withholding Tax that is attributable to such Lender’s failure to deliver the
documentation described in Section 2.16(f) or 2.16(g) and (e) any U.S.
withholding Tax that is imposed by reason of FATCA.
“Existing Engine Type” shall have the meaning given to such term in
Section 5.07.
“Existing Indebtedness” means all Indebtedness of the Parent and its
Subsidiaries (other than Indebtedness incurred under clauses (1) or (3) of the
definition of “Permitted Debt”) in existence on the Closing Date, until such
amounts are repaid.
“Extended Revolving Commitment” shall have the meaning given to such term in
Section 2.28(a).
“Extension” shall have the meaning given to such term in Section 2.28(a).
“Extension Amendment” shall have the meaning given to such term in
Section 2.28(c).
“Extension Offer” shall have the meaning given to such term in Section 2.28(a).
“Extension Offer Date” shall have the meaning given to such term in
Section 2.28(a).
“FAA” shall mean the Federal Aviation Administration of the United States of
America and any successor thereto.
“Facility” or “Revolving Facility” shall mean the Revolving Commitments and the
Revolving Loans made and Letters of Credit issued thereunder.
“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by an officer of the Borrower (unless
otherwise provided in this Agreement); provided that any such officer of the
Borrower shall be permitted to consider the circumstances existing at such time
(including, without limitation, economic or other conditions affecting the
United States airline industry generally and any relevant legal compulsion,
judicial proceeding or administrative order or the possibility thereof) in
determining such Fair Market Value in connection with such transaction.

-27-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement, any amended or successor provisions that are substantively
comparable thereto and not materially more onerous to comply with, any current
or future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
“Fees” shall collectively mean the Commitment Fees, the Upfront Fees, Letter of
Credit Fees and other fees referred to in Section 2.19.
“Field Audit” shall mean a field examination conducted by a Field Auditor
pursuant to Section 5.07(b) of the applicable accounts receivable constituting
Collateral and books and records related thereto, the results of which shall be
reasonably satisfactory to the Administrative Agent in all material respects.
“Field Auditor” shall mean the Administrative Agent or its Affiliates,
appraisers or other advisors who may be retained by the Administrative Agent and
reasonably acceptable to the Borrower to conduct a Field Audit.
“Fixed Charge Coverage Ratio” shall mean, with respect to any specified Person
for any specified period, the ratio of the Consolidated EBITDAR of such Person
for such period to the Fixed Charges of such Person for such period. If the
specified Person or any of its Restricted Subsidiaries incurs, assumes,
guarantees, repays, repurchases, redeems, defeases or otherwise discharges any
Indebtedness (other than ordinary working capital borrowings) or issues,
repurchases or redeems Disqualified Stock or preferred stock subsequent to the
commencement of the period for which the Fixed Charge Coverage Ratio is being
calculated and on or prior to the date on which the event for which the
calculation of the Fixed Charge Coverage Ratio is made (the “Calculation Date”),
then the Fixed Charge Coverage Ratio will be calculated giving pro forma effect
(as determined in good faith by a responsible financial or accounting officer of
the Borrower) to such incurrence, assumption, Guarantee, repayment, repurchase,
redemption, defeasance or other discharge of Indebtedness, or such issuance,
repurchase or redemption of Disqualified Stock or preferred stock, and the use
of the proceeds therefrom, as if the same had occurred at the beginning of the
applicable four-quarter reference period.

-28-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




In addition, for purposes of calculating the Fixed Charge Coverage Ratio:
(1)    acquisitions that have been made by the specified Person or any of its
Restricted Subsidiaries, including through mergers or consolidations, or any
Person or any of its Restricted Subsidiaries acquired by the specified Person or
any of its Restricted Subsidiaries, and including all related financing
transactions and including increases in ownership of Restricted Subsidiaries,
during the four-quarter reference period or subsequent to such reference period
and on or prior to the Calculation Date, or that are to be made on the
Calculation Date, will be given pro forma effect (as determined in good faith by
a responsible financial or accounting officer of the Borrower and certified in
an Officer’s Certificate delivered to the Administrative Agent, and including
any operating expense reductions for such period resulting from such acquisition
that have been realized or for which all of the material steps necessary for
realization have been taken) as if they had occurred on the first day of the
four-quarter reference period;
(2)    the Consolidated EBITDAR attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses (and ownership
interests therein) disposed of prior to the Calculation Date, will be excluded;
(3)    the Fixed Charges attributable to discontinued operations, as determined
in accordance with GAAP, and operations or businesses (and ownership interests
therein) disposed of prior to the Calculation Date, will be excluded, but only
to the extent that the obligations giving rise to such Fixed Charges will not be
obligations of the specified Person or any of its Restricted Subsidiaries
following the Calculation Date;
(4)    any Person that is a Restricted Subsidiary on the Calculation Date will
be deemed to have been a Restricted Subsidiary at all times during such
four-quarter period;
(5)    any Person that is not a Restricted Subsidiary on the Calculation Date
will be deemed not to have been a Restricted Subsidiary at any time during such
four-quarter period; and
(6)    if any Indebtedness bears a floating rate of interest, the interest
expense on such Indebtedness will be calculated as if the rate in effect on the
Calculation Date had been the applicable rate for the entire period (taking into
account any Hedging Obligation applicable to such Indebtedness if such Hedging
Obligation has a remaining term as at the Calculation Date in excess of 12
months).

-29-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




“Fixed Charges” means, with respect to any specified Person for any period, the
sum, without duplication, of:
(1)    the consolidated interest expense (net of interest income) of such Person
and its Restricted Subsidiaries for such period to the extent that such interest
expense is payable in cash (and such interest income is receivable in cash);
plus
(2)    the interest component of leases that are capitalized in accordance with
GAAP of such Person and its Restricted Subsidiaries for such period to the
extent that such interest component is related to lease payments payable in
cash; plus
(3)    any interest expense actually paid in cash for such period by such
specified Person on Indebtedness of another Person that is guaranteed by such
specified Person or one of its Restricted Subsidiaries or secured by a Lien on
assets of such specified Person or one of its Restricted Subsidiaries; plus
(4)    the product of (A) all cash dividends accrued on any series of preferred
stock of such Person or any of its Restricted Subsidiaries for such period,
other than to the Parent or a Restricted Subsidiary of the Parent, times (B) a
fraction, the numerator of which is one and the denominator of which is one
minus the then current combined federal, state and local statutory tax rate of
such Person, expressed as a decimal, in each case, determined on a consolidated
basis in accordance with GAAP; plus
(5)    the aircraft rent expense of such Person and its Restricted Subsidiaries
for such period to the extent that such aircraft rent expense is payable in
cash,
all as determined on a consolidated basis in accordance with GAAP.
“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” shall mean any direct or indirect Subsidiary of the
Borrower which is not a Domestic Subsidiary.
“GAAP” shall mean generally accepted accounting principles in the United States
of America, which are in effect from time to time, including those set forth in
the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public

-30-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




Accountants, statements and pronouncements of the Financial Accounting Standards
Board, such other statements by such other entity as have been approved by a
significant segment of the accounting profession and the rules and regulations
of the SEC governing the inclusion of financial statements in periodic reports
required to be filed pursuant to Section 13 of the Exchange Act, including
opinions and pronouncements in staff accounting bulletins and similar written
statements from the accounting staff of the SEC.
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank organization, or other entity exercising executive, legislative,
judicial, taxing or regulatory powers or functions of or pertaining to
government. Governmental Authority shall not include any Person in its capacity
as an Airport Authority.
“Grantor” shall mean the Borrower and any Guarantor that shall at any time
pledge Collateral under a Collateral Document.
“Ground Support Equipment” shall mean the equipment owned by the Borrower or, if
applicable, any other Grantor for crew and passenger ground transportation,
cargo, mail and luggage handling, catering, fuel/oil servicing, de-icing,
cleaning, aircraft maintenance and servicing, dispatching, security and motor
vehicles.
“Guarantee” means a guarantee (other than (a) by endorsement of negotiable
instruments for collection or (b) customary contractual indemnities, in each
case in the ordinary course of business), direct or indirect, in any manner
including, without limitation, by way of a pledge of assets or through letters
of credit or reimbursement agreements in respect thereof, of all or any part of
any Indebtedness (whether arising by virtue of partnership arrangements, or by
agreements to keep-well, to purchase assets, goods, securities or services, to
take or pay or to maintain financial statement conditions).
“Guaranteed Obligations” shall have the meaning given such term in Section 
9.01(a).
“Guarantors” shall mean, collectively, the Parent and each Domestic Subsidiary
of the Parent that becomes pursuant to Section 5.12, a party to the Guarantee
contained in Section 9. As of the Closing Date, Parent is the sole Guarantor.
“Guaranty Obligations” shall have the meaning given such term in
Section 9.01(a).
“Hawaiian” means Hawaiian Airlines, Inc., a Delaware corporation.

-31-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature that are regulated pursuant to,
or could reasonably be expected to give rise to liability under any
Environmental Law.
“Hedging Agreement” shall mean any agreement evidencing Hedging Obligations.
“Hedging Obligations” means, with respect to any Person, all obligations and
liabilities of such Person under:
(1)    interest rate swap agreements (whether from fixed to floating or from
floating to fixed), interest rate cap agreements and interest rate collar
agreements;
(2)    other agreements or arrangements designed to manage interest rates or
interest rate risk; and
(3)    other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange rates, fuel prices or other commodity prices,
but excluding (x) clauses in purchase agreements and maintenance agreements
pertaining to future prices and (y) fuel purchase agreements and fuel sales that
are for physical delivery of the relevant commodity.
“IATA” means the International Air Transport Association and any successor
thereto.
“Illegality Event” shall have the meaning given to such term in Section 2.29.
“Immaterial Subsidiaries” shall mean one or more Subsidiaries, for which (a) the
assets of all such Subsidiaries constitute, in the aggregate, no more than 5% of
the total assets of the Parent and its Subsidiaries on a consolidated basis
(determined as of the last day of the most recent fiscal quarter of the Parent
for which financial statements are available to the Administrative Agent
pursuant to Section 5.01), and (b) the revenues of all such Subsidiaries account
for, in the aggregate, no more than 5% of the total revenues of the Parent and
its Subsidiaries on a consolidated basis for the twelve-month period ending on
the last day of the most recent fiscal quarter of the Parent for which financial
statements are available to the Administrative Agent pursuant to Section 5.01;
provided that a Subsidiary will not be considered to be an Immaterial Subsidiary
if it (1) directly or indirectly guarantees, or pledges any property

-32-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




or assets to secure, any Obligations or Junior Secured Debt, or (2) owns any
properties or assets that constitute Collateral.
“Increase Effective Date” shall have the meaning given such term in
Section 2.27(a).
“Increase Joinder” shall have the meaning given such term in Section 2.27(c).
“Indebtedness” means, with respect to any specified Person, any indebtedness of
such Person (excluding accrued expenses and trade payables), whether or not
contingent:
(1)    in respect of borrowed money;
(2)    evidenced by bonds, notes, debentures or similar instruments or letters
of credit (or reimbursement agreements in respect thereof);
(3)    in respect of banker’s acceptances;
(4)    representing Capital Lease Obligations;
(5)    representing the balance deferred and unpaid of the purchase price of any
property or services due more than six months after such property is acquired or
such services are completed, but excluding in any event trade payables arising
in the ordinary course of business; or
(6)    representing any Hedging Obligations,
if and to the extent any of the preceding items (other than letters of credit
and Hedging Obligations) would appear as a liability upon a balance sheet of the
specified Person prepared in accordance with GAAP. In addition, the term
“Indebtedness” includes all Indebtedness of others secured by a Lien on any
asset of the specified Person (whether or not such Indebtedness is assumed by
the specified Person) and, to the extent not otherwise included, the Guarantee
by the specified Person of any Indebtedness of any other Person. Indebtedness
shall be calculated without giving effect to the effects of Financial Accounting
Standards Board Accounting Standards Codification 815 – Derivatives and Hedging
and related interpretations to the extent such effects would otherwise increase
or decrease an amount of Indebtedness for any purpose under this Agreement as a
result of accounting for any embedded derivatives created by the terms of such
Indebtedness.
For the avoidance of doubt, Banking Product Obligations do not constitute
Indebtedness.

-33-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




“Indemnified Taxes” shall mean Taxes other than Excluded Taxes imposed on or
with respect to any payments made by the Borrower or any Guarantor under this
Agreement or any other Loan Document.
“Indemnitee” shall have the meaning given such term in Section 10.04(b).
“Intercreditor Agreement” shall have the meaning given such term in
Section 10.17.
“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.
“Interest Payment Date” shall mean (a) as to any Eurodollar Loan having an
Interest Period of one, two or three months, the last day of such Interest
Period, (b) as to any Eurodollar Loan having an Interest Period of more than
three months, each day that is three months, or a whole multiple thereof, after
the first day of such Interest Period and the last day of such Interest Period
and (c) with respect to ABR Revolving Loans, the last Business Day of each
March, June, September and December.
“Interest Period” shall mean, as to any Borrowing of Eurodollar Loans, the
period commencing on the date of such Borrowing (including as a result of a
conversion from ABR Loans) or on the last day of the preceding Interest Period
applicable to such Borrowing and ending on (but excluding) the numerically
corresponding day (or if there is no corresponding day, the last day) in the
calendar month that is one, two, three or six months (or, if available to all
applicable Lenders and agreed to by all Lenders, nine or twelve months)
thereafter, as the Borrower may elect in the related notice delivered pursuant
to Section 2.03 or 2.05; provided that (i) if any Interest Period would end on a
day which shall not be a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day, and (ii) no Interest Period shall end later
than the applicable Termination Date.
“Interline Receivable” means any right of Borrower or another Grantor to payment
of a monetary obligation, whether or not earned by performance, owing from
airlines (including any such rights to payment that are paid or payable by or
through a clearinghouse), including rights to payment of a monetary obligation
relative to (i) passenger flight tickets that were or will be issued by such
airlines, (ii) baggage handling services, (iii) freight transportation,
(iv) transportation related goods and services, such as maintenance, ground
handling, catering, and rentals, and (v) Universal Air Travel Plan transactions.
“International Interest” shall mean an “international interest” as defined in
the Cape Town Treaty.

-34-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




“International Registry” shall mean the “International Registry” as defined in
the Cape Town Treaty.
“Investments” means, with respect to any Person, all direct or indirect
investments made from and after the Closing Date by such Person in other Persons
(including Affiliates) in the forms of loans (including Guarantees or other
obligations), advances (but excluding advance payments and deposits for goods
and services in the ordinary course of business) or capital contributions
(excluding commission, travel and similar advances to officers, employees and
consultants made in the ordinary course of business), purchases or other
acquisitions for consideration of Indebtedness, Equity Interests or other
securities of other Persons, together with all items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.
If the Parent or any Restricted Subsidiary of the Parent sells or otherwise
disposes of any Equity Interests of any direct or indirect Restricted Subsidiary
of the Parent after the Closing Date such that, after giving effect to any such
sale or disposition, such Person is no longer a Restricted Subsidiary of the
Parent, the Parent will be deemed to have made an Investment on the date of any
such sale or disposition equal to the Fair Market Value of the Parent’s
Investments in such Subsidiary that were not sold or disposed of in an amount
determined as provided in Section 6.01 hereof. Notwithstanding the foregoing,
any Equity Interests retained by the Parent or any of its Subsidiaries after a
disposition or dividend of assets or Capital Stock of any Person in connection
with any partial “spin-off” of a Subsidiary or similar transactions shall not be
deemed to be an Investment. The acquisition by the Parent or any Restricted
Subsidiary of the Parent after the Closing Date of a Person that holds an
Investment in a third Person will be deemed to be an Investment by the Parent or
such Restricted Subsidiary in such third Person in an amount equal to the Fair
Market Value of the Investments held by the acquired Person in such third Person
in an amount determined as provided in Section 6.01 hereof. Except as otherwise
provided in this Agreement, the amount of an Investment will be determined at
the time the Investment is made and without giving effect to subsequent changes
in value.
“Issuing Lender” shall mean (i) Citibank (or any of its Affiliates reasonably
acceptable to the Borrower), in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.02(i),
and (ii) if Citibank’s Revolving Commitment is at any time less than $35,000,000
or if Citibank and the Borrower shall agree, any other Lender agreeing to act in
such capacity, which other Lender shall be reasonably satisfactory to the
Borrower and the Administrative Agent. Each Issuing Lender may, in its
reasonable discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of such Issuing Lender reasonably acceptable to the Borrower, which
Affiliate shall agree in writing reasonably acceptable to the Borrower to be
bound by the provisions of the Loan Documents applicable to an Issuing Lender,
in which case the term “Issuing Lender” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.

-35-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




“Junior Lien Cap” means, as of any date of determination, the aggregate amount
of Junior Secured Debt that may be incurred by the Borrower and any Guarantor
such that, after giving pro forma effect to such incurrence and the application
of the net proceeds therefrom the Total Collateral Coverage Ratio shall be no
less than 1.0 to 1.0.
“Junior Secured Debt” shall mean Indebtedness permitted to be incurred under
Section 6.03(b)(21) and permitted to be secured by a Lien on Collateral under
Section 6.06.
“Junior Secured Debt Documents” shall mean each indenture, credit agreement and
other agreements, instruments and notes evidencing Junior Secured Debt, and each
other agreement executed in connection therewith, as each may be amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms hereof.
“LC Commitment” shall mean, with respect to any Issuing Lender, an amount equal
to the Revolving Commitment of such Issuing Lender from time to time.
“LC Disbursement” shall mean a payment made by an Issuing Lender pursuant to a
Letter of Credit issued by it.
“LC Exposure” shall mean, at any time, with respect to any Revolving Lender that
is an Issuing Lender, the sum of (i) the aggregate maximum undrawn amount of all
outstanding Letters of Credit issued by it at such time plus (ii) the aggregate
amount of all LC Disbursements made by it that have not yet been reimbursed by
or on behalf of the Borrower at such time; provided, that in the case of any
escalating Letter of Credit where the face amount thereof is subject to
escalation with no conditions, the applicable Issuing Lender’s LC Exposure with
respect to such Letter of Credit shall be determined by referring to the maximum
face amount to which such Letter of Credit may be so escalated.
“Lenders” shall have the meaning set forth in the first paragraph of this
Agreement.
“Letter of Credit” shall mean any irrevocable letter of credit issued pursuant
to Section 2.02, which letter of credit shall be (i) a standby letter of credit,
(ii) issued for general corporate purposes of the Parent or any Subsidiary of
the Parent; provided that in any case the account party of a Letter of Credit
must be the Borrower, (iii) denominated in Dollars and (iv) otherwise in such
form as may be reasonably approved from time to time by the Administrative Agent
and the applicable Issuing Lender.
“Letter of Credit Account” shall mean the account established by the Borrower
under the sole and exclusive control of the Administrative Agent maintained at
the office of the Administrative Agent at: 388 Greenwich Street, 14th Floor, New
York, NY 10013, designated as

-36-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




the “Hawaiian Airlines MOU Pledge Account” that shall be used solely for the
purposes set forth herein.
“Letter of Credit Fees” shall mean the fees payable in respect of Letters of
Credit pursuant to Section 2.21.
“LIBO Rate” shall mean, with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum appearing on Bloomberg Page
BBAM1 (or on any successor or substitute page of such service, or any successor
to or substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to Dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, as the rate for Dollar deposits with a
maturity comparable to such Interest Period. In the event that the rate
identified in clause (i) of the foregoing sentence is not available at such time
for any reason, then such rate shall be the rate at which Dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period.
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or similar encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected under applicable law,
including any conditional sale or other title retention agreement, any option or
other agreement to sell or give a security interest in and, except in connection
with any Qualified Receivables Transaction, any agreement to give any financing
statement under the UCC (or equivalent statutes) of any jurisdiction.
“Liquidity” shall mean the sum of (i) all unrestricted cash and Cash Equivalents
of the Parent and its Restricted Subsidiaries calculated as the sum of the line
items “Cash and cash equivalents” plus “Short-Term Investments” plus securities
classified as “Available for Sale” (as set forth in the current asset line of
the balance sheet of the Parent) (excluding, for the avoidance of doubt, any
Cash Equivalents held in accounts subject to Account Control Agreements or
otherwise then pledged to secure revolving credit facilities referred to in
clause (ii) below), (ii) the aggregate principal amount committed and available
to be drawn by the Parent and its Restricted Subsidiaries (taking into account
all borrowing base limitations, collateral coverage requirements or other
restrictions on borrowing availability) under all revolving credit facilities
(including this Facility) of the Parent and its Restricted Subsidiaries and
(iii) to the extent not being used to repay other Indebtedness, the scheduled
net proceeds of any Capital Markets Offering of the Parent or any of its
Restricted Subsidiaries that has priced but has not yet closed (until the
earliest of the closing thereof, the termination thereof without

-37-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




closing or the date that falls five (5) Business Days after the initial
scheduled closing date thereof).
“Loan Request” shall mean a request by the Borrower, executed by a Responsible
Officer of the Borrower, for a Loan in accordance with Section 2.03 in
substantially the form of Exhibit C.
“Loans” shall mean the Revolving Loans.
“Loan Documents” shall mean this Agreement, the Collateral Documents, any
Intercreditor Agreement and any other instrument or agreement (which is
designated as a Loan Document therein) executed and delivered by the Borrower or
a Guarantor to the Administrative Agent, any Issuing Lender or any Lender, in
each case, as the same may be amended, restated, modified, supplemented,
extended or amended and restated from time to time in accordance with the terms
hereof.
“Margin Stock” shall have the meaning given such term in Section 3.11(a).
“Markdown Date” shall have the meaning given to such term in Section 5.07(b).
“Material Adverse Change” shall mean any event, development or circumstance that
has had or could reasonably be expected to have a Material Adverse Effect.
“Material Adverse Effect” shall mean (i) a material adverse effect on (a) the
consolidated business, operations or financial condition of the Parent and its
Restricted Subsidiaries, taken as a whole, (b) the validity or enforceability of
any of the Loan Documents or the rights or remedies of the Administrative Agent
and the Lenders thereunder, or (c) the ability of the Borrower and the
Guarantors, collectively, to pay the Obligations or (ii) a Collateral Material
Adverse Effect.
“Material Eligible Account” means, as of any date of determination, an Eligible
Account for which, after excluding the Certified Value of such Eligible Account,
as determined by the most recent Officer’s Certificate delivered by the Borrower
pursuant to Section 5.01(f) with respect to such Eligible Account, from the
aggregate Certified Value of all Pledged Accounts as of such date, the Borrower
would not reasonably be expected to be in compliance with Section 6.09(a).
“Material Indebtedness” shall mean Indebtedness of the Borrower or one or more
Guarantors (other than the Loans and obligations relating to Letters of Credit)
outstanding under the same agreement in a principal amount exceeding $100.0
million.

-38-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




“Mileage Plan Receivable” means any right of Borrower or another Grantor to
payment of a monetary obligation, whether or not earned by performance, for the
purchase of miles or credits.
“Minimum Extension Condition” shall have the meaning given such term in
Section 2.28(b).
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Mortgage Supplement” shall have the meaning set forth in the Aircraft and Spare
Engine Mortgage and each Other Aircraft Mortgage, as the context may require.
“Mortgaged Collateral” shall mean all of the “Collateral” as defined in (i) the
Aircraft and Spare Engine Mortgage (including as supplemented by any Mortgage
Supplement relating thereto) and (ii) each Other Aircraft Mortgage (including as
supplemented by any Mortgage Supplement relating thereto).
“Net Proceeds” means the aggregate cash and Cash Equivalents received by the
Parent or any of its Restricted Subsidiaries in respect of any Collateral Sale
(including, without limitation, any cash or Cash Equivalents received in respect
of or upon the sale or other disposition of any non-cash consideration received
in any Collateral Sale) or Recovery Event, net of: (a) the direct costs and
expenses relating to such Collateral Sale and incurred by the Parent or a
Restricted Subsidiary (including the sale or disposition of such non-cash
consideration) or any such Recovery Event, including, without limitation, legal,
accounting and investment banking fees, and sales commissions, and any
relocation expenses incurred as a result of the Collateral Sale or Recovery
Event, taxes paid or payable as a result of the Collateral Sale or Recovery
Event, in each case, after taking into account any available tax credits or
deductions and any tax sharing arrangements; (b) any reserve for adjustment or
indemnification obligations in respect of the sale price of such asset or assets
established in accordance with GAAP; ; and (c) any portion of the purchase price
from a Collateral Sale placed in escrow pursuant to the terms of such Collateral
Sale (either as a reserve for adjustment of the purchase price, or for
satisfaction of indemnities in respect of such Collateral Sale) until the
termination of such escrow.
“Net Proceeds Amount” shall have the meaning given such term in Section 2.12(a).
“New Lender” shall have the meaning given such term in Section 2.27(a).
“Non-Defaulting Lender” shall mean, at any time, a Revolving Lender that is not
a Defaulting Lender.
“Non-Extending Lender” shall have the meaning given such term in
Section 10.08(g).

-39-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




“Non-Recourse Debt” shall mean Indebtedness:
(1)    as to which neither the Parent nor any of its Restricted Subsidiaries
(A) provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness) or (B) is directly or indirectly
liable as a guarantor or otherwise; and
(2)    as to which the holders of such Indebtedness do not otherwise have
recourse to the stock or assets of the Parent or any of its Restricted
Subsidiaries (other than the Equity Interests of an Unrestricted Subsidiary).
“Obligations” shall mean the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans and interest accruing after
the filing of any petition of bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding),
the Loans, the Designated Hedging Obligations, the Designated Banking Product
Obligations, and all other obligations and liabilities of the Borrower to the
Administrative Agent, any Issuing Lender or any Lender (or (i) in the case of
Designated Hedging Obligations, any obligee with respect to such designated
Hedging Obligations who was a Lender or an Affiliate of a Lender when the
related Designated Hedging Agreement was entered into, or (ii) in the case of
Designated Banking Product Obligations, any obligee with respect to such
Designated Banking Product Obligations who was a Lender or a banking Affiliate
of any Lender at the time the related Designated Banking Product Agreement was
entered into), whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which arise under this
Agreement or any other Loan Document, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, out-of-pocket costs, and expenses
(including all fees, charges and disbursements of counsel to the Administrative
Agent, any Issuing Lender or any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise; provided, however, that the aggregate
amount of all Designated Hedging Obligations (valued in accordance with the
definition thereof) at any time outstanding that shall be included as
“Obligations” shall not exceed 10% of the original Total Revolving Commitment in
effect on the Closing Date; provided, further, that in no event shall the
Obligations include Excluded Swap Obligations.
“OFAC” means the U.S. Department of Treasury’s Office of Foreign Assets Control.
“Officer” means, with respect to any Person, the Chief Executive Officer, the
President, the Chief Operating Officer, the Chief Financial Officer, the
Treasurer, any Assistant Treasurer, the Controller, the Secretary or any
Vice-President of such Person.

-40-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




“Officer’s Certificate” shall mean a certificate signed on behalf of the
Borrower or the Parent by an Officer of the Borrower or the Parent,
respectively.
“One-Month LIBOR” means, for any day, the rate for deposits in Dollars for a
one-month period appearing on the Bloomberg Page BBAM1 as of 11:00 a.m., London
time, on such day.
“Ordinary Course of Business” means, with respect to any Grantor, (i) in the
ordinary course of business of, or in furtherance of an objective that is in the
ordinary course of business of, Parent and its Affiliates, (ii) customary and
usual in the commercial airline industry in the United States, or
(iii) consistent with the past or current practice of one or more commercial air
carriers based in the United States.
“Other Aircraft Mortgage” means the Mortgage and Security Agreement, in
substantially the form of Exhibit G, entered into by an applicable Grantor and
the Administrative Agent, as the same may be amended, restated, modified,
supplemented, extended or amended and restated from time to time.
“Other Eligible Aircraft” shall mean any aircraft (i) that is owned by any
applicable Grantor (other than the Borrower) that is not a U.S. Air Carrier,
(ii) that is leased to a U.S. Air Carrier, so long as such lease allows for such
aircraft to be eligible for the benefits of Section 1110 with respect to such
lease, or a lessee that is situated in a Cape Town Country and (iii) for which
the conditions specified in the Other Aircraft Mortgage relating to the pledge
of such aircraft have been satisfied.
“Other Taxes” shall mean any and all present or future court stamp, mortgage,
intangible, recording, filing or documentary taxes or any other similar, charges
or similar levies arising from any payment made hereunder or from the execution,
performance, delivery, registration of or enforcement of this Agreement or any
other Loan Document.
“Outstanding Letters of Credit” shall have the meaning given such term in
Section 2.02(j).
“Parent” means Hawaiian Holdings, Inc., a Delaware corporation.
“Parent Company” means, with respect to a Revolving Lender, the bank holding
company (as defined in Federal Reserve Board Regulation Y), if any, of such
Revolving Lender, and/or any Person owning, beneficially or of record, directly
or indirectly, a majority of the shares of such Revolving Lender.
“Participant” shall have the meaning given such term in Section 10.02(d).

-41-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




“Participant Register” shall have the meaning given such term in
Section 10.02(d).
“Patriot Act” shall mean the USA PATRIOT Act, Title III of Pub. L. 107-56,
signed into law on October 26, 2001 and any subsequent legislation that amends
or supplements such Act or any subsequent legislation that supersedes such Act.
“Payroll Accounts” shall mean depository accounts used only for payroll.
“Permitted Business” means any business that is the same as, or reasonably
related, ancillary, supportive or complementary to, the business in which the
Parent and its Restricted Subsidiaries are engaged on the date of this
Agreement.
“Permitted Debt” shall have the meaning set forth in Section 6.03(b).
“Permitted Disposition” shall mean any of the following:
(a)    the Disposition of Collateral permitted under the applicable Collateral
Documents;
(b)    the Disposition of cash or Cash Equivalents constituting Collateral in
exchange for other cash or Cash Equivalents constituting Collateral and having
reasonably equivalent value therefor; provided that this clause (b) shall not
permit any Disposition of the Letter of Credit Account or any amounts on deposit
therein;
(c)    sales or dispositions of surplus, obsolete, negligible or uneconomical
assets no longer used in the business of the Borrower and the other Grantors;
(d)    Dispositions of Collateral among the Grantors (including any Person that
shall become a Grantor simultaneous with such Disposition in the manner
contemplated by Section 5.12); provided that:
(i)    such Collateral remains at all times subject to a Lien with the same
priority and level of perfection as was the case immediately prior to such
Disposition (and otherwise subject only to Permitted Liens) in favor of the
Administrative Agent for the benefit of the Secured Parties following such
Disposition,
(ii)    concurrently therewith, the Grantors shall execute any documents and
take any actions reasonably required to create, grant, establish, preserve or
perfect such Lien in accordance with the other provisions of this Agreement or
the Collateral Documents,

-42-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




(iii)    concurrently therewith or promptly thereafter, the Administrative
Agent, for the benefit of the Secured Parties, shall receive an Officer’s
Certificate, with respect to the matters described in clauses (i) and
(ii) hereof and, if reasonably requested by the Administrative Agent, an opinion
of counsel to the Borrower (which may be in-house counsel) as to the validity
and perfection of such Lien on the Collateral, in each case in form and
substance reasonably satisfactory to the Administrative Agent,
(iv)    concurrently with any Disposition of Collateral to any Person that shall
become a Grantor simultaneous with such Disposition in the manner contemplated
by Section 5.12, such Person shall have complied with the requirements of
Section 5.12(b); provided further that this clause (d) shall not permit any
Disposition of the Letter of Credit Account or any amounts on deposit therein,
and
(v)    the preceding provisions of clauses (i) through (iv) shall not be
applicable to any Disposition resulting from a merger or consolidation permitted
by Section 6.10; and
(e)    the lease or sublease of assets and properties in the ordinary course of
business; provided that, the rights of the lessee or sublessee shall be
subordinated to the rights (including remedies) of the Administrative Agent
under the applicable Collateral Document on terms reasonably satisfactory to the
Administrative Agent; and
“Permitted Investments” shall mean:
(1)    any Investment in the Parent or in a Restricted Subsidiary of the Parent;
(2)    any Investment in cash, Cash Equivalents and any foreign equivalents;
(3)    any Investment by the Parent or any Restricted Subsidiary of the Parent
in a Person, if as a result of such Investment:
(A)    such Person becomes a Restricted Subsidiary of the Parent; or
(B)    such Person, in one transaction or a series of related and substantially
concurrent transactions, is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
the Parent or a Restricted Subsidiary of the Parent;

-43-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




(4)    any Investment made as a result of the receipt of non-cash consideration
from a Disposition of assets;
(5)    any acquisition of assets or Capital Stock in exchange for the issuance
of Qualifying Equity Interests;
(6)    any Investments received in compromise or resolution of (A) obligations
of trade creditors or customers that were incurred in the ordinary course of
business of the Parent or any of its Restricted Subsidiaries, including pursuant
to any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of any trade creditor or customer or (B) litigation, arbitration or
other disputes;
(7)    Investments represented by Hedging Obligations;
(8)    loans or advances to officers, directors or employees made in the
ordinary course of business of the Parent or any Restricted Subsidiary of the
Parent in an aggregate principal amount not to exceed $10.0 million at any one
time outstanding;
(9)    prepayment of any Loans in accordance with the terms and conditions of
this Agreement;
(10)    any guarantee of Indebtedness permitted to be incurred pursuant to
Section 6.03 hereof other than a guarantee of Indebtedness of an Affiliate of
the Parent that is not a Restricted Subsidiary of the Parent;
(11)    any Investment existing on, or made pursuant to binding commitments
existing on, the Closing Date and any Investment consisting of an extension,
modification or renewal of any Investment existing on, or made pursuant to a
binding commitment existing on, the Closing Date; provided that the amount of
any such Investment may be increased (A) as required by the terms of such
Investment as in existence on the Closing Date or (B) as otherwise permitted
under this Agreement;
(12)    Investments acquired after the Closing Date as a result of the
acquisition by the Parent or any Restricted Subsidiary of the Parent of another
Person, including by way of a merger, amalgamation or consolidation with or into
the Parent or any of its Restricted Subsidiaries in a transaction that is not
prohibited by Section 6.10 hereof after the Closing Date to the extent that such
Investments were not made in contemplation of such acquisition, merger,

-44-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




amalgamation or consolidation and were in existence on the date of such
acquisition, merger, amalgamation or consolidation;
(13)    the acquisition by a Receivables Subsidiary in connection with a
Qualified Receivables Transaction of Equity Interests of a trust or other Person
established by such Receivables Subsidiary to effect such Qualified Receivables
Transaction; and any other Investment by the Parent or a Subsidiary of the
Parent in a Receivables Subsidiary or any Investment by a Receivables Subsidiary
in any other Person in connection with a Qualified Receivables Transaction;
(14)    accounts receivable arising in the ordinary course of business;
(15)    Investments in connection with outsourcing initiatives in the ordinary
course of business;
(16)    Investments having an aggregate Fair Market Value (measured on the date
each such Investment was made and without giving effect to subsequent changes in
value other than a reduction for all returns of principal in cash and capital
dividends in cash), when taken together with all Investments made pursuant to
this clause (16) that are at the time outstanding, not to exceed $300.0 million
at any one time outstanding in connection with (A) travel or airline related
businesses made in connection with marketing and promotion agreements, alliance
agreements, distribution agreements, agreements with respect to fuel
consortiums, agreements relating to flight training, agreements relating to
insurance arrangements, agreements relating to parts management systems and
other similar agreements or (B) joint ventures in existence on the Closing Date
or formed thereafter; and
(17)    other Investments in any Person that do not involve properties or assets
that constitute Collateral, having an aggregate Fair Market Value (measured on
the date each such Investment was made and without giving effect to subsequent
changes in value), when taken together with all other Investments made pursuant
to this clause (17) that are at the time outstanding, not to exceed 3.0% of the
total consolidated assets of the Parent and its Restricted Subsidiaries at the
time of such Investment.
“Permitted Liens” means:
(1)    Liens held by the Administrative Agent securing the Obligations;
(2)    Liens securing Junior Secured Debt in an aggregate principal amount (as
of the date of incurrence of any such Junior Secured Debt and after

-45-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




giving pro forma effect to the application of the net proceeds therefrom), not
exceeding the Junior Lien Cap, provided that such Liens shall (x) rank junior to
the Liens in favor of the Administrative Agent securing the Obligations and (y)
be subject to an Intercreditor Agreement reasonably acceptable to the
Administrative Agent and the Required Lenders;
(3)    Liens for taxes, assessments or governmental charges or claims that are
not yet delinquent or that are being contested in good faith by appropriate
proceedings promptly instituted and diligently concluded; provided that any
reserve or other appropriate provision as is required in conformity with GAAP
has been made therefor;
(4)    Liens imposed by law, including carriers’, warehousemen’s, landlord’s and
mechanics’ Liens, in each case, incurred in the ordinary course of business;
(5)    Liens arising by operation of law in connection with judgments,
attachments or awards which do not constitute an Event of Default hereunder;
(6)    Liens created for the benefit of (or to secure) the Obligations or any
Guaranty Obligations;
(7)    (A) any overdrafts and related liabilities arising from treasury,
netting, depository and cash management services or in connection with any
automated clearing house transfers of funds, in each case as it relates to cash
or Cash Equivalents, if any, and (B) Liens arising by operation of law or that
are contractual rights of set-off in favor of the depository bank or securities
intermediary in respect of the Letter of Credit Account or the Collateral
Proceeds Account;
(8)    licenses, sublicenses, leases and subleases by any Grantor as they relate
to any aircraft, airframe, engine, Mortgaged Collateral or any Additional
Collateral and to the extent (A) such licenses, sublicenses, leases or subleases
do not interfere in any material respect with the business of the Parent and its
Restricted Subsidiaries, taken as a whole, and in each case, such license,
sublicense, lease or sublease is to be subject and subordinate to the Liens
granted to the Administrative Agent pursuant to the Collateral Documents, and in
each case, would not result in a Collateral Material Adverse Effect or
(B) otherwise expressly permitted by the Collateral Documents;

-46-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




(9)    salvage or similar rights of insurers, in each case as it relates to any
aircraft, airframe, engine, Mortgaged Collateral or any Additional Collateral,
if any;
(10)    in each case as it relates to any aircraft, Liens on appliances, parts,
components, instruments, appurtenances, furnishings and other equipment
installed on such aircraft and separately financed by a Grantor, to secure such
financing;
(11)    Liens incurred in the ordinary course of business of the Parent or any
Restricted Subsidiary of the Parent with respect to obligations that do not
exceed in the aggregate $7.5 million at any one time outstanding; and
(12)    Liens on Collateral permitted under the Collateral Document granting a
Lien on such Collateral.
“Permitted Refinancing Indebtedness” shall mean any Indebtedness (or commitments
in respect thereof) of the Parent or any of its Restricted Subsidiaries issued
in exchange for, or the net proceeds of which are used to renew, refund, extend,
refinance, replace, defease or discharge other Indebtedness of the Parent or any
of its Restricted Subsidiaries (other than intercompany Indebtedness); provided
that:
(1)    the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the original principal amount (or
accreted value, if applicable) when initially incurred of the Indebtedness
renewed, refunded, extended, refinanced, replaced, defeased or discharged (plus
all accrued interest on the Indebtedness and the amount of all fees and
expenses, including premiums, incurred in connection therewith); provided that
with respect to any such Permitted Refinancing Indebtedness that is refinancing
secured Indebtedness and is secured by the same collateral, the principal amount
(or accreted value, if applicable) of such Permitted Refinancing Indebtedness
shall not exceed the greater of the preceding amount and the Fair Market Value
of the assets securing such Permitted Refinancing Indebtedness;
(2)    if such Permitted Refinancing Indebtedness has a maturity date that is
after the Revolving Facility Maturity Date (with any amortization payment
comprising such Permitted Refinancing Indebtedness being treated as maturing on
its amortization date), such Permitted Refinancing Indebtedness has a Weighted
Average Life to Maturity that is (A) equal to or greater than the Weighted
Average Life to Maturity of, the Indebtedness being renewed, refunded, extended,
refinanced, replaced, defeased or discharged or (B) more than 60 days after the
Revolving Facility Maturity Date;

-47-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




(3)    if the Indebtedness being renewed, refunded, extended, refinanced,
replaced, defeased or discharged is subordinated in right of payment to the
Loans, such Permitted Refinancing Indebtedness is subordinated in right of
payment to the Loans on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being renewed,
refunded, extended, refinanced, replaced, defeased or discharged;
(4)    no Restricted Subsidiary that is not a Guarantor shall be an obligor with
respect to such Permitted Refinancing Indebtedness unless such non-Guarantor
Restricted Subsidiary was an obligor with respect to the Indebtedness being
renewed, refunded, extended, refinanced, replaced, defeased or discharged; and
(5)    notwithstanding that the Indebtedness being renewed, refunded,
refinanced, extended, replaced, defeased or discharged may have been repaid or
discharged by the Parent or any of its Restricted Subsidiaries prior to the date
on which the new Indebtedness is incurred, Indebtedness that otherwise satisfies
the requirements of this definition may be designated as Permitted Refinancing
Indebtedness so long as such renewal, refunding, refinancing, extension,
replacement, defeasance or discharge occurred not more than 36 months prior to
the date of such incurrence of Permitted Refinancing Indebtedness.
“Person” shall mean any natural person, corporation, division of a corporation,
partnership, limited liability company, trust, joint venture, association,
company, estate, unincorporated organization, Airport Authority or Governmental
Authority or any agency or political subdivision thereof.
“Pledged Accounts” means, as of any date, the Eligible Accounts included in the
Collateral as of such date.
“Pledged Aircraft” means, as of any date, the Eligible Aircraft included in the
Collateral as of such date.
“Pledged Cash and Cash Equivalents” means, as of any date, the amount of cash
and Cash Equivalents included in the Collateral as of such date.
“Pledged Engines” means, as of any date, the Eligible Engines included in the
Collateral as of such date.
“Pledged Ground Support Equipment” means, as of any date, the Ground Support
Equipment included in the Collateral as of such date.

-48-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




“Pledged Spare Parts” means, as of any date, the Eligible Spare Parts included
in the Collateral as of such date.
“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by Citibank, as its prime rate in effect at its principal office in
New York City (the Prime Rate not being intended to be the lowest rate of
interest charged by Citibank in connection with extensions of credit to
debtors); each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.
“Professional User” shall have the meaning given it in the Regulations and
Procedures for the International Registry.
“Propeller” shall mean any propeller, including any part, appurtenance, and
accessory of a propeller.
“Put Exposure” means the principal amount of Loans, LC Exposure and unused
Revolving Commitments that Lenders have elected be prepaid, discharged and
terminated, respectively, pursuant to Section 2.12(g) in response to a Change of
Control Offer.
“QEC Kits” means the quick engine change kits of any Grantor.
“Qualified Receivables Transaction” means any transaction or series of
transactions entered into by the Parent or any of its Subsidiaries pursuant to
which the Parent or any of its Subsidiaries sells, conveys or otherwise
transfers to (a) a Receivables Subsidiary or any other Person (in the case of a
transfer by the Parent or any of its Subsidiaries) and (b) any other Person (in
the case of a transfer by a Receivables Subsidiary), or grants a security
interest in, any accounts receivable (whether now existing or arising in the
future) of the Parent or any of its Subsidiaries, and any assets related thereto
including, without limitation, all Equity Interests and other investments in the
Receivables Subsidiary, all collateral securing such accounts receivable, all
contracts and all guarantees or other obligations in respect of such accounts
receivable, proceeds of such accounts receivable and other assets which are
customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving accounts receivable, other than assets that constitute Collateral or
proceeds of Collateral.
“Qualified Replacement Assets” means Additional Collateral of any of the types
described in clauses (c) and (d) of the definition of “Additional Collateral”.
“Qualifying Equity Interests” means Equity Interests of the Parent other than
Disqualified Stock.

-49-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




“Ratings” shall mean as of any date of determination, the corporate credit
rating as determined by S&P or the corporate family rating as determined by
Moody’s, as applicable, of the Borrower.
“Receivables Subsidiary” means a Subsidiary of the Parent which engages in no
activities other than in connection with the financing of accounts receivable
and which is designated by the Board of Directors of the Parent (as provided
below) as a Receivables Subsidiary (a) no portion of the Indebtedness or any
other obligations (contingent or otherwise) of which (1) is guaranteed by the
Parent or any Restricted Subsidiary of the Parent (other than comprising a
pledge of the Capital Stock or other interests in such Receivables Subsidiary
(an “incidental pledge”), and excluding any guarantees of obligations (other
than the principal of, and interest on, Indebtedness) pursuant to
representations, warranties, covenants and indemnities entered into in the
ordinary course of business in connection with a Qualified Receivables
Transaction), (2) is recourse to or obligates the Parent or any Restricted
Subsidiary of the Parent in any way other than through an incidental pledge or
pursuant to representations, warranties, covenants and indemnities entered into
in the ordinary course of business in connection with a Qualified Receivables
Transaction or (3) subjects any property or asset of the Parent or any
Subsidiary of the Parent (other than accounts receivable and related assets as
provided in the definition of “Qualified Receivables Transaction”), directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to representations, warranties, covenants and indemnities entered into
in the ordinary course of business in connection with a Qualified Receivables
Transaction, (b) with which neither the Parent nor any Subsidiary of the Parent
has any material contract, agreement, arrangement or understanding (other than
pursuant to the Qualified Receivables Transaction) other than (i) on terms no
less favorable to the Parent or such Subsidiary than those that might be
obtained at the time from Persons who are not Affiliates of the Parent, and
(ii) fees payable in the ordinary course of business in connection with
servicing accounts receivable and (c) with which neither the Parent nor any
Subsidiary of the Parent has any obligation to maintain or preserve such
Subsidiary’s financial condition, other than a minimum capitalization in
customary amounts, or to cause such Subsidiary to achieve certain levels of
operating results. Any such designation by the Board of Directors of the Parent
will be evidenced to the Administrative Agent by filing with the Administrative
Agent a certified copy of the resolution of the Board of Directors of the Parent
giving effect to such designation and an Officer’s Certificate certifying that
such designation complied with the foregoing conditions.
“Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any Collateral or any Event of Loss (as defined in the related Collateral
Document pursuant to which a security interest in such Collateral is granted to
the Administrative Agent, if applicable).
“Register” shall have the meaning set forth in Section 10.02(b)(iv).

-50-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




“Regulations and Procedures for the International Registry” shall mean the
official English language text of the International Registry Procedures and
Regulations issued by the Supervisory Authority (as defined in the Cape Town
Convention) pursuant to the Aircraft Protocol.
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, partners, members,
employees, agents and advisors of such Person and such Person’s Affiliates.
“Release” shall have the meaning specified in Section 101(22) of the
Comprehensive Environmental Response Compensation and Liability Act.
“Required Lenders” shall mean, at any time, Lenders holding more than 50% of
(a) until the Closing Date, the Commitments then in effect and (b) thereafter,
the Total Revolving Commitments then in effect or, if the Revolving Commitments
have been terminated, the Total Revolving Extensions of Credit then outstanding.
The Revolving Extensions of Credit, outstanding Loans and Commitments of any
Defaulting Lender shall be disregarded in determining the “Required Lenders” at
any time.
“Responsible Officer” means an Officer.
“Restricted Investment” means an Investment other than a Permitted Investment.
“Restricted Payments” shall have the meaning set forth in Section 6.01(a).
“Restricted Subsidiary” of a Person means any Subsidiary of the referent Person
that is not an Unrestricted Subsidiary.
“Revolving Availability Period” shall mean the period from and including the
Closing Date to but excluding the Revolving Facility Termination Date with
respect to the applicable Revolving Commitments.
“Revolving Commitment” or “Commitment” shall mean the commitment of each
Revolving Lender to make Revolving Loans and, if such Revolving Lender is an
Issuing Lender, to issue Letters of Credit, hereunder in an aggregate principal
not to exceed the amount set forth under the heading “Revolving Commitment”
opposite its name in Annex A hereto or in the Assignment and Acceptance pursuant
to which such Revolving Lender became a party hereto, as the same may be changed
from time to time pursuant to the terms hereof. The original aggregate amount of
the Total Revolving Commitments is $175,000,000.
“Revolving Commitment Percentage” shall mean, at any time, with respect to each
Revolving Lender, the percentage obtained by dividing its Revolving Commitment
at such time by the Total Revolving Commitment or, if the Revolving Commitments
have been

-51-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




terminated, the Revolving Commitment Percentage of each Revolving Lender that
existed immediately prior to such termination.
“Revolving Extensions of Credit” shall mean, as to any Revolving Lender at any
time, an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Loans held by such Lender then outstanding and (b) if such Lender is
an Issuing Lender, such Lender’s LC Exposure then outstanding.
“Revolving Facility Maturity Date” shall mean, with respect to (a) Revolving
Commitments that have not been extended pursuant to Section 2.28, November 7,
2017 and (b) with respect to Extended Revolving Commitments, the final maturity
date therefor as specified in the applicable Extension Offer accepted by the
respective Revolving Lender or Revolving Lenders.
“Revolving Facility Termination Date” shall mean the earlier to occur of (a) the
Revolving Facility Maturity Date with respect to the applicable Revolving
Commitments, (b) the acceleration of the Loans (if any) and the termination of
the Commitments in accordance with the terms hereof and (c) the termination of
the applicable Revolving Commitments as a whole pursuant to Section 2.11.
“Revolving Lender” shall mean each Lender having a Revolving Commitment.
“Revolving Loan” shall have the meaning set forth in Section 2.01(a).
“Revolving Loan Percentage” shall mean, with respect to each Revolving Lender,
determined as of the date of each advance of a Revolving Loan and prior to
giving effect thereto, the percentage determined by dividing (i) the Revolving
Commitment of such Revolving Lender minus the Revolving Extensions of Credit of
such Revolving Lender by (ii) the Total Revolving Commitments minus the Total
Revolving Extensions of Credit.
“Sale of a Grantor” means, with respect to any Collateral, an issuance, sale,
lease, conveyance, transfer or other disposition of the Capital Stock of the
applicable Grantor that owns such Collateral other than (1) an issuance of
Equity Interests by a Grantor to the Parent or another Restricted Subsidiary of
the Parent, and (2) an issuance of directors’ qualifying shares.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the United States government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.
“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions, which as of the Closing Date include
Cuba, Iran, North Korea, Sudan and Syria.

-52-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




“Sanctioned Person” means, at any time, (a) a Person which is subject or target
of any Sanctions or (b) any Person owned or controlled by any such Person or
Persons.
“S&P” shall mean Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc.
“SEC” shall mean the United States Securities and Exchange Commission.
“Section 1110” means 11 U.S.C. Section 1110 of the Bankruptcy Code or any
successor or analogous section of the federal bankruptcy law in effect from time
to time.
“Section 1110 Eligible Aircraft” shall mean (a) Airbus model A320, A330 and A350
family aircraft, (b) Boeing model 737NG, 737MAX, 767 and 787 family aircraft,
(c) ATR turboprop aircraft or (d) Boeing model 717 and 767 family aircraft, in
each case that are owned by the Borrower or any other applicable Grantor that is
a U.S. Air Carrier and that are eligible for the benefits of Section 1110.
“Secured Parties” shall mean the Administrative Agent, the Issuing Lenders, the
Lenders and all other holders of Obligations.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Security Agreement” means the Security Agreement, in substantially the form of
Exhibit F, entered into by the Borrower and the Agent, as the same may be
amended, restated, modified, supplemented, extended or amended and restated from
time to time.
“Significant Subsidiary” means any Restricted Subsidiary of the Parent that
would be a “significant subsidiary” as defined in Article 1, Rule 1-02 of
Regulation S-X, promulgated pursuant to the Securities Act, as such
Regulation is in effect on the date of this Agreement.
“Spare Parts” shall mean all accessories, appurtenances, or parts of an Aircraft
(except an Engine or Propeller), Engine (except a Propeller), Propeller, or
Appliance, that are to be installed at a later time in an Aircraft, Engine,
Propeller or Appliance.
“Spare Parts Security Agreement” means the Mortgage and Security Agreement
(Spare Parts), in substantially the form of Exhibit E, entered into by the
Borrower and the Administrative Agent, as the same may be amended, restated,
modified, supplemented, extended or amended and restated from time to time.
“Standard Securitization Undertakings” means all representations, warranties,
covenants, indemnities, performance Guarantees and servicing obligations entered
into by the Parent or any Subsidiary (other than a Receivables Subsidiary),
which are customary in connection with any Qualified Receivables Transaction.

-53-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness as of the Closing Date, and will not include any contingent
obligations to repay, redeem or repurchase any such interest or principal prior
to the date originally scheduled for the payment thereof.
“Statutory Reserve Rate” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
reserve percentage.
“Stored” shall mean, as to any Aircraft or Engine, that such Aircraft or Engine
has been stored (a) with a low expectation of a return to service within the one
year following commencement of such storage and (b) in a manner intended to
minimize the rate of environmental degradation of the structure and components
of such Aircraft or Engine (as the case may be) during such storage.
“Subsidiary” shall mean, with respect to any Person
(1)    any corporation, association or other business entity (other than a
partnership, joint venture or limited liability company) of which more than 50%
of the total voting power of shares of Capital Stock entitled (without regard to
the occurrence of any contingency and after giving effect to any voting
agreement or stockholders’ agreement that effectively transfers voting power) to
vote in the election of directors, managers or trustees of the corporation,
association or other business entity is at the time of determination owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of such Person (or a combination thereof); and
(2)    any partnership, joint venture or limited liability company of which
(A) more than 50% of the capital accounts, distribution rights, total equity and
voting interests or general and limited partnership interests, as applicable,
are owned or controlled, directly or indirectly, by such Person or one or more
of the other Subsidiaries of such Person or a combination thereof, whether in
the form of

-54-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




membership, general, special or limited partnership interests or otherwise and
(B) such Person or any Subsidiary of such Person is a controlling general
partner or otherwise controls such entity.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
assessments, fees, deductions, charges or withholdings imposed by any
Governmental Authority including any interest, additions to tax or penalties
applicable thereto.
“Termination Date” shall mean with respect to the Revolving Loans, the Revolving
Facility Termination Date applicable to the related Revolving Commitments.
“Title 14” means Title 14 of the U.S. Code of Federal Regulations, including
Part 93, Subparts K and S thereof, as amended from time to time or any successor
or recodified regulation.
“Title 49” shall mean Title 49 of the United States Code, which, among other
things, recodified and replaced the U.S. Federal Aviation Act of 1958, and the
rules and regulations promulgated pursuant thereto, and any subsequent
legislation that amends, supplements or supersedes such provisions.
“Total Collateral Coverage Ratio” shall mean the ratio of (i) the aggregate
Appraised Value of all Appraised Collateral plus the Certified Value of all
Pledged Accounts plus the Pledged Cash and Cash Equivalents to (ii) the sum,
without duplication, of (w) the Total Revolving Extensions of Credit then
outstanding (other than LC Exposure that has been Cash Collateralized in
accordance with Section 2.02(j)), plus (x) the aggregate amount of all
Designated Hedging Obligations that constitute “Obligations” then outstanding,
plus (y) the aggregate outstanding principal amount of Junior Secured Debt.
“Total Obligations” shall have the meaning provided in the definition of
Collateral Coverage Ratio.
“Total Revolving Commitment” shall mean, at any time, the sum of the Revolving
Commitments at such time.
“Total Revolving Extensions of Credit” shall mean, at any time, the aggregate
amount of the Revolving Extensions of Credit of the Revolving Lenders
outstanding at such time.

-55-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




“Transactions” shall mean the execution, delivery and performance by the
Borrower and Guarantors of this Agreement and the other Loan Documents to which
they may be a party, the creation of the Liens in the Collateral in favor of the
Administrative Agent and/or the Administrative Agent for the benefit of the
Secured Parties, the borrowing of Loans and the use of the proceeds thereof, and
the request for and issuance of Letters of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
any applicable jurisdiction.
“United States Citizen” shall have the meaning set forth in Section 3.02.
“Unrestricted Subsidiary” means any Subsidiary of the Parent that is designated
by the Board of Directors of the Parent as an Unrestricted Subsidiary in
compliance with Section 5.06 hereof pursuant to a resolution of the Board of
Directors, but only if such Subsidiary:
(1)    has no Indebtedness other than Non-Recourse Debt;
(2)    except as permitted by Section 6.05 hereof, is not party to any
agreement, contract, arrangement or understanding with the Parent or any
Restricted Subsidiary of the Parent unless the terms of any such agreement,
contract, arrangement or understanding are no less favorable to the Parent or
such Restricted Subsidiary than those that might be obtained at the time from
Persons who are not Affiliates of the Parent;
(3)    is a Person with respect to which neither the Parent nor any of its
Restricted Subsidiaries has any direct or indirect obligation (A) to subscribe
for additional Equity Interests or (B) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results;
(4)    has not guaranteed or otherwise directly or indirectly provided credit
support for any Indebtedness of the Parent or any of its Restricted
Subsidiaries; and
(5)    does not own any assets or properties that constitute Collateral.
“Unused Total Revolving Commitment” shall mean, at any time, (a) the Total
Revolving Commitment less (b) the Total Revolving Extensions of Credit.

-56-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




“Upfront Fee Percentage” shall have the meaning set forth in Annex C.
“Voting Stock” of any specified Person as of any date means the Capital Stock of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:
(1)    the sum of the products obtained by multiplying (A) the amount of each
then remaining installment, sinking fund, serial maturity or other required
payments of principal, including payment at final maturity, in respect of the
Indebtedness, by (B) the number of years (calculated to the nearest one-twelfth)
that will elapse between such date and the making of such payment; by
(2)    the then outstanding principal amount of such Indebtedness.
“Withholding Agent” shall mean the Borrower, a Guarantor and the Administrative
Agent.
Section 1.02.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented, extended, amended and restated or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s permitted successors and assigns, (c) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (d) all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement, unless expressly provided otherwise, (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights and (f) “knowledge” or
“aware” or words of similar import shall mean, when used in reference to the
Borrower or the Guarantors, the actual knowledge of any Responsible Officer.

-57-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




Section 1.03.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Upon any such
request for an amendment, the Borrower, the Required Lenders and the
Administrative Agent agree to consider in good faith any such amendment in order
to amend the provisions of this Agreement so as to reflect equitably such
accounting changes so that the criteria for evaluating the Borrower’s
consolidated financial condition shall be the same after such accounting changes
as if such accounting changes had not occurred.
SECTION 2.    

AMOUNT AND TERMS OF CREDIT
Section 2.01.    Commitments of the Lenders.
(a)    Revolving Commitments.  (i) Each Revolving Lender severally, and not
jointly with the other Revolving Lenders, agrees, upon the terms and subject to
the conditions herein set forth, to make revolving credit loans denominated in
Dollars (each a “Revolving Loan” and collectively, the “Revolving Loans”) to the
Borrower at any time and from time to time during the Revolving Availability
Period in an aggregate outstanding principal amount not to exceed, when added to
such Revolving Lender’s LC Exposure (if any), the Revolving Commitment of such
Revolving Lender, which Revolving Loans may be repaid and reborrowed in
accordance with the provisions of this Agreement. At no time shall the sum of
the then outstanding aggregate principal amount of the Revolving Loans plus the
LC Exposure exceed the Total Revolving Commitment.
(i)    Each Borrowing of a Revolving Loan shall be made from the Revolving
Lenders based upon each Revolving Lender’s Revolving Loan Percentage of such
Revolving Loan; provided, however, that the failure of any Revolving Lender to
make any Revolving Loan shall not in itself relieve the other Revolving Lenders
of their obligations to lend.
(b)    Type of Borrowing.  Each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Lender at

-58-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.
(c)    Amount of Borrowing.  At the commencement of each Interest Period for any
Eurodollar Borrowing, such Borrowing shall be in an aggregate amount that is in
an integral multiple of $1,000,000 and not less than $1,000,000. At the time
that each ABR Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $100,000 and not less than $1,000,000; provided
that an ABR Borrowing may be in an aggregate amount that is equal to the entire
Unused Total Revolving Commitment or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.02(e).
Borrowings of more than one Type may be outstanding at the same time.
(d)    Limitation on Interest Period.  Notwithstanding any other provision of
this Agreement, the Borrower shall not be entitled to request, or to elect to
convert or continue, any Borrowing of a Revolving Loan if the Interest Period
requested with respect thereto would end after the Revolving Facility Maturity
Date with respect to the applicable Revolving Commitments.
Section 2.02.    Letters of Credit.
(a)    General.  Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of (and, subject to the penultimate sentence
of clause (b) below, the applicable Issuing Lender shall issue) Letters of
Credit in Dollars, at any time and from time to time during the Revolving
Availability Period, in each case, for the Borrower’s own account or the account
of any other Subsidiary of the Parent, in a form reasonably acceptable to the
Administrative Agent, such Issuing Lender and the Borrower. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, an Issuing
Lender relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. 
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall either provide
(i) telephonic notice promptly followed by written notice or (ii) hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Lender (which approval shall not
be unreasonably withheld, delayed or conditioned)) to the applicable Issuing
Lender and the Administrative Agent (at least two (2) Business Days in advance
of the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying (1) the date of
issuance, amendment, renewal or extension (which shall

-59-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




be a Business Day), (2) the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), (3) the amount of such
Letter of Credit, (4) the name and address of the beneficiary thereof and (5)
such other information as shall be necessary to prepare, amend, renew or extend
such Letter of Credit. If requested by the applicable Issuing Lender, the
Borrower also shall submit a letter of credit application on such Issuing
Lender’s standard form in connection with any request for a Letter of Credit;
provided that, to the extent such standard form (and/or any related
reimbursement agreement) is inconsistent with the Loan Documents, the Loan
Documents shall control. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension, the
Revolving Extensions of Credit of such Issuing Lender shall not exceed its
Revolving Commitment. No Issuing Lender (other than an Affiliate of the
Administrative Agent) shall permit any such issuance, renewal, extension or
amendment resulting in an increase in the amount of any Letter of Credit to
occur without first obtaining written confirmation from the Administrative Agent
that it is then permitted under this Agreement.
(c)    Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date that is one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is one (1) Business Day prior to the earliest Revolving Facility Maturity
Date with respect to the Revolving Commitments of the applicable Issuing Lender
(provided that, to the extent that such Letter of Credit has been Cash
Collateralized pursuant to the terms of any Extension Amendment, such Revolving
Commitments shall be disregarded for purposes of this clause (ii)).
(d)     [Reserved]
(e)    Reimbursement.  If an Issuing Lender shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to the amount of such LC
Disbursement not later than the first Business Day following the date the
Borrower receives notice from the Issuing Lender of such LC Disbursement;
provided that, in the case of any LC Disbursement, to the extent not reimbursed
and, subject to the satisfaction (or waiver) of the conditions to borrowing set
forth herein, including, without limitation, making a request in accordance with
Section 2.03(a) that such payment shall be financed with an ABR Revolving
Borrowing, as the case may be, in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing; provided, further that for
purposes of determining the Revolving Loan Percentage of each Revolving Lender
with respect to such ABR Revolving Borrowing, such LC Disbursement shall not be
deemed to be a Revolving Extension of Credit.

-60-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




(f)    Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.02(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein or herein, (ii) any draft or other
document presented under a Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (iii) payment by the applicable Issuing Lender under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.02, constitute a legal or equitable discharge
of, or provide a right of setoff against, the Borrower’s obligations hereunder.
Neither the Administrative Agent, the Revolving Lenders, nor the applicable
Issuing Lender, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the applicable Issuing Lender; provided that the
foregoing shall not be construed to excuse an Issuing Lender from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
such Issuing Lender’s failure to exercise care when determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence, bad faith or willful misconduct on the part of the applicable
Issuing Lender (as finally determined by a court of competent jurisdiction), the
applicable Issuing Lender shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the applicable Issuing Lender may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
(g)    Disbursement Procedures.  The applicable Issuing Lender shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The applicable Issuing Lender shall
promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment, whether the applicable
Issuing Lender has made or will make an LC Disbursement

-61-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




thereunder and the amount of such LC Disbursement; provided that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the applicable Issuing Lender with respect to any such
LC Disbursement in accordance with the terms herein.
(h)    Interim Interest.  If the applicable Issuing Lender shall make any LC
Disbursement, then, unless the Borrower shall reimburse (including by a
Borrowing) such LC Disbursement in full not later than the first Business Day
following the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrower fails to reimburse (including by a Borrowing)
such LC Disbursement when due pursuant to Section 2.02(e), then Section 2.08
shall apply. Interest accrued pursuant to this paragraph shall be for the
account of the applicable Issuing Lender.
(i)    Replacement of the Issuing Lender.  Any Issuing Lender may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Lender and the successor Issuing Lender. The Administrative
Agent shall notify the Revolving Lenders of any such replacement of the Issuing
Lender. At the time any such replacement shall become effective, the Borrower
shall pay all unpaid fees accrued for the account of the replaced Issuing Lender
pursuant to Section 2.21. From and after the effective date of any such
replacement, (i) the successor Issuing Lender shall have all the rights and
obligations of the Issuing Lender under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Lender” shall be deemed to refer to such successor or to any previous
Issuing Lender, or to such successor and all previous Issuing Lenders, as the
context shall require. After the replacement of an Issuing Lender hereunder, the
replaced Issuing Lender shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Lender under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.
(j)    Replacement of Letters of Credit; Cash Collateralization.  The Borrower
shall (i) upon or prior to the occurrence of the earlier of (A) the Revolving
Facility Maturity Date with respect to all Revolving Commitments and (B) the
acceleration of the Loans (if any) and the termination of the Commitments in
accordance with the terms hereof, (x) cause all Letters of Credit which expire
after the earlier to occur of (A) the Revolving Facility Maturity Date with
respect to all Revolving Commitments and (B) the acceleration of the Loans (if
any) and the termination of the Commitments in accordance with the terms hereof
(the “Outstanding Letters of Credit”) to be returned to the applicable Issuing
Lender undrawn and marked “cancelled” or (y) if the Borrower does not do so in
whole or in part, either (A) provide one or more “back-to-back” letters of
credit to each applicable Issuing Lender with respect to any such Outstanding
Letters of Credit in a form reasonably satisfactory to each such Issuing Lender
and the Administrative Agent, issued by a bank satisfactory to each such Issuing
Lender (in its sole discretion) and the Administrative Agent, and/or (B) deposit
cash in the Letter of Credit Account,

-62-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




as collateral security for the Borrower’s reimbursement obligations in
connection with any such Outstanding Letters of Credit, such cash (or any
applicable portion thereof) to be promptly remitted to the Borrower (provided no
Default or Event of Default has occurred and is continuing) upon the expiration,
cancellation or other termination or satisfaction of the Borrower’s
reimbursement obligations with respect to such Outstanding Letters of Credit, in
whole or in part, in an aggregate principal amount for all such “back-to-back”
letters of credit and any such Cash Collateralization equal to 100% of the then
outstanding amount of all LC Exposure (less the amount, if any, on deposit in
the Letter of Credit Account prior to taking any action pursuant to clauses
(A) or (B) above), and (ii) if required pursuant to Section 2.02(m), 2.12(c),
2.12(d), 2.12(e), 2.12(g)(iii) or 7.01 or pursuant to any Extension Amendment,
deposit in the Letter of Credit Account an amount required pursuant to
Section 2.02(m), 2.12(c), 2.12(d), 2.12(e), 2.12(g)(iii) or 7.01, or pursuant to
any such Extension Amendment, as applicable (any such deposit or provision of
back-to-back letters of credit described in the preceding clause (i) or clause
(ii), “Cash Collateralization” (it being understood that any LC Exposure shall
be deemed to be “Cash Collateralized” only to the extent a deposit or provision
of back-to-back letters of credit as described above is made in an amount equal
to 100% of the amount of such LC Exposure)). The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over the Letter of Credit Account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent (in accordance with its usual and
customary practices for investments of this type) and at the Borrower’s risk and
reasonable expense, such deposits shall not bear interest. Interest or profits,
if any, on such investments shall accumulate in such account and shall be paid
to the Borrower on its request provided no Default or Event of Default has
occurred and is continuing. Moneys in such account shall be applied by the
Administrative Agent to reimburse the applicable Issuing Lender for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time. If the Borrower is required to
provide Cash Collateralization hereunder pursuant to Section 2.02(m), 2.12(c),
2.12(d), 2.12(e) or 2.12(g)(iii) or the terms of any Extension Amendment, such
Cash Collateralization (to the extent not applied as contemplated by the
applicable section) shall be returned to the Borrower within three (3) Business
Days after the applicable section (or Extension Amendment) no longer requires
the provision of such Cash Collateralization.
(k)    Issuing Lender Agreements. Unless otherwise requested by the
Administrative Agent, each Issuing Lender shall report in writing to the
Administrative Agent (i) on the first Business Day of each week, the daily
activity (set forth by day) in respect of Letters of Credit during the
immediately preceding week, including all issuances, extensions, amendments and
renewals, all expirations and cancellations and all disbursements and
reimbursements, (ii) on or prior to each Business Day on which such Issuing
Lender expects to issue, amend, renew or extend any Letter of Credit, the date
of such issuance, amendment, renewal or extension, the aggregate face amount of
the Letters of Credit to be issued, amended,

-63-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




renewed, or extended by it (and whether, subject to Section 2.02(b), the face
amount of any such Letter of Credit was changed thereby) and the aggregate face
amount of such Letters of Credit outstanding after giving effect to such
issuance, amendment, renewal or extension, (iii) on each Business Day on which
such Issuing Lender makes any LC Disbursement, the date of such LC Disbursement
and the amount of such LC Disbursement, (iv) on any Business Day on which the
Borrower fails to reimburse an LC Disbursement required to be reimbursed to such
Issuing Lender on such day, the date of such failure, and the amount of such LC
Disbursement and (v) on any other Business Day, such other information as the
Administrative Agent shall reasonably request.
(l)    [Reserved]
(m)    Provisions Related to Extended Revolving Commitments.  If the maturity
date in respect of any tranche of Revolving Commitments of an Issuing Lender
occurs prior to the expiration of any Letter of Credit issued by such Issuing
Lender, then (i) if one or more other tranches of Revolving Commitments of such
Issuing Lender in respect of which the maturity date shall not have occurred are
then in effect, such Letters of Credit shall automatically be deemed to have
been issued under such Issuing Lender’s Revolving Commitments in respect of such
non-terminating tranches up to an aggregate amount not to exceed the aggregate
principal amount of such Issuing Lender’s unutilized Revolving Commitments
thereunder at such time and (ii) to the extent not reallocated pursuant to the
immediately preceding clause (i), the Borrower shall Cash Collateralize any such
Letter of Credit in accordance with Section 2.02(j). For the avoidance of doubt,
commencing with the maturity date of any tranche of Revolving Commitments of any
Issuing Lender, the sublimit for Letters of Credit issued by such Issuing Lender
under any tranche of Revolving Commitments that has not so then matured shall be
as agreed in the relevant Extension Amendment with such Issuing Lender (to the
extent such Extension Amendment so provides).
Section 2.03.    Requests for Loans.
(a)    Unless otherwise agreed to by the Administrative Agent in connection with
making the initial Revolving Loans, to request a Revolving Loan, the Borrower
shall notify the Administrative Agent of such request by (i) telephone or
(ii) by hand or by facsimile delivery of a written Loan Request (A) in the case
of a Eurodollar Loan, not later than 2:00 p.m., New York City time, three (3)
Business Days before the date of the proposed Loan and (B) in the case of an ABR
Loan, not later than 12:00 noon, New York City time, on the date of the proposed
Loan. Each such telephonic Loan request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Loan Request signed by the Borrower. Each such telephonic Loan request
and written Loan Request shall specify the following information in compliance
with Section 2.01(a):

-64-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




(i)    the aggregate amount of the requested Loan (which shall comply with
Section 2.01(c));
(ii)    the date of such Loan, which shall be a Business Day;
(iii)    whether such Loan is to be an ABR Loan or a Eurodollar Loan; and
(iv)    in the case of a Eurodollar Loan, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”.
If no election as to the Type of Loan is specified, then the requested Loan
shall be an ABR Loan. If no Interest Period is specified with respect to any
requested Eurodollar Loan, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration.
(b)    Promptly following receipt of a Loan Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Revolving Lender of the
details thereof and of the amount of such Revolving Lender’s Loan to be made as
part of the requested Loan.
Section 2.04.    Funding of Loans.
(a)    Each Revolving Lender shall make each Revolving Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 3:00 p.m., New York City time, or such earlier time as may be
reasonably practicable, to the account of the Administrative Agent most recently
designa    ted by it for such purpose by notice to the Lenders. Upon
satisfaction or waiver of the conditions precedent specified herein, the
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account designated by
the Borrower in the applicable Loan Request; provided that ABR Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.02(e)
shall be remitted by the Administrative Agent to the Issuing Lender.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Loan (or, with respect to any ABR Loan made on
same-day notice, prior to 11:00 a.m., New York City time, on the date of such
Loan) that such Lender will not make available to the Administrative Agent such
Lender’s share of such Loan, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section 2.04 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Loan available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith

-65-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




upon written demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
otherwise applicable to such Loan. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Loan and the Borrower shall not be obligated to repay such
amount pursuant to the preceding sentence if not previously repaid.
Section 2.05.    Interest Elections.
(a)    The Borrower may elect from time to time to (i) convert ABR Loans to
Eurodollar Loans, (ii) convert Eurodollar Loans to ABR Loans, provided that any
such conversion of Eurodollar Loans may be made only on the last day of an
Interest Period with respect thereto or (iii) continue any Eurodollar Loan as
such upon the expiration of the then current Interest Period with respect
thereto.
(b)    To make an Interest Election Request pursuant to this Section 2.05, the
Borrower shall notify the Administrative Agent of such election by telephone or
by hand or facsimile delivery of a written Interest Election Request by the time
that a Loan Request would be required under Section 2.03(a) if the Borrower were
requesting a Loan of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in
substantially the same form as a Loan Request signed by the Borrower.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.01:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

-66-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a one month
Eurodollar Borrowing. Notwithstanding any contrary provision hereof, if an Event
of Default has occurred and is continuing, and upon the request of the Required
Lenders, (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.
Section 2.06.    Limitation on Eurodollar Tranches. Notwithstanding anything to
the contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $1,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than twenty Eurodollar Tranches
shall be outstanding at any one time.
Section 2.07.    Interest on Loans.
(a)    Subject to the provisions of Section 2.08, each ABR Loan shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 365 days or 366 days in a leap year) at a rate per annum equal to the
Alternate Base Rate plus the Applicable Margin.
(b)    Subject to the provisions of Section 2.08, each Eurodollar Loan shall
bear interest (computed on the basis of the actual number of days elapsed over a
year of 360 days) at a rate per annum equal, during each Interest Period
applicable thereto, to the LIBO Rate for such Interest Period in effect for such
Borrowing plus the Applicable Margin.

-67-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




(c)    Accrued interest on all Loans shall be payable in arrears on each
Interest Payment Date applicable thereto, on the Termination Date with respect
to such Loans and thereafter on written demand and upon any repayment or
prepayment thereof (on the amount repaid or prepaid); provided that in the event
of any conversion of any Eurodollar Loan to an ABR Loan, accrued interest on
such Loan shall be payable on the effective date of such conversion. 
Section 2.08.    Default Interest. If the Borrower or any Guarantor, as the case
may be, shall default in the payment of the principal of or interest on any Loan
or in the payment of any other amount becoming due hereunder (including, without
limitation, the reimbursement pursuant to Section 2.02(e) of any LC
Disbursements), whether at stated maturity, by acceleration or otherwise, the
Borrower or such Guarantor, as the case may be, shall on written demand of the
Administrative Agent from time to time pay interest, to the extent permitted by
law, on all overdue amounts up to (but not including) the date of actual payment
(after as well as before judgment) at a rate per annum (computed on the basis of
the actual number of days elapsed over a year of 360 days or, when the Alternate
Base Rate is applicable, a year of 365 days or 366 days in a leap year) equal to
(a) with respect to the principal amount of any Loan, the rate then applicable
for such Borrowings plus 2.0%, and (b) in the case of all other amounts, the
rate applicable for ABR Loans plus 2.0%.
Section 2.09.    Alternate Rate of Interest. In the event, and on each occasion,
that on the date that is two (2) Business Days prior to the commencement of any
Interest Period for a Eurodollar Loan, the Administrative Agent shall have
reasonably determined (which determination shall be conclusive and binding upon
the Borrower absent manifest error) that reasonable means do not exist for
ascertaining the applicable LIBO Rate, the Administrative Agent shall, as soon
as practicable thereafter, give written, facsimile or telegraphic notice of such
determination to the Borrower and the Lenders and, until the circumstances
giving rise to such notice no longer exist, any request by the Borrower for a
Borrowing of Eurodollar Loans hereunder (including pursuant to a refinancing
with Eurodollar Loans and including any request to continue, or to convert to,
Eurodollar Loans) shall be deemed a request for a Borrowing of ABR Loans.
Section 2.10.    Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the ratable account of each Revolving Lender the then unpaid principal
amount of each Revolving Loan then outstanding on the Revolving Facility
Termination Date applicable to such Revolving Loan. 
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from

-68-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




each Loan made by such Lender, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder. 
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof. The Borrower
shall have the right, upon reasonable notice, to request information regarding
the accounts referred to in the preceding sentence.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section 2.10 shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall promptly execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns in a
form furnished by the Administrative Agent and reasonably acceptable to the
Borrower. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to
Section 10.02) be represented by one or more promissory notes in such form
payable to such payee and its registered assigns.
Section 2.11.    Optional Termination or Reduction of Revolving Commitments.
Upon at least one (1) Business Day prior written notice to the Administrative
Agent, the Borrower may at any time in whole permanently terminate a Total
Revolving Commitment (subject to compliance with Section 2.12(e)), or from time
to time in part permanently reduce the Unused Total Revolving Commitment;
provided that each such notice shall only be revocable to the extent such
termination or reduction would have resulted from a refinancing of the
Obligations, which refinancing shall not be consummated or shall otherwise be
delayed. Each such reduction of the Unused Total Revolving Commitment shall be
in the principal amount not less than $1,000,000 and in an integral multiple of
$1,000,000. Simultaneously with each reduction or termination of the Revolving
Commitment, the Borrower shall (i) pay to the Administrative Agent for the
account of each Revolving Lender the Commitment Fee accrued and unpaid on the
amount of the Revolving Commitment of such Revolving Lender so terminated or
reduced through the date thereof and (ii) any outstanding Letters of Credit
issued by an Issuing Lender that results in the amount of such Issuing Lender’s
Revolving Extensions of Credit then outstanding to exceed the Revolving
Commitment (as so reduced) of such Revolving Lender shall be reduced and
cancelled (or Cash Collateralized in accordance with Section 2.02(j)) as
necessary to ensure the portion (if any) thereof outstanding and not Cash

-69-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




Collateralized does not exceed such Issuing Lender’s Revolving Commitment (as so
reduced). Any reduction of the Unused Total Revolving Commitment pursuant to
this Section 2.11 shall be applied to reduce the Revolving Commitment of each
Revolving Lender on a pro rata basis.
Section 2.12.    Mandatory Prepayment of Loans; Commitment Termination; Change
of Control Offer.
(a)    Within five (5) Business Days of the Borrower or any of its Subsidiaries
receiving any Net Proceeds as a result of a Collateral Sale or a Recovery Event
in respect of Collateral, if the Borrower shall not be in compliance with
Section 6.09(a) on the date such Net Proceeds are received, the Borrower shall
deposit cash in an amount (the “Net Proceeds Amount”) equal to the amount of
such received Net Proceeds (solely to the extent necessary to maintain
compliance with Section 6.09(a)) into the Collateral Proceeds Account that is
maintained with the Administrative Agent for such purpose and subject to an
Account Control Agreement and thereafter such Net Proceeds Amount shall be
applied (to the extent not otherwise applied pursuant to the immediately
succeeding proviso and solely to the extent the Borrower is not in compliance
with Section 6.09(a)) in accordance with the requirements of Section 2.12(c);
provided that (i) the Borrower may use such Net Proceeds Amount to replace with
Qualified Replacement Assets or, solely in the case of any Net Proceeds Amount
in respect of any Recovery Event, repair the assets which are the subject of
such Recovery Event or Collateral Sale within 365 days after such deposit is
made, (ii) all such Net Proceeds Amounts shall be subject to release as provided
in Section 6.09(c) or, at the option of the Borrower at any time, may be applied
in accordance with the requirements of Section 2.12(c), and (iii) upon the
occurrence of an Event of Default, the amount of any such deposit may be applied
by the Administrative Agent in accordance with Section 2.12(c); provided further
that any release of any Net Proceeds Amount pursuant to clause (ii) of this
Section 2.12(a) shall be conditioned on the Borrower being in compliance with
Section 6.09(a) after giving effect thereto (it being understood that the
failure to be in compliance with Section 6.09(a) shall not prevent the release
of any Net Proceeds Amount in connection with any repair or replacement of
assets permitted hereunder so long as no decrease in the Collateral Coverage
Ratio will result therefrom).
(b)    The Borrower shall prepay the Revolving Loans (without any corresponding
reduction in Revolving Commitments) when and in an amount necessary to comply
with Section 6.09.
(c)    Amounts required to be applied to the prepayment of Loans pursuant to
Section 2.12(a) and (b) shall be applied to prepay the outstanding Revolving
Loans (and to provide Cash Collateralization for the outstanding LC Exposure
following the repayment of all outstanding Revolving Loans) in an amount
necessary to comply with Section 6.09, in each case as directed by the Borrower.
Such prepayments of Revolving Loans (and Cash Collateralization of the
outstanding LC Exposure) shall not result in a corresponding permanent reduction
in the Revolving Commitments. Any Cash Collateralization of outstanding LC
Exposure shall be

-70-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




consummated in accordance with Section 2.02(j). The application of any
prepayment pursuant to this Section 2.12 shall be made, first, to ABR Loans and,
second, to Eurodollar Loans.
(d)    If at any time the Total Revolving Extensions of Credit for any reason
exceed the Total Revolving Commitment at such time, the Borrower shall prepay
Revolving Loans on a pro rata basis in an amount sufficient to eliminate such
excess. If, after giving effect to the prepayment of all outstanding Revolving
Loans, the Total Revolving Extensions of Credit exceed the Total Revolving
Commitment then in effect, the Borrower shall Cash Collateralize outstanding
Letters of Credit to the extent of such excess.
(e)    Upon the Revolving Facility Termination Date applicable to any Revolving
Commitment, such Revolving Commitment shall be terminated in full and the
Borrower shall repay the applicable Revolving Loans in full and, except as the
Administrative Agent may otherwise agree in writing, if any Letter of Credit
remains outstanding, comply with Section 2.02(j) in accordance therewith.
(f)    All prepayments under this Section 2.12 shall be accompanied by accrued
but unpaid interest on the principal amount being prepaid to (but not including)
the date of prepayment, plus any accrued and unpaid Fees and any losses, costs
and expenses, as more fully described in Sections 2.15 hereof.
(g)    Unless otherwise prepaid in accordance with Section 2.12 or 2.13 hereof,
and subject to the next sentence, upon the occurrence of a Change of Control,
each Lender shall have the right to require the Borrower to prepay all or part
of such Lender’s Loans at a prepayment price equal to 100% of the principal
amount thereof, plus accrued and unpaid interest, if any, to the date of
prepayment, to discharge all or part of such Lender’s LC Exposure (if any) and
to terminate all or part of such Lender’s unused Revolving Commitment in
accordance with this Section 2.12. Notwithstanding the foregoing, the Borrower
shall not be required to make a Change of Control Offer upon the occurrence of a
Change of Control if, upon direction of the Borrower, a third party makes the
Change of Control Offer in the manner, at the times and otherwise in compliance
with the requirements set forth in this Section 2.12(g) applicable to a Change
of Control Offer made by the Borrower and purchases all Loans validly
surrendered and not withdrawn under such Change of Control Offer and the
Borrower otherwise complies with this Section 2.12(g).
(i)    Within 30 days following the occurrence of any Change of Control, the
Borrower shall provide a written notice to the Administrative Agent and each
Lender containing the following information (such notice, a “Change of Control
Offer”):
(A)    that a Change of Control has occurred and that such Lender has the right
to require Borrower to repay such Lender’s Loans at a prepayment price in cash
equal to 100% of the principal amount thereof, plus accrued and unpaid

-71-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




interest to the date of purchase, to discharge its LC Exposure by Cash
Collateralizing such LC Exposure and to terminate such Lender’s unused Revolving
Commitment;
(B)    the date of prepayment, LC Exposure discharge and unused Revolving
Commitment termination (the “Prepayment Date”) (which shall be no earlier than
30 days nor later than 60 days from the date such notice is mailed); and
(C)    a statement that any Lender wishing to have its Loans repaid, LC Exposure
discharged and unused Revolving Commitment terminated pursuant to such Change of
Control Offer must comply with Section 2.12(g)(ii).
A Change of Control Offer may be made in advance of a Change of Control, and
conditioned upon such Change of Control occurring, if a definitive agreement is
in place for the Change of Control at the time of making the Change of Control
Offer. 
(ii)    In order to accept any Change of Control Offer, a Lender shall notify
the Administrative Agent in writing at its address for notices contained in this
Agreement prior to 12:00 noon, New York time, on the Business Day next preceding
the Prepayment Date with respect to such Change of Control Offer (the “Election
Time”) of such Lender’s election to require the Borrower to prepay all or a
specified portion of such Lender’s Loans, to discharge all or a specified
portion of such Lender’s LC Exposure and to terminate all or a specified portion
of such Lender’s unused Revolving Commitment pursuant to such Change of Control
Offer (which, in the case of any election to require less than all of such
Lender’s Loans to be prepaid, less than all of such Lender’s LC Exposure to be
discharged and less than all such Lender’s unused Revolving Commitment to be
terminated in such Change of Control Offer, shall be, taken together, in a
minimum principal amount of $5,000,000 or an integral multiple of $1,000,000 in
excess thereof) and the principal amount of such Lender’s Loans to be prepaid,
the amount of such Lender’s LC Exposure to be discharged and the amount of such
Lender’s unused Revolving Commitment to be terminated each shall be in the same
proportion of such Lender’s total Loans, total LC Exposure and total unused
Revolving Commitment, respectively), and shall specify the amount of such
Lender’s Loans which such Lender requests be prepaid, amount of such Lender’s LC
Exposure which such Lender requests be discharged and amount of unused Revolving
Commitment to be terminated in such Change of Control Offer. In order to validly
withdraw any election with respect to any Put Exposure in any Change of Control
Offer, the Lender holding such Put Exposure shall notify the Administrative
Agent in writing at its address for notices contained in this Agreement prior to
the Election Time of such Lender’s election to withdraw such Put Exposure from
such Change of Control Offer, which notification shall include a copy of such
Lender’s previous notification electing to have its Put Exposure prepaid,
discharged

-72-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




or terminated in such Change of Control Offer and shall state that such election
is withdrawn. All such prepayments of such Lender’s Loans and discharge of such
Lender’s LC Exposure shall automatically result in a corresponding permanent
reduction in such Lender’s Revolving Commitments. The Administrative Agent shall
from time to time, upon request by the Borrower, advise the Borrower of the
amount of Put Exposure with respect to any Change of Control Offer.
(iii)    If as of the Election Time there is any Put Exposure as to which the
election to accept the Change of Control Offer has not been withdrawn pursuant
to Section 2.12(g)(ii), prior to 1:00 p.m., New York City time, on the
Prepayment Date the Borrower shall pay to the Administrative Agent the aggregate
amount payable with respect to such Put Exposure pursuant to
Section 2.12(g)(i)(A). The Administrative Agent shall apply such funds to repay
the Loans included in such Put Exposure and to Cash-Collateralize the LC
Exposure included in the Put Exposure. In addition, the Administrative Agent
shall recalculate the Revolving Commitment Percentage of each Lender after
giving effect to such Change of Control Offer and give written notice thereof to
the Borrower and each Lender.
Section 2.13.    Optional Prepayment of Loans.
(a)    The Borrower shall have the right, at any time and from time to time, to
prepay any Loans, in whole or in part, (i) with respect to Eurodollar Loans,
upon (A) telephonic notice (followed promptly by written or facsimile notice) or
(B) written or facsimile notice, in any case received by 1:00 p.m., New York
City time, three (3) Business Days prior to the proposed date of prepayment and
(ii) with respect to ABR Loans, upon written or facsimile notice received by
1:00 p.m., New York City time, one Business Day prior to the proposed date of
prepayment; provided that ABR Loans may be prepaid on the same day notice is
given if such notice is received by the Administrative Agent by 12:00 noon, New
York City time; provided further, however, that (A) each such partial prepayment
shall be in an amount not less than $1,000,000 and in integral multiples of
$1,000,000 in the case of Eurodollar Loans and integral multiples of $100,000 in
the case of ABR Loans, (B) no prepayment of Eurodollar Loans shall be permitted
pursuant to this Section 2.13(a) other than on the last day of an Interest
Period applicable thereto unless such prepayment is accompanied by the payment
of the amounts described in Section 2.15, and (C) no partial prepayment of a
Eurodollar Tranche shall result in the aggregate principal amount of the
Eurodollar Loans remaining outstanding pursuant to such Eurodollar Tranche being
less than $1,000,000.
(b)    Any prepayments under Section 2.13(a) shall be applied to repay the
outstanding Revolving Loans of the Revolving Lenders (without any reduction in
the Total Revolving Commitment) as the Borrower shall specify until all
Revolving Loans shall have been paid in full (plus any accrued but unpaid
interest and fees thereon). All prepayments under Section 2.13(a) shall be
accompanied by accrued but unpaid interest on the principal amount

-73-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




being prepaid to (but not including) the date of prepayment, plus any Fees and
any losses, costs and expenses, as more fully described in Section 2.15 hereof.
(c)    Each notice of prepayment shall specify the prepayment date, the
principal amount of the Loans to be prepaid and, in the case of Eurodollar
Loans, the Borrowing or Borrowings pursuant to which made, shall be irrevocable
and shall commit the Borrower to prepay such Loan by the amount and on the date
stated therein; provided that the Borrower may revoke any notice of prepayment
under this Section 2.13 if such prepayment would have resulted from a
refinancing of any or all of the Obligations hereunder, which refinancing shall
not be consummated or shall otherwise be delayed. The Administrative Agent
shall, promptly after receiving notice from the Borrower hereunder, notify each
Lender of the principal amount of the Loans held by such Lender which are to be
prepaid, the prepayment date and the manner of application of the prepayment.
Section 2.14.    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or
Issuing Lender (except any such reserve requirement subject to Section 2.14(c));
or
(ii)    impose on any Lender or Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurodollar Loans made by such Lender or any Letter of Credit issued
hereunder;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting into, continuing or maintaining any Eurodollar Loan
(or of maintaining its obligation to make any such Loan) or to increase the cost
to such Issuing Lender of issuing or maintaining any Letter of Credit or to
reduce the amount of any sum received or receivable by such Lender or Issuing
Lender hereunder with respect to any Eurodollar Loan or Letter of Credit
(whether of principal, interest or otherwise), then, upon the request of such
Lender or Issuing Lender, the Borrower will pay to such Lender or Issuing
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or Issuing Lender, as the case may be, for such additional costs
incurred or reduction suffered.
(b)    If any Lender or Issuing Lender reasonably determines in good faith that
any Change in Law affecting such Lender or Issuing Lender or such Lender’s or
Issuing Lender’s holding company regarding capital or liquidity requirements has
or would have the effect of reducing the rate of return on such Lender’s or
Issuing Lender’s capital or on the capital of such Lender’s or Issuing Lender’s
holding company, if any, as a consequence of this

-74-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




Agreement or the Eurodollar Loans made by such Lender, or the Letters of Credit
issued by such Issuing Lender, to a level below that which such Lender or
Issuing Lender or such Lender’s or Issuing Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Lender’s policies and the policies of such Lender’s or Issuing Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or Issuing Lender, as the case may be, such
additional amount or amounts, in each case as documented by such Lender or
Issuing Lender to the Borrower as will compensate such Lender or Issuing Lender
or such Lender’s or Issuing Lender’s holding company for any such reduction
suffered; it being understood that to the extent duplicative of the provisions
in Section 2.16, this Section 2.14(b) shall not apply to Taxes.
(c)    Solely to the extent arising from a Change in Law, the Borrower shall pay
to each Lender (i) as long as such Lender shall be required to maintain reserves
with respect to liabilities or assets consisting of or including Eurodollar
funds or deposits, additional interest on the unpaid principal amount of each
Eurodollar Loan equal to the actual costs of such reserves allocated to such
Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive in the absence of manifest error) and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any other central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurodollar Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive absent manifest error) which in each case shall be due and
payable on each date on which interest is payable on such Loan, provided the
Borrower shall have received at least fifteen (15) days’ prior written notice
(with a copy to the Administrative Agent, and which notice shall specify the
Statutory Reserve Rate, if any, applicable to such Lender) of such additional
interest or cost from such Lender. If a Lender fails to give written notice
fifteen (15) days prior to the relevant Interest Payment Date, such additional
interest or cost shall be due and payable fifteen (15) days from receipt of such
notice.
(d)    A certificate of a Lender or Issuing Lender setting forth the amount or
amounts necessary to compensate such Lender or Issuing Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section 2.14 and the basis for calculating such amount or amounts shall be
delivered to the Borrower and shall be prima facie evidence of the amount due.
The Borrower shall pay such Lender or Issuing Lender, as the case may be, the
amount due within fifteen (15) days after receipt of such certificate.
(e)    Failure or delay on the part of any Lender or Issuing Lender to demand
compensation pursuant to this Section 2.14 shall not constitute a waiver of such
Lender’s or Issuing Lender’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or Issuing Lender
pursuant to this Section 2.14 for any

-75-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




increased costs or reductions incurred more than 180 days prior to the date that
such Lender or Issuing Lender, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or Issuing Lender’s intention to claim compensation therefor; provided
further that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof. The protection of
this Section 2.14 shall be available to each Lender regardless of any possible
contention as to the invalidity or inapplicability of the law, rule, regulation,
guideline or other change or condition which shall have occurred or been
imposed.
(f)    The Borrower shall not be required to make payments under this
Section 2.14 to any Lender or Issuing Lender if (A) a claim hereunder arises
solely through circumstances peculiar to such Lender or Issuing Lender and which
do not affect commercial banks in the jurisdiction of organization of such
Lender or Issuing Lender generally, (B) the claim arises out of a voluntary
relocation by such Lender or Issuing Lender of its applicable Lending Office (it
being understood that any such relocation effected pursuant to Section 2.18 is
not “voluntary”), or (C) such Lender or Issuing Lender is not seeking similar
compensation for such costs to which it is entitled from its borrowers generally
in commercial loans of a similar size.
(g)    Notwithstanding anything herein to the contrary, regulations, requests,
rules, guidelines or directives implemented after the Closing Date pursuant to
the Dodd-Frank Wall Street Reform and Consumer Protection Act shall be deemed to
be a Change in Law; provided however, that any determination by a Lender or
Issuing Lender of amounts owed pursuant to this Section 2.14 to such Lender or
Issuing Lender due to any such Change in Law shall be made in good faith in a
manner generally consistent with such Lender’s or Issuing Lender’s standard
practice.
Section 2.15.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of the occurrence and
continuance of an Event of Default), (b) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto, or (c) the assignment (or reallocation) of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.18,
2.27(d) or 10.08(d), then, in any such event, at the request of such Lender, the
Borrower shall compensate such Lender for the loss, cost and expense sustained
by such Lender attributable to such event. Such loss, cost or expense to any
Lender shall be deemed to include an amount reasonably determined in good faith
by such Lender or Issuing Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the applicable rate of interest for such Loan (excluding,
however the Applicable Margin included therein, if any), for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the

-76-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest (as
reasonably determined by such Lender) which would accrue on such principal
amount for such period at the interest rate which such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the eurodollar market. A certificate of
any Lender setting forth any amount or amounts (and the basis for requesting
such amount or amounts) that such Lender is entitled to receive pursuant to this
Section 2.15 shall be delivered to the Borrower and shall be prima facie
evidence of the amount due. The Borrower shall pay such Lender the amount due
within fifteen (15) days after receipt of such certificate.
Section 2.16.    Taxes.
(a)    Any and all payments by or on account of any Obligation of the Borrower
or any Guarantor hereunder or under any other Loan Document shall be made free
and clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if any Indemnified Taxes or Other Taxes are required to be
withheld from any amounts payable to the Administrative Agent, any Lender or any
Issuing Lender, as determined in good faith by the applicable Withholding Agent,
then (i) the sum payable by the Borrower or applicable Guarantor shall be
increased as necessary so that after making all required deductions for any
Indemnified Taxes or Other Taxes (including deductions for any Indemnified Taxes
or Other Taxes applicable to additional sums payable under this Section 2.16),
the Administrative Agent, Lender, Issuing Lender or any other recipient of such
payments (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the applicable Withholding Agent
shall make such deductions and (iii) the applicable Withholding Agent shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.
(b)    In addition, the Borrower or any Guarantor, as applicable, shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law. 
(c)    The Borrower shall indemnify the Administrative Agent, each Lender and
each Issuing Lender, within ten (10) days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by or on behalf of or
withheld or deducted from payments owing to the Administrative Agent, such
Lender or such Issuing Lender, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower or any Guarantor
hereunder or under any other Loan Document (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.16) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or Issuing Lender, or by the
Administrative

-77-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




Agent on its own behalf or on behalf of a Lender or Issuing Lender, shall be
conclusive absent manifest error.
(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment to the extent available, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent. 
(e)    Each Lender shall, within ten (10) days after written demand therefor,
indemnify the Administrative Agent (to the extent the Administrative Agent has
not been reimbursed by the Borrower) for the full amount of any Taxes imposed by
any Governmental Authority that are attributable to such Lender and that are
payable or paid by the Administrative Agent, together with all interest,
penalties, reasonable costs and expenses arising therefrom or with respect
thereto, as determined by the Administrative Agent in good faith. A certificate
as to the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.
(f)    Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law and as
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law or requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate;
provided that a Foreign Lender shall not be required to deliver any
documentation pursuant to this Section 2.16(f) that such Foreign Lender is not
legally able to deliver.
(g)    (1) Without limiting the generality of the foregoing, each Foreign Lender
shall deliver to the Borrower and the Administrative Agent on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter when the previously delivered certificates and/or
forms expire, or upon request of the Borrower or the Administrative Agent)
whichever of the following is applicable:
(i)    two (2) duly executed originals of the applicable Internal Revenue
Service Form W-8BEN or W-8BEN-E (or any successor form), claiming eligibility
for benefits of an income tax treaty to which the United States of America is a
party,
(ii)    two (2) duly executed originals of Internal Revenue Service Form W-8ECI
(or any successor form),

-78-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




(iii)    two (2) duly executed originals of Internal Revenue Service Form W-8IMY
(or any successor form), accompanied by Internal Revenue Service Form W-8ECI (or
any successor form), the applicable Internal Revenue Service Form W-8BEN or
W-8BEN-E (or any successor form), Internal Revenue Service Form W-9 (or any
successor form), and/or other certification documents from each beneficial
owner, as applicable,
(iv)    in the case of a Foreign Lender claiming the benefits of exemption for
portfolio interest under Section 881(c) of the Code (the “Portfolio Interest
Exemption”), (x) a certificate to the effect that such Foreign Lender is not
(A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code or (D) conducting a trade or business in the
United States with which the relevant interest payments are effectively
connected (such certificate, a “Certificate Re: Non-Bank Status”), or if such
Foreign Lender is an entity treated as a partnership, an Internal Revenue
Service Form W-8IMY (or any successor form), together with a Certificate Re:
Non-Bank Status on behalf of any beneficial owners claiming the Portfolio
Interest Exemption, and (y) two (2) duly executed originals of the applicable
Internal Revenue Service Form W-8BEN or Internal Revenue Service Form W-8BEN-E
(or any successor form), or in the case of a Foreign Lender that is treated as a
partnership, two (2) duly executed originals of Internal Revenue Service Form
W-8IMY (or any successor form), together with the appropriate Internal Revenue
Service Form W-8BEN or Internal Revenue Service Form W-8BEN-E (or any successor
form) on behalf of each beneficial owner claiming the Portfolio Interest
Exemption, or
(v)    any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax and
reasonably requested by the Borrower or the Administrative Agent to permit the
Borrower to determine the withholding or required deduction to be made. 
A Foreign Lender shall not be required to deliver any form or statement pursuant
to this Section 2.16(g) that such Foreign Lender is not legally able to deliver.
(2)    Any Lender that is a “United States Person” (as such term is defined in
Section 7701(a)(30) of the Code) shall deliver to the Administrative Agent and
the Borrower, on or prior to the date on which such Lender becomes a party to
this Agreement (and from time to time thereafter when the previously delivered
certificates and/or forms expire, or upon request of the Borrower or the
Administrative Agent), two (2) copies of Internal Revenue Service Form W9 (or
any successor form), properly completed and duly executed by such Lender,
certifying that such Lender is entitled to an exemption from United States
backup withholding tax. 

-79-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




(3)    If a payment made to a Lender under this Agreement or any Loan Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower or the Administrative Agent to comply with its
obligations under FATCA, to determine that such Lender has or has not complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this Section 2.16(g)(3),
the term “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(h)    If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes from the
Governmental Authority to which such Taxes or Other Taxes were paid and as to
which it has been indemnified by the Borrower or a Guarantor or with respect to
which the Borrower or a Guarantor has paid additional amounts pursuant to this
Section 2.16, it shall pay over such refund to the Borrower or such Guarantor
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower or such Guarantor under this Section 2.16 with respect to the
Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender incurred in obtaining such
refund (including Taxes imposed with respect to such refund) and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the Borrower or such Guarantor, upon
the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower or such Guarantor (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (h), in no event will
the Administrative Agent or any Lender be required to pay any amount to the
Borrower pursuant to this paragraph (h) if, and then only to the extent, the
payment of such amount would place the Administrative Agent or such Lender in a
less favorable net after-Tax position than the Administrative Agent or such
Lender would have been in if the indemnification payments or additional amounts
giving rise to such refund had never been paid. This Section shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.
Section 2.17.    Payments Generally; Pro Rata Treatment.

-80-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




(a)    The Borrower shall make each payment or prepayment required to be made by
it hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.14 or 2.15, or otherwise)
prior to 1:00 p.m., New York City time, on the date when due, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the reasonable discretion of the Administrative
Agent, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at 388 Greenwich Street, New York, NY 10013,
pursuant to wire instructions to be provided by the Administrative Agent, except
payments to be made directly to an Issuing Lender as expressly provided herein
and except that payments pursuant to Sections 2.14, 2.15 and 10.04 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in U.S. Dollars.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all Obligations then due hereunder, such funds
shall be applied (i) first, towards payment of Fees and expenses then due under
Sections 2.19 and 10.04 payable to the Administrative Agent, (ii) second,
towards payment of Fees and expenses then due under Sections 2.20, 2.21 and
10.04 payable to the Lenders and the Issuing Lenders and towards payment of
interest then due on account of the Revolving Loans and Letters of Credit,
ratably among the parties entitled thereto in accordance with the amounts of
such Fees and expenses and interest then due to such parties and (iii) third,
towards payment of (A) principal of the Revolving Loans and unreimbursed LC
Disbursements then due hereunder, (B) any Designated Banking Product Obligations
then due, to the extent such Designated Banking Product Obligations constitute
“Obligations” hereunder, and (C) any Designated Hedging Obligations then due, to
the extent such Designated Hedging Obligations constitute “Obligations”
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal, unreimbursed LC Disbursements, Designated Banking Product
Obligations constituting Obligations and Designated Hedging Obligations
constituting Obligations then due to such parties. Excluded Swap Obligations
with respect to any Guarantor shall not be paid with amounts received from such
Guarantor or its assets, but appropriate adjustment shall be made with respect
to payments from the Borrower or other Guarantors to preserve the allocations to
Obligations otherwise set forth above in this Section 2.17(b).
(c)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Lenders hereunder that the
Borrower will not make such

-81-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the applicable Issuing Lender, as the
case may be, the amount due. In such event, if the Borrower has not in fact made
such payment, then each of the Lenders or the applicable Issuing Lender, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
(d)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(a), 2.04(b), 8.04 or 10.04(d), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such
Sections until all such unsatisfied obligations are fully paid.
Section 2.18.    Mitigation Obligations; Replacement of Lenders.
(a)    If the Borrower is required to pay any additional amount to any Lender
under Section 2.14 or to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder, to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, to file any certificate or
document reasonably requested by the Borrower or to take other reasonable
measures, if, in the judgment of such Lender, such designation, assignment,
filing or other measures (i) would eliminate or reduce amounts payable pursuant
to Section 2.14 or 2.16, as the case may be, and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment. Nothing in this Section 2.18 shall affect or postpone
any of the obligations of the Borrower or the rights of any Lender pursuant to
Section 2.14 or 2.16.
(b)    If, after the date hereof, any Lender requests compensation under
Section 2.14 or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, or if any Lender becomes a Defaulting Lender or becomes subject to
an Illegality Event, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, (i) terminate such Lender’s
Revolving Commitment, prepay such Lender’s outstanding Loans and provide Cash
Collateralization for such Lender’s LC Exposure or (ii) require such Lender to
assign, without recourse (in accordance with and subject to the restrictions
contained in Section 10.02), all its interests, rights and obligations under
this Agreement to an assignee that

-82-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), in any case as of a Business Day specified in such
notice from the Borrower; provided that (i) such terminated or assigning Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans, accrued interest thereon, accrued fees and all other amounts due,
owing and payable to it hereunder at the time of such termination or assignment,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees in the case of an assignment) or the Borrower (in the case of
all other amounts) and (ii) in the case of an assignment due to payments
required to be made pursuant to Section 2.16, such assignment will result in a
reduction in such compensation or payments.
Section 2.19.    Certain Fees. The Borrower shall pay to the Administrative
Agent the fees set forth in that certain Administrative Agent Fee Letter dated
as of the date hereof between the Administrative Agent and the Borrower, in each
case at the times set forth therein.
Section 2.20.    Commitment Fee and Upfront Fee. (a) The Borrower shall pay to
the Administrative Agent for the accounts of the Revolving Lenders a commitment
fee (the “Commitment Fee”) for the period commencing on the Closing Date to the
Revolving Facility Termination Date with respect to the applicable Revolving
Commitments or the earlier date of termination of the applicable Revolving
Commitment, computed (on the basis of the actual number of days elapsed over a
year of 360 days) at the Commitment Fee Rate on the average daily Unused Total
Revolving Commitment. Such Commitment Fee, to the extent then accrued, shall be
payable quarterly in arrears (a) on the last Business Day of each March, June,
September and December, (b) on the Revolving Facility Termination Date with
respect to the applicable Revolving Commitments, and (c) as provided in
Section 2.11 hereof, upon any reduction or termination in whole or in part of
the Total Revolving Commitment.
(b)    The Borrower shall pay on the Closing Date to each Lender set forth on
Annex A as of such date, an upfront fee in an amount equal to the product of (x)
such Lender’s initial Revolving Commitment multiplied by (y) the applicable
Upfront Fee Percentage.
Section 2.21.    Letter of Credit Fees. The Borrower shall pay with respect to
each Letter of Credit (i) to the Administrative Agent for the account of the
applicable Issuing Lender a fee calculated (on the basis of the actual number of
days elapsed over a year of 360 days) at the per annum rate equal to the
Applicable Margin then in effect with respect to Eurodollar Loans under the
Revolving Facility on the daily average LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) with respect to such
Letter of Credit and (ii) to each Issuing Lender (with respect to each Letter of
Credit issued by it), such Issuing Lender’s customary and reasonable fees as may
be agreed by the Issuing Lender and the Borrower for issuance, amendments and
processing referred to in Section 2.02. In addition, the Borrower agrees to pay
each Issuing Lender for its account a fronting fee of 0.125% per annum in
respect of each Letter of Credit issued by such Issuing Lender, for the period
from and including the date of issuance of such Letter of Credit to and
including the date of termination of such Letter of

-83-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




Credit. Accrued fees described in this paragraph in respect of each Letter of
Credit shall be due and payable quarterly in arrears on the last Business Day of
each March, June, September and December and on the Revolving Facility
Termination Date with respect to the applicable Revolving Commitments. So long
as no Event of Default has occurred, fees accruing on any Letter of Credit
outstanding after the applicable Revolving Facility Termination Date shall be
payable quarterly in the manner described in the immediately preceding sentence
and on the date of expiration or termination of any such Letter of Credit.
Section 2.22.    Nature of Fees. All Fees shall be paid on the dates due, in
immediately available funds, to the Administrative Agent, as provided herein and
in the fee letters described in Section 2.19. Once paid, none of the Fees shall
be refundable under any circumstances.
Section 2.23.    Right of Set-Off. Upon the occurrence and during the
continuance of any Event of Default pursuant to Section 7.01(b), the
Administrative Agent and each Lender (and their respective banking Affiliates)
are hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final but excluding deposits in the Escrow
Accounts, Payroll Accounts and other accounts, in each case, held in trust for
an identified beneficiary) at any time held and other indebtedness at any time
owing by the Administrative Agent and each such Lender (or any of such banking
Affiliates) to or for the credit or the account of the Borrower or any Guarantor
against any and all of any such overdue amounts owing under the Loan Documents,
irrespective of whether or not the Administrative Agent or such Lender shall
have made any demand under any Loan Document; provided that in the event that
any Defaulting Lender exercises any such right of setoff, (x) all amounts so set
off will be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.26(d) and, pending
such payment, will be segregated by such Defaulting Lender from its other funds
and deemed held in trust for the benefit of the Administrative Agent, the
Issuing Lenders and the Revolving Lenders and (y) the Defaulting Lender will
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set-off and application
made by such Lender (or any of such banking Affiliates) and the Administrative
Agent agrees promptly to notify the Borrower after any such set-off and
application made by it (or any of its banking Affiliates), as the case may be,
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of each Lender and the Administrative
Agent under this Section 2.23 are in addition to other rights and remedies which
such Lender and the Administrative Agent may have upon the occurrence and during
the continuance of any Event of Default.

-84-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




Section 2.24.    Security Interest in Letter of Credit Account. The Borrower
hereby pledges to the Administrative Agent, for its benefit and for the benefit
of the other Secured Parties, and hereby grants to the Administrative Agent, for
its benefit and for the benefit of the other Secured Parties, a first priority
security interest, senior to all other Liens, if any, in all of the Borrower’s
right, title and interest in and to the Letter of Credit Account, any direct
investment of the funds contained therein and any proceeds thereof. Cash held in
the Letter of Credit Account shall not be available for use by the Borrower, and
shall be released to the Borrower only as described in Section 2.02(j).
Section 2.25.    Payment of Obligations. Subject to the provisions of
Section 7.01, upon the maturity (whether by acceleration or otherwise) of any of
the Obligations under this Agreement or any of the other Loan Documents of the
Borrower, the Lenders shall be entitled to immediate payment of such
Obligations.
Section 2.26.    Defaulting Lenders.
(a)    If at any time any Lender becomes a Defaulting Lender, then the Borrower
may, on ten (10) Business Days’ prior written notice to the Administrative Agent
and such Lender, replace such Lender by causing such Lender to (and such Lender
shall be obligated to) assign pursuant to Section 10.02(b) (with the assignment
fee to be waived in such instance and subject to any consents required by such
Section) all of its rights and obligations under this Agreement to one or more
assignees; provided that neither the Administrative Agent nor any Lender shall
have any obligation to the Borrower to find a replacement Lender or other such
Person.
(b)    Any Lender being replaced pursuant to Section 2.26(a) shall (i) execute
and deliver an Assignment and Acceptance with respect to such Lender’s
outstanding Commitments and Loans, and (ii) deliver any documentation evidencing
such Loans to the Borrower or the Administrative Agent. Pursuant to such
Assignment and Acceptance, (A) the assignee Lender shall acquire all or a
portion, as specified by the Borrower and such assignee, of the assigning
Lender’s outstanding Commitments and Loans, (B) all obligations of the Borrower
owing to the assigning Lender relating to the Commitments and Loans so assigned
shall be paid in full by the assignee Lender to such assigning Lender
concurrently with such Assignment and Acceptance (including, without limitation,
any amounts owed under Section 2.15 due to such replacement occurring on a day
other than the last day of an Interest Period), and (C) upon such payment and,
if so requested by the assignee Lender, delivery to the assignee Lender of the
appropriate documentation executed by the Borrower in connection with previous
Borrowings, the assignee Lender shall become a Lender hereunder and the
assigning Lender shall cease to constitute a Lender hereunder with respect to
such assigned Commitments and Loans, except with respect to indemnification
provisions under this Agreement, which shall survive as to such assigning
Lender; provided that an assignment contemplated by this Section 2.26(b) shall
become effective notwithstanding the failure by the Lender being replaced to
deliver the

-85-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




Assignment and Acceptance contemplated by this Section 2.26(b), so long as the
other actions specified in this Section 2.26(b) shall have been taken.
(c)    Anything herein to the contrary notwithstanding, if a Revolving Lender
becomes, and during the period it remains, a Defaulting Lender, during such
period, such Defaulting Lender shall not be entitled to any fees accruing during
such period pursuant to Section 2.20 (without prejudice to the rights of the
Non-Defaulting Lenders in respect of such fees).
(d)    Any amount paid by the Borrower or otherwise received by the
Administrative Agent for the account of a Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity payments or other
amounts) will not be paid or distributed to such Defaulting Lender, but shall
instead be retained by the Administrative Agent in a segregated account until
(subject to Section 2. 26(f)) the termination of the Revolving Commitments and
payment in full of all obligations of the Borrower hereunder and will be applied
by the Administrative Agent, to the fullest extent permitted by law, to the
making of payments from time to time in the following order of priority:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent,
second, to the payment of the default interest and then current interest due and
payable to the Revolving Lenders which are Non-Defaulting Lenders hereunder,
ratably among them in accordance with the amounts of such interest then due and
payable to them,
third, to the payment of fees then due and payable to the Non-Defaulting Lenders
hereunder, ratably among them in accordance with the amounts of such fees then
due and payable to them,
fourth, to the ratable payment of other amounts then due and payable to the
Non-Defaulting Lenders, and
fifth, after the termination of the Revolving Commitments and payment in full of
all obligations of the Borrower hereunder, to pay amounts owing under this
Agreement to such Defaulting Lender or as a court of competent jurisdiction may
otherwise direct.
(e)    The Borrower may terminate the unused amount of the Commitment of any
Lender that is a Defaulting Lender upon not less than ten (10) Business Days’
prior notice to the Administrative Agent (which shall promptly notify the
Revolving Lenders thereof), and in such event the provisions of Section 2.26(d)
will apply to all amounts thereafter paid by the Borrower for the account of
such Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts), provided that (i) no Event of
Default

-86-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




shall have occurred and be continuing and (ii) such termination shall not be
deemed to be a waiver or release of any claim the Borrower, the Administrative
Agent, or any Lender may have against such Defaulting Lender.
(f)    If the Borrower and the Administrative Agent agree in writing that a
Revolving Lender that is a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the Revolving
Lenders, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein, such Revolving Lender shall purchase at par
such portions of outstanding Revolving Loans of the other Revolving Lenders,
and/or make such other adjustments, as the Administrative Agent may determine to
be necessary to cause the Revolving Lenders to hold Revolving Loans on a pro
rata basis in accordance with their respective Revolving Commitments, whereupon
such Revolving Lender shall cease to be a Defaulting Lender and will be a
Non-Defaulting Lender; provided that no adjustments shall be made retroactively
with respect to fees accrued while such Revolving Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Non-Defaulting Lender shall constitute a waiver or release of any claim of any
party hereunder arising from such Revolving Lender’s having been a Defaulting
Lender. 
(g)    Notwithstanding anything to the contrary herein, (x) any Lender that is
an Issuing Lender hereunder may not be replaced in its capacity as an Issuing
Lender at any time that it has a Letter of Credit outstanding hereunder unless
arrangements reasonably satisfactory to such Issuing Lender have been made with
respect to such outstanding Letters of Credit and (y) the Administrative Agent
may not be replaced hereunder except in accordance with the terms of
Section 8.05.
Section 2.27.    Increase in Commitment.
(a)    Borrowing Request.  The Borrower may by written notice to the
Administrative Agent request, prior to the Revolving Facility Maturity Date, an
increase to the existing Revolving Commitments by an amount not to exceed
$50,000,000 in the aggregate. Such notice shall specify (i) the date (each, an
“Increase Effective Date”) on which the Borrower proposes that the increased
Commitments shall be effective, which shall be a date not less than 10 Business
Days after the date on which such notice is delivered to the Administrative
Agent and (ii) the identity of each Eligible Assignee to whom the Borrower
proposes any portion of such increased Commitments be allocated (each, a “New
Lender”) and the amounts of such allocations; provided that any existing Lender
approached to provide all or a portion of the increased Commitments may elect or
decline, in its sole discretion, to provide such increased Commitment.
(b)    Conditions.  The increased Commitments shall become effective, as of such
Increase Effective Date provided that:

-87-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




(i)    each of the conditions set forth in Section 4.02 shall be satisfied on or
prior to such Increase Effective Date;
(ii)    no Event of Default shall have occurred and be continuing or would
result from giving effect to the increased Commitments on such Increase
Effective Date;
(iii)    after giving pro forma effect to the increased Commitments to be made
on such Increase Effective Date, the Borrower shall be in pro forma compliance
with the covenant set forth in Section 6.09(a); and
(iv)    the Borrower shall deliver or cause to be delivered any legal opinions
or other documents reasonably requested by the Administrative Agent in
connection with any such transaction.
(c)    Terms of Revolving Loans and Commitments.  The terms and provisions of
Revolving Loans made pursuant to the increased Commitments shall be identical to
the Revolving Loans. The increased Commitments shall be effected by a joinder
agreement (the “Increase Joinder”) executed by the Borrower, the Administrative
Agent and each Lender making such increased Commitment, in form and substance
satisfactory to each of them. The Increase Joinder may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.27. In
addition, unless otherwise specifically provided herein, all references in the
Loan Documents to Revolving Loans shall be deemed, unless the context otherwise
requires, to include references to Revolving Loans made pursuant to any
increased Revolving Commitments made pursuant to this Agreement.
(d)    Adjustment of Revolving Loans.  Each of the existing Revolving Lenders
shall assign to each of the applicable New Lenders, and each of the New Lenders
shall purchase from each of the existing Revolving Lenders, at the principal
amount thereof (together with accrued interest), such interests in the Revolving
Loans outstanding on such Increase Effective Date as shall be necessary in order
that, after giving effect to all such assignments and purchases, such Revolving
Loans will be held by the existing Lenders and New Lenders ratably in accordance
with their Revolving Commitments after giving effect to the increased Revolving
Commitments on such Increase Effective Date; provided that no such reallocation
shall result in any Issuing Lender having Revolving Extensions of Credit greater
than its Revolving Commitment. If there is a new Borrowing of Revolving Loans on
such Increase Effective Date, the Revolving Lenders after giving effect to such
Increase Effective Date shall make such Revolving Loans in accordance with
Section 2.01(a). Any amounts owed under Section 2.15 due to a reallocation of
Eurodollar Loans pursuant to this Section 2.27(d) occurring on a day other than
the last day of an Interest Period applicable thereto shall be payable by the
Borrower pursuant to Section 2.15.

-88-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




(e)    Equal and Ratable Benefit.  The Revolving Loans and Commitments
established pursuant to this paragraph shall constitute Revolving Loans and
Commitments under, and shall be entitled to all the benefits afforded by, this
Agreement and the other Loan Documents and shall, without limiting the
foregoing, benefit equally and ratably from the security interests created by
the Collateral Documents.
Section 2.28.    Extension of the Revolving Facility.
(a)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders holding Revolving Commitments with a like maturity date,
on a pro rata basis (based on the aggregate Revolving Commitments with a like
maturity date) and on the same terms to each such Lender, the Borrower is hereby
permitted to consummate from time to time transactions with individual Lenders
that accept the terms contained in such Extension Offers to extend the maturity
date of each such Lender’s Revolving Commitments and otherwise modify the terms
of such Revolving Commitments pursuant to the terms of the relevant Extension
Offer (including, without limitation, by the changing interest rate or fees
payable in respect of such Revolving Commitments (and related outstandings))
(each, an “Extension”, and each group of Revolving Commitments, as so extended,
as well as the original Revolving Commitments not so extended, being a
“tranche”, and any Extended Revolving Commitments shall constitute a separate
tranche of Revolving Commitments from the tranche of Revolving Commitments from
which they were converted), so long as the following terms are satisfied:
(i)    no Default or Event of Default shall have occurred and be continuing at
the time the offering document in respect of an Extension Offer is delivered to
the Lenders (the “Extension Offer Date”),
(ii)    except as to interest rates, fees and final maturity (which shall be set
forth in the relevant Extension Offer), the Revolving Commitment of any
Revolving Lender that agrees to an Extension with respect to such Revolving
Commitment extended pursuant to an Extension (an “Extended Revolving
Commitment”), and the related outstandings, shall be a Revolving Commitment (or
related outstandings, as the case may be) with the same terms as the original
Revolving Commitments (and related outstandings); provided that (1) the
borrowing and repayment (except for (A) payments of interest and fees at
different rates on Extended Revolving Commitments (and related outstandings),
(B) repayments required upon the maturity date of the non-extending Revolving
Commitments and (C) repayment made in connection with a permanent repayment and
termination of commitments) of Loans with respect to Extended Revolving
Commitments after the applicable Extension date shall be made on a pro rata
basis with all other Revolving Commitments, (2) the permanent repayment of
Revolving Loans with respect to, and termination of, Extended Revolving
Commitments after the applicable Extension date shall be made on a pro rata
basis with all other Revolving

-89-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




Commitments, except that the Borrower shall be permitted to permanently repay
and terminate commitments of any such tranche on a better than a pro rata basis
as compared to any other tranche with a later maturity date than such tranche,
(3) assignments and participations of Extended Revolving Commitments and
extended Revolving Loans shall be governed by the same assignment and
participation provisions applicable to Revolving Commitments and Revolving Loans
and (4) at no time shall there be Revolving Commitments hereunder (including
Extended Revolving Commitments and any original Revolving Commitments) which
have more than two different maturity dates,
(iii)    if the aggregate principal amount of Revolving Commitments in respect
of which Revolving Lenders shall have accepted the relevant Extension Offer
shall exceed the maximum aggregate principal amount of Revolving Commitments, as
the case may be, offered to be extended by the Borrower pursuant to such
Extension Offer, then the Revolving Loans of such Revolving Lenders shall be
extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
Revolving Lenders have accepted such Extension Offer,
(iv)    if the aggregate principal amount of Revolving Commitments in respect of
which Revolving Lenders shall have accepted the relevant Extension Offer shall
be less than the maximum aggregate principal amount of Revolving Commitments, as
the case may be, offered to be extended by the Borrower pursuant to such
Extension Offer, then the Borrower may, in any combination, (A) require each
Revolving Lender that does not accept such Extension Offer to assign pursuant to
Section 10.02 no later than forty-five (45) days after the Extension Offer Date
any or all of its pro rata share of the outstanding Revolving Commitments and
Revolving Loans offered to be extended pursuant to such Extension Offer to one
or more assignees (which may new or existing Lenders) which have agreed to such
assignment and to extend the applicable Revolving Facility Maturity Date and/or
(B) terminate any or all of the outstanding Revolving Commitments of any
Revolving Lender that does not accept such Extension Offer (to the extent not
assigned pursuant to the preceding clause (A)); provided that (1) each Revolving
Lender that does not respond affirmatively within thirty (30) days of the
Extension Offer Date shall be deemed not to have accepted such Extension Offer,
(2) each assigning Revolving Lender shall have received payment of an amount
equal to the outstanding principal of its Revolving Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts), (3) the processing and
recordation fee specified in Section 10.02(b) shall be paid by the Borrower or
such assignee and (4) the assigning Revolving Lender shall continue to be
entitled to the rights under Section 10.04 for any period prior to the
effectiveness of such assignment,

-90-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




(v)    all documentation in respect of such Extension shall be consistent with
the foregoing, and
(vi)    any applicable Minimum Extension Condition shall be satisfied unless
waived by the Borrower. For the avoidance of doubt, no Lender shall be obligated
to accept any Extension Offer.
(b)    With respect to all Extensions consummated by the Borrower pursuant to
this Section, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.12 or Section 2.13 and
(ii) each Extension Offer shall specify the minimum amount of Revolving
Commitments to be tendered, which shall be a minimum amount approved by the
Administrative Agent (a “Minimum Extension Condition”). The Administrative Agent
and the Lenders hereby consent to the transactions contemplated by this
Section (including, for the avoidance of doubt, payment of any interest, fees or
premium in respect of any Extended Revolving Commitments on such terms as may be
set forth in the relevant Extension Offer) and hereby waive the requirements of
any provision of this Agreement (including, without limitation, Section 2.11,
2.12, 2.17 and 8.08) or any other Loan Document that may otherwise prohibit any
such Extension or any other transaction contemplated by this Section 2.28.
(c)    The consent of the Administrative Agent shall be required to effectuate
any Extension, such consent not to be unreasonably withheld. No consent of any
Lender shall be required to effectuate any Extension, other than the consent of
each Lender agreeing to such Extension with respect to one or more of its
Revolving Commitments (or a portion thereof) (or, in the case of an Extension
pursuant to clause (iv) of Section 2.28(a), the consent of the assignee agreeing
to the assignment of one or more Revolving Commitments and/or Revolving Loans).
All Extended Revolving Commitments and all obligations in respect thereof shall
be Obligations under this Agreement and the other Loan Documents that are
secured by the Collateral on a pari passu basis with all other applicable
Obligations under this Agreement and the other Loan Documents. The Lenders
hereby irrevocably authorize the Administrative Agent to enter into amendments
to this Agreement and the other Loan Documents (each, an “Extension Amendment”)
with the Borrower as may be necessary in order to establish new tranches or
sub-tranches in respect of Revolving Commitments so extended and such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection with the establishment of
such new tranches or sub-tranches, in each case on terms consistent with this
Section 2.28.
(d)    In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five (5) Business Days (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if

-91-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




any, as may be established by, or acceptable to, the Administrative Agent, in
each case acting reasonably to accomplish the purposes of this Section 2.28.
Section 2.29.    Illegality Event. If any Revolving Lender shall determine
(which determination shall, upon notice thereof to the Borrower and the
Administrative Agent, be conclusive and binding on the Borrower absent manifest
error) that any Change In Law makes it unlawful, or any Governmental Authority
having jurisdiction over such Revolving Lender asserts that it is unlawful, for
such Revolving Lender to fund its Revolving Loans (or any portion thereof) as
funded hereunder (any such event being hereinafter referred to as an “Illegality
Event”), then:
(i)    such Revolving Lender shall promptly serve notice of such fact on the
Borrower and the Administrative Agent;
(ii)    such Revolving Lender’s obligation to fund Revolving Loans shall be
suspended until such time as the Revolving Lender may again fund and maintain
such Revolving Loans.
(iii)    such Revolving Lender shall not be entitled to any fees pursuant to
Section 2.20 accruing during the period that such Revolving Lender is subject to
such Illegality Event (without prejudice to the rights of the Revolving Lenders
not subject to an Illegality Event in respect of such fees).
SECTION 3.    

REPRESENTATIONS AND WARRANTIES
In order to induce the Lenders to make Loans and issue Letters of Credit
hereunder, the Borrower and each of the Guarantors jointly and severally
represent and warrant as follows:
Section 3.01.    Organization and Authority. Each of the Borrower and the
Guarantors (a) is duly organized, validly existing and in good standing (to the
extent such concept is applicable in the applicable jurisdiction) under the laws
of the jurisdiction of its organization and is duly qualified and in good
standing in each other jurisdiction in which the failure to so qualify would
have a Material Adverse Effect and (b) has the requisite corporate or limited
liability company power and authority to effect the Transactions, to own or
lease and operate its properties and to conduct its business as now or currently
proposed to be conducted.
Section 3.02.    Air Carrier Status. The Borrower is an “air carrier” within the
meaning of Section 40102 of Title 49 and holds a certificate under Section 41102
of Title 49. The Borrower holds an air carrier operating certificate issued
pursuant to Chapter 447 of Title 49. The Borrower is a “citizen of the United
States” as defined in Section 40102(a)(15) of Title 49

-92-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




and as that statutory provision has been interpreted by the DOT pursuant to its
policies (a “United States Citizen”).
Section 3.03.    Due Execution. The execution, delivery and performance by each
of the Borrower and the Guarantors of each of the Loan Documents to which it is
a party (a) are within the respective corporate or limited liability company
powers of each of the Borrower and the Guarantors, have been duly authorized by
all necessary corporate or limited liability company action, including the
consent of shareholders or members where required, and do not (i) contravene the
charter, by-laws or limited liability company agreement (or equivalent
documentation) of the Borrower or any of the Guarantors, (ii) violate any
applicable law (including, without limitation, the Securities Exchange Act of
1934) or regulation (including, without limitation, Regulations T, U or X of the
Board), or any order or decree of any court or Governmental Authority, other
than violations by the Borrower or the Guarantors which would not reasonably be
expected to have a Material Adverse Effect, (iii) conflict with or result in a
breach of, or constitute a default under, any material indenture, mortgage or
deed of trust or any material lease, agreement or other instrument binding on
the Borrower or the Guarantors or any of their properties, which, in the
aggregate, would reasonably be expected to have a Material Adverse Effect, or
(iv) result in or require the creation or imposition of any Lien upon any of the
property of the Borrower or any of the other Grantors other than the Liens
granted pursuant to this Agreement or the other Loan Documents; and (b) do not
require the consent, authorization by or approval of or notice to or filing or
registration with any Governmental Authority or any other Person, other than
(i) the filing of financing statements under the UCC, (ii) the filings and
consents contemplated by the Collateral Documents, (iii) approvals, consents and
exemptions that have been obtained on or prior to the Closing Date and remain in
full force and effect and (iv) consents, approvals and exemptions that the
failure to obtain in the aggregate would not be reasonably expected to result in
a Material Adverse Effect. Each Loan Document to which the Borrower or a
Guarantor is a party has been duly executed and delivered by the Borrower and
each of the Guarantors party thereto. This Agreement and the other Loan
Documents to which the Borrower or any of the Guarantors is a party, each is a
legal, valid and binding obligation of the Borrower and each Guarantor party
thereto, enforceable against the Borrower and the Guarantors, as the case may
be, in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
Section 3.04.    Statements Made.
(a)    The written information furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement (as modified or supplemented by other written information so
furnished), together with the Annual Report on Form 10-K for 2013 of the Parent
filed with the SEC and all Quarterly Reports on Form 10-Q or Current Reports on
Form 8-K that have been filed after December 31, 2013, by the

-93-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




Parent, with the SEC (as amended), taken as a whole as of the Closing Date did
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements made therein not misleading in light of
the circumstances in which such information was provided; provided that, with
respect to projections, estimates or other forward-looking information the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time. 
(b)    The Annual Report on Form 10-K of the Parent most recently filed with the
SEC, and each Quarterly Report on Form 10-Q and Current Report on Form 8-K of
the Parent filed with the SEC subsequently and prior to the date that this
representation and warranty is being made, did not as of the date filed with the
SEC (giving effect to any amendments thereof made prior to the date that this
representation and warranty is being made) contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. 
Section 3.05.    Financial Statements; Material Adverse Change.
(a)    The audited consolidated financial statements of the Parent and its
Subsidiaries for the fiscal year ended December 31, 2013, included in the
Parent’s Annual Report on Form 10-K for 2013 filed with the SEC, as amended,
present fairly, in all material respects, in accordance with GAAP, the financial
condition, results of operations and cash flows of the Parent and its
Subsidiaries on a consolidated basis as of such date and for such period. 
(b)    Except as disclosed in the Parent’s Annual Report on Form 10-K for 2013
or any subsequent report filed by the Parent on Form 10-Q or Form 8-K with the
SEC, since December 31, 2013, there has been no Material Adverse Change. 
Section 3.06.    Ownership of Subsidiaries. As of the Closing Date, other than
as set forth on Schedule 3.06, (a) each of the Persons listed on Schedule 3.06
is a wholly-owned, direct or indirect Subsidiary of the Parent, and (b) the
Parent owns no other Subsidiaries (other than Immaterial Subsidiaries), whether
directly or indirectly.
Section 3.07.    Liens. There are no Liens of any nature whatsoever on any
Collateral other than Permitted Liens.
Section 3.08.    Use of Proceeds. The proceeds of the Loans, and the Letters of
Credit, shall be used for working capital or other general corporate purposes of
the Parent and its Subsidiaries (including the payment of fees and transaction
costs as contemplated hereby and as referred to in Sections 2.19 and 2.20).
Section 3.09.    Litigation and Compliance with Laws.

-94-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




(a)    Except as disclosed in the Parent’s Annual Report on Form 10-K for 2013
or any subsequent report filed by the Parent on Form 10-Q or Form 8-K with the
SEC since December 31, 2013, there are no actions, suits, proceedings or
investigations pending or, to the knowledge of the Borrower or the Guarantors,
threatened against the Borrower or the Guarantors or any of their respective
properties (including any properties or assets that constitute Collateral under
the terms of the Loan Documents), before any court or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, that
(i) are likely to have a Material Adverse Effect or (ii) could reasonably be
expected to affect the legality, validity, binding effect or enforceability of
the Loan Documents or, in any material respect, the rights and remedies of the
Administrative Agent or the Lenders thereunder or in connection with the
Transactions. 
(b)    Except with respect to any matters that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, the Borrower and each Guarantor to its knowledge is currently in
compliance with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, all Governmental Authorities, in respect of
the conduct of its business and ownership of its property. 
Section 3.10.    [Intentionally Omitted].
Section 3.11.    Margin Regulations; Investment Company Act.
(a)    Neither the Borrower nor any Guarantor is engaged, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the Board, “Margin Stock”),
or extending credit for the purpose of purchasing or carrying Margin Stock, and
no proceeds of any Loans will be used to purchase or carry any Margin Stock or
to extend credit to others for the purpose of purchasing or carrying any Margin
Stock in violation of Regulation U. 
(b)    Neither the Borrower nor any Guarantor is, or after the making of the
Loans will be, or is required to be, registered as an “investment company” under
the Investment Company Act of 1940, as amended.  Neither the making of any Loan,
nor the issuance of any Letters of Credit, nor the application of the proceeds
of any Loan or repayment of any Loan or reimbursement of any LC Disbursement by
the Borrower, nor the consummation of the other transactions contemplated by the
Loan Documents, will violate any provision of such Act or any rule, regulation
or order of the SEC thereunder.
Section 3.12.    Ownership of Collateral. Each Grantor has good title to the
Collateral owned by it, free and clear of all Liens other than Permitted Liens.
Section 3.13.    Perfected Security Interests. The Collateral Documents, taken
as a whole, are effective to create in favor of the Administrative Agent, for
the benefit of the Secured

-95-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




Parties, a legal, valid and enforceable security interest in all of the
Collateral to the extent purported to be created thereby, subject as to
enforceability to applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
Section 3.14.    Payment of Taxes. Each of the Borrower and its Restricted
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed by it and has paid or caused to be paid when due all
Taxes required to have been paid by it, except and solely to the extent that, in
each case (a) such Taxes are being contested in good faith by appropriate
proceedings or (b) the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.
Section 3.15.    Anti-Corruption Laws and Sanctions. Parent has implemented and
maintains in effect policies and procedures intended to ensure compliance by
Parent, its Subsidiaries and, when acting in such capacity, their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and Parent and its Subsidiaries are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
Parent, any of its Subsidiaries or to the knowledge of Parent any of their
respective directors or officers is a Sanctioned Person.
SECTION 4.    

CONDITIONS OF LENDING
Section 4.01.    Conditions Precedent to Closing. This Agreement shall become
effective on the date on which the following conditions precedent shall have
been satisfied (or waived by the Lenders in accordance with Section 10.08 and by
the Administrative Agent):
(a)    Supporting Documents.  The Administrative Agent shall have received with
respect to the Borrower and the Guarantors in form and substance reasonably
satisfactory to the Administrative Agent:
(i)    a certificate of the Secretary of State of the state of such entity’s
incorporation or formation, dated as of a recent date, as to the good standing
of that entity (to the extent available in the applicable jurisdiction) and as
to the charter documents on file in the office of such Secretary of State;
(ii)    a certificate of the Secretary or an Assistant Secretary (or similar
officer), of such entity dated the Closing Date and certifying (A) that attached
thereto is a true and complete copy of the certificate of incorporation or
formation and the by-laws or limited liability company or other operating
agreement (as the case may be) of that entity

-96-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




as in effect on the date of such certification, (B) that attached thereto is a
true and complete copy of resolutions adopted by the board of directors, board
of managers or members of that entity authorizing the Borrowings and Letter of
Credit issuances hereunder, the execution, delivery and performance in
accordance with their respective terms of this Agreement, the other Loan
Documents and any other documents required or contemplated hereunder or
thereunder, and the granting of the security interest in the Letter of Credit
Account and other Liens contemplated hereby or the other Loan Documents (in each
case to the extent applicable to such entity), (C) that the certificate of
incorporation or formation of that entity has not been amended since the date of
the last amendment thereto indicated on the certificate of the Secretary of
State furnished pursuant to clause (i) above, and (D) as to the incumbency and
specimen signature of each officer of that entity executing this Agreement and
the Loan Documents or any other document delivered by it in connection herewith
or therewith (such certificate to contain a certification by another officer of
that entity as to the incumbency and signature of the officer signing the
certificate referred to in this clause (ii)); and
(iii)    an Officer’s Certificate from the Borrower certifying (A) as to the
truth in all material respects of the representations and warranties made by it
contained in the Loan Documents as though made on the Closing Date, except to
the extent that any such representation or warranty relates to a specified date,
in which case as of such date (provided that any representation or warranty that
is qualified by materiality, “Material Adverse Change” or “Material Adverse
Effect” shall be true and correct in all respects as of the applicable date,
before and after giving effect to the Closing Date Transactions) and (B) as to
the absence of any event occurring and continuing, or resulting from the Closing
Date Transactions, that constitutes an Event of Default.
(b)    Credit Agreement.  Each party hereto shall have duly executed and
delivered to the Administrative Agent this Agreement.
(c)    Opinions of Counsel.  The Administrative Agent and the Lenders shall have
received:
(i)    a written opinion of Hoyt Zia, General Counsel for the Borrower, in form
and substance reasonably satisfactory to the Administrative Agent and the
Lenders;
(ii)    a written opinion of Hughes Hubbard & Reed LLP, special New York counsel
to the Borrower and the Guarantors, dated the Closing Date, in form and
substance reasonably satisfactory to the Administrative Agent and the Lenders;

-97-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




(iii)    a written opinion of Katten Muchin Rosenman LLP, special New York
counsel to the Administrative Agent, dated the Closing Date, in form and
substance reasonably satisfactory to the Administrative Agent; and
(d)    Payment of Fees and Expenses.  The Borrower shall have paid to the
Administrative Agent and the Lenders the then unpaid balance of all accrued and
unpaid Fees due, owing and payable under and pursuant to this Agreement, as
referred to in Sections 2.19 and Section 2.20, and all reasonable and documented
out-of-pocket expenses of the Administrative Agent (including reasonable
attorneys’ fees of Katten Muchin Rosenman LLP) for which invoices have been
presented at least one Business Day prior to the Closing Date.
(e)    Consents.  All material governmental and third party consents and
approvals necessary in connection with the financing contemplated hereby shall
have been obtained, in form and substance reasonably satisfactory to the
Administrative Agent, and be in full force and effect.
(f)    Representations and Warranties.  All representations and warranties of
the Borrower and the Guarantors contained in this Agreement and the other Loan
Documents executed and delivered on the Closing Date shall be true and correct
in all material respects on and as of the Closing Date, before and after giving
effect to the Closing Date Transactions, as though made on and as of such date
(except to the extent any such representation or warranty by its terms is made
as of a different specified date, in which case as of such specified date);
provided that any representation or warranty that is qualified by materiality,
“Material Adverse Change” or “Material Adverse Effect” shall be true and correct
in all respects, as though made on and as of the applicable date, before and
after giving effect to the Closing Date Transactions.
(g)    No Event of Default.  Before and after giving effect to the Closing Date
Transactions, no Event of Default shall have occurred and be continuing on the
Closing Date.
(h)    Patriot Act.  The Lenders shall have received at least five (5) days
prior to the Closing Date all documentation and other information required by
bank regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the Patriot Act, that such Lenders
shall have requested from the Borrower or a Guarantor prior to such date.
The execution by each Lender of this Agreement shall be deemed to be
confirmation by such Lender that any condition relating to such Lender’s
satisfaction or reasonable satisfaction with any documentation set forth in this
Section 4.01 has been satisfied as to such Lender.
Section 4.02.    Conditions Precedent to Each Loan and Each Letter of Credit.
The obligation of the Lenders to make each Loan and of the Issuing Lenders to
issue each Letter of

-98-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




Credit, including the initial Loans and the initial Letters of Credit, is
subject to the satisfaction (or waiver in accordance with Section 10.08) of the
following conditions precedent:
(a)    Notice.  The Administrative Agent shall have received a Loan Request
pursuant to Section 2.03 with respect to such borrowing or a request for
issuance of such Letter of Credit pursuant to Section 2.02, as the case may be.
(b)    Representations and Warranties.  All representations and warranties
contained in this Agreement and the other Loan Documents (other than, with
respect to Loans made or Letters of Credit issued after the Closing Date, the
representations and warranties set forth in Sections 3.05(b), 3.06 and 3.09(a))
shall be true and correct in all material respects on and as of the date of such
Loan or the issuance of such Letter of Credit hereunder (both before and after
giving effect thereto and, in the case of each Loan, the application of proceeds
therefrom) with the same effect as if made on and as of such date except to the
extent such representations and warranties expressly relate to an earlier date
and in such case as of such date; provided that any representation or warranty
that is qualified by materiality, “Material Adverse Change” or “Material Adverse
Effect” shall be true and correct in all respects, as though made on and as of
the applicable date, before and after giving effect to such Loan or the issuance
of such Letter of Credit hereunder.
(c)    No Default.  On the date of such Loan or the issuance of such Letter of
Credit hereunder, no Event of Default, material Default, any Default incapable
of being cured or Default under Section 5.07(a) shall have occurred and be
continuing nor shall any such Event of Default or Default, as the case may be,
occur by reason of the making of the requested Borrowing or the issuance of the
requested Letter of Credit and, in the case of each Loan, the application of
proceeds thereof.
(d)    Collateral Coverage Ratio.  On the date of such Loan or the issuance of
such Letter of Credit hereunder (and after giving pro forma effect thereto), the
Collateral Coverage Ratio shall not be less than 1.0 to 1.0. In the event that
any Collateral is required to be pledged in order for the Collateral Coverage
Ratio to be not less than 1.0 to 1.0 after giving pro forma effect to the making
of such Loan or issuance of such Letter of Credit, as the case may be, the
Borrower shall have complied with Section 5.12(b) respect to such Collateral.
(e)    No Going Concern Qualification.  On the date of such Loan or the issuance
of such Letter of Credit hereunder, the opinion of the independent public
accountants (after giving effect to any reissuance or revision of such opinion)
on the most recent audited consolidated financial statements delivered by the
Parent pursuant to Section 5.01(a) shall not include a “going concern”
qualification under GAAP as in effect on the date of this Agreement or, if there
is a change in the relevant provisions of GAAP thereafter, any like
qualification or exception under GAAP after giving effect to such change.

-99-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




The acceptance by the Borrower of each extension of credit hereunder shall be
deemed to be a representation and warranty by the Borrower that the conditions
specified in this Section 4.02 have been satisfied at that time.
SECTION 5.    

AFFIRMATIVE COVENANTS
From the date hereof and for so long as the Commitments remain in effect, any
Letter of Credit remains outstanding (in a face amount in excess of the sum of
(i) the amount of cash then held in the Letter of Credit Account and (ii) the
face amount of back-to-back letters of credit delivered pursuant to
Section 2.02(j)), or the principal of or interest on any Loan or reimbursement
of any LC Disbursement is owing (or any other amount that is due and unpaid on
the first date that none of the foregoing is in effect, outstanding or owing,
respectively, is owing) to any Lender or the Administrative Agent hereunder:
Section 5.01.    Financial Statements, Reports, etc. The Borrower shall deliver
to the Administrative Agent on behalf of the Lenders:
(a)    Within ninety (90) days after the end of each fiscal year, the Parent’s
consolidated balance sheet and related statement of income and cash flows,
showing the financial condition of the Parent and its Subsidiaries on a
consolidated basis as of the close of such fiscal year and the results of their
respective operations during such year, the consolidated statement of the Parent
to be audited for the Parent by independent public accountants of recognized
national standing and to be accompanied by an opinion of such accountants
(without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements fairly present in all
material respects the financial condition and results of operations of the
Parent and its Subsidiaries on a consolidated basis in accordance with GAAP;
provided that the foregoing delivery requirement shall be satisfied if the
Parent shall have filed with the SEC its Annual Report on Form 10-K for such
fiscal year, which is available to the public via EDGAR or any similar successor
system;
(b)    Within forty-five (45) days after the end of each of the first three
fiscal quarters of each fiscal year, the Parent’s consolidated balance sheets
and related statements of income and cash flows, showing the financial condition
of the Parent and its Subsidiaries on a consolidated basis as of the close of
such fiscal quarter and the results of their operations during such fiscal
quarter and the then elapsed portion of the fiscal year, each certified by a
Responsible Officer of the Parent as fairly presenting in all material respects
the financial condition and results of operations of the Parent and its
Subsidiaries on a consolidated basis in accordance with GAAP, subject to normal
year end audit adjustments and the absence of footnotes; provided that the
foregoing delivery requirement shall be satisfied if the Parent shall have filed
with the SEC

-100-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




its Quarterly Report on Form 10-Q for such fiscal quarter, which is available to
the public via EDGAR or any similar successor system;
(c)    Within the time period under Section 5.01(a) above, (A) a certificate of
a Responsible Officer of the Parent certifying that, to the knowledge of such
Responsible Officer, no Event of Default has occurred and is continuing, or, if,
to the knowledge of such Responsible Officer, such Event of Default has occurred
and is continuing, specifying the nature and extent thereof and any corrective
action taken or proposed to be taken with respect thereto and (B) a consolidated
budget for the Parent and its Subsidiaries for the then current fiscal year;
(d)    Within the time period under (a) and (b) of this Section 5.01, a
certificate of a Responsible Officer demonstrating in reasonable detail
compliance with Sections 6.08 and 6.09(a) as of the end of the preceding fiscal
quarter, including an updated calculation of the Collateral Coverage Ratio
reflecting the most recent Appraisals (as adjusted for any Dispositions or
additions to the Collateral since the date of delivery to the Administrative
Agent of such Appraisals);
(e)    Within 15 days after a Responsible Officer of the Borrower obtains
knowledge that there has been one or more Dispositions of Collateral (excluding
those described in clause (b), (d) or (e)(iv) of the definition of “Permitted
Disposition”) since the date of the Officer’s Certificate demonstrating
compliance with Section 6.09(a) most recently delivered under this Agreement by
the Borrower to the Administrative Agent consisting of (i) a Pledged Aircraft,
(ii) a Pledged Engine or (iii) any other Collateral comprising, in the
aggregate, 10% or more of the total Borrowing Base of all Eligible Collateral, a
certificate of a Responsible Officer demonstrating in reasonable detail
compliance with Section 6.09(a);
(f)    (i) At any time that Eligible Accounts are included as Collateral, on the
15th day of each month (or, if such day is not a Business Day, on the next
succeeding Business Day) and on each Markdown Date, an Officer’s Certificate
from the Borrower setting forth the amount of each Eligible Account included in
the Collateral as of such date, (ii) on the date upon which any Eligible Account
is pledged as Collateral, but only with respect to such Eligible Account, an
Officer’s Certificate from the Borrower setting forth the amount of such
Eligible Account pledged on such date, and (iii) at any time that the
Administrative Agent provides written notice to the Borrower that the
Administrative Agent, acting reasonably and in good faith, believes that a
Material Eligible Account contained in the most recent Officer’s Certificate
delivered pursuant to clauses (i) and (ii) above with respect to such Pledged
Account no longer meets the criteria of an Eligible Account set forth in the
definition thereof, and that the Borrower would not reasonably be expected to be
in compliance with Section 6.09(a) after excluding the Certified Value of such
disqualified Material Eligible Account from the aggregate Certified Value of the
Pledged Accounts, within 5 Business Days of such receipt of such request by the
Borrower, an Officer’s Certificate from the Borrower setting forth the amount of
each Eligible Account included in the Collateral as of such date, in each case
together with all supporting

-101-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




documents with respect to the applicable Eligible Accounts as the Administrative
Agent may reasonably request;
(g)    Promptly after a Responsible Officer obtains knowledge thereof, notice of
the failure of any material assumption contained in any Appraisal to be correct,
except if such failure would not reasonably be expected to materially adversely
affect the Appraised Value of the applicable type of Appraised Collateral;
(h)    So long as any Commitment, Loan or Letter of Credit is outstanding,
within 30 days after the Chief Financial Officer or the Treasurer of the
Borrower becoming aware of the occurrence of a Default or an Event of Default
that is continuing, an Officer’s Certificate specifying such Default or Event of
Default and what action the Borrower and its Subsidiaries are taking or propose
to take with respect thereto; and
(i)    Promptly, from time to time, such other information regarding the
Collateral and the operations, business affairs and financial condition of
either the Borrower or any Guarantor, in each case as the Administrative Agent,
at the request of any Lender, may reasonably request. 
Subject to the next succeeding sentence, information delivered pursuant to this
Section 5.01 to the Administrative Agent may be made available by the
Administrative Agent to the Lenders by posting such information on the
Intralinks website on the Internet at http://www.intralinks.com. Information
required to be delivered pursuant to this Section 5.01 by the Borrower shall be
delivered pursuant to Section 10.01 hereto. Information required to be delivered
pursuant to this Section 5.01 (to the extent not made available as set forth
above) shall be deemed to have been delivered to the Administrative Agent on the
date on which the Borrower provides written notice to the Administrative Agent
that such information has been posted on the Borrower’s general commercial
website on the Internet (to the extent such information has been posted or is
available as described in such notice), as such website may be specified by the
Borrower to the Administrative Agent from time to time. Information required to
be delivered pursuant to this Section 5.01 shall be in a format which is
suitable for transmission.
Any notice or other communication delivered pursuant to this Section 5.01, or
otherwise pursuant to this Agreement, shall be deemed to contain material
non-public information unless (i) expressly marked by the Borrower or a
Guarantor as “PUBLIC”, (ii) such notice or communication consists of copies of
the Borrower’s public filings with the SEC or (iii) such notice or communication
has been posted on a the Borrower’s general commercial website on the Internet,
as such website may be specified by the Borrower to the Administrative Agent
from time to time.

-102-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




Section 5.02.    Taxes. The Parent shall pay, and cause each of its Subsidiaries
to pay, all material taxes, assessments, and governmental levies before the same
shall become more than 90 days delinquent, other than taxes, assessments and
levies (i) being contested in good faith by appropriate proceedings and (ii) the
failure to effect such payment of which are not reasonably be expected to have a
Material Adverse Effect on the Parent.
Section 5.03.    Stay, Extension and Usury Laws. The Borrower and each of the
Guarantors covenants (to the extent that it may lawfully do so) that it will not
at any time insist upon, plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay, extension or usury law wherever enacted, now
or at any time hereafter in force, that may affect the covenants or the
performance of this Agreement; and the Borrower and each of the Guarantors (to
the extent that it may lawfully do so) hereby expressly waives all benefit or
advantage of any such law, and covenants that it will not, by resort to any such
law, hinder, delay or impede the execution of any power herein granted to the
Administrative Agent, but will suffer and permit the execution of every such
power as though no such law has been enacted.
Section 5.04.    Corporate Existence. The Parent shall do or cause to be done
all things reasonably necessary to preserve and keep in full force and effect:
(1)    its corporate existence, and the corporate, partnership or other
existence of each of its Restricted Subsidiaries, in accordance with the
respective organizational documents (as the same may be amended from time to
time) of the Parent or any such Restricted Subsidiary; and
(2)    the rights (charter and statutory) and material franchises of the Parent
and its Restricted Subsidiaries; provided, however, that the Borrower shall not
be required to preserve any such right or franchise, or the corporate,
partnership or other existence of it or any of its Restricted Subsidiaries, if
its Board of Directors shall determine that the preservation thereof is no
longer desirable in the conduct of the business of the Parent and its
Subsidiaries, taken as a whole, and that the loss thereof would not,
individually or in the aggregate, have a Material Adverse Effect.
For the avoidance of doubt, this Section 5.04 shall not prohibit any actions
permitted by Section 6.10 hereof or described in Section 6.10(b).
Section 5.05.    Compliance with Laws. The Parent shall comply, and cause each
of its Restricted Subsidiaries to comply, with all applicable laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property, except where such noncompliance, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. Parent
will maintain in effect policies and procedures intended to ensure compliance by

-103-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




Parent, its Subsidiaries and, when acting in such capacity, their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.
Section 5.06.    Designation of Restricted and Unrestricted Subsidiaries.
(a)    The Board of Directors of the Parent may designate any Restricted
Subsidiary of it (other than the Borrower) to be an Unrestricted Subsidiary if
that designation would not cause a Default.  If a Restricted Subsidiary is
designated as an Unrestricted Subsidiary, the aggregate Fair Market Value of all
outstanding Investments owned by the Parent and its Restricted Subsidiaries in
the Subsidiary designated as an Unrestricted Subsidiary will be deemed to be an
Investment made as of the time of the designation. That designation will be
permitted only if the Investment would be permitted at that time under
Section 6.01 and if the Restricted Subsidiary otherwise meets the definition of
an “Unrestricted Subsidiary.”
(b)    Any designation of a Subsidiary of the Parent as an Unrestricted
Subsidiary will be evidenced to the Administrative Agent by filing with the
Administrative Agent a certified copy of a resolution of the Board of Directors
of the Parent giving effect to such designation and an Officer’s Certificate
certifying that such designation complied with the preceding conditions.  The
Board of Directors of the Parent may at any time designate any Unrestricted
Subsidiary to be a Restricted Subsidiary of the Parent; provided that such
designation will be deemed to be an incurrence of Indebtedness by a Restricted
Subsidiary of the Parent of any outstanding Indebtedness of such Unrestricted
Subsidiary and such designation will be permitted only if (i) such Indebtedness
is permitted under Section 6.03 hereof, calculated on a pro forma basis as if
such designation had occurred at the beginning of the applicable reference
period and (ii) no Default or Event of Default would be in existence following
such designation.
Section 5.07.    Delivery of Appraisals; Field Audits. (a) The Borrower shall:
(1)    on a date within 30 days prior to May 15 and November 15 of each year,
beginning with the first such date occurring at least 90 days after any
Appraised Collateral is first added to the Collateral;
(2)    on the date upon which any Additional Collateral comprised of Appraised
Collateral is pledged as Collateral, but only with respect to such Additional
Collateral; and
(3)    promptly (but in any event within 45 days) following a request by the
Administrative Agent if an Event of Default has occurred and is continuing;

-104-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




deliver to the Administrative Agent one or more Appraisals establishing the
Appraised Value of the Appraised Collateral; provided, however, that:
(i)    the Borrower shall be required to deliver only an Appraisal with respect
to the (x) Pledged Aircraft, Pledged Engines and Pledged Spare Parts (in the
case of clause 1 above) or (y) the applicable Additional Collateral (in the case
of clause (2) above);
(ii)    in connection with the pledging of any Eligible Aircraft, Eligible
Engines or Eligible Spare Parts as Additional Collateral, any Appraisal with
respect to such Additional Collateral that is more than 180 days old as of the
date on which such Additional Collateral is pledged hereunder shall not be
deemed to satisfy the Appraisal requirement in clause (2) above; and
(iii)    if any new spare Engine is pledged as Collateral within 90 days after
delivery from the manufacturer to Borrower and such new spare Engine is of the
same make and model as any spare Engine then currently included (or being
replaced) in the Collateral (any such Engine make and model, an “Existing Engine
Type”), an Appraisal with respect to such new spare Engine shall only be
required under this Section 5.07 if the Borrower elects to provide such an
Appraisal for purposes of determining the Appraised Value of such new spare
Engine pursuant to clause (iii) of the proviso of the definition of “Appraised
Value”.
In addition to the requirements set forth in this Section 5.07(a), if at any
time the Administrative Agent in its reasonable good faith business judgment
believes that any material assumption contained in any Appraisal fails to be
correct, except if such failure would not reasonably be expected to result in
the Collateral Coverage Ratio being less than 1.0 to 1.0, it may request the
delivery of an updated Appraisal with respect to the affected Appraised
Collateral, and the Borrower and Guarantors shall cooperate with the applicable
Appraiser(s) to ensure that the Administrative Agent receives the same. The
Borrower may from time to time cause subsequent Appraisals to be delivered to
the Administrative Agent if it believes that any affected item of Appraised
Collateral has a higher Appraised Value than that reflected in the most recent
Appraisals delivered pursuant to this Section 5.07.
(b)    The Borrower will reasonably cooperate with the Field Auditor such that
the Administrative Agent shall receive one or more Field Audits establishing the
Certified Value of the Pledged Accounts:
(1)    on a date within 30 days prior to October 31 of each year, beginning 90
days after any such Pledged Account is first added to the Collateral;

-105-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




(2)    promptly (but in any event within 45 days) following a request by the
Administrative Agent if an Event of Default has occurred and is continuing.
In addition, on such additional dates as the Borrower may reasonably request
from time to time, the Administrative Agent shall cooperate with the Borrower to
cause the Field Auditor to provide a Field Audit to the Administrative Agent
that establishes the Certified Value of the Pledged Accounts. The Borrower
shall, so long as the Borrower reasonably believes that it would not be in
compliance with Section 6.09(a) after excluding the Pledged Accounts from the
Collateral for purposes of determining the Borrowing Base, mark-to-market all
Eligible Accounts on a weekly basis on a Business Day (each date of such
adjustment, a “Markdown Date”). The Borrower shall be responsible for all
reasonable out-of-pocket costs and expenses actually incurred by the Field
Auditor in connection with any Field Audit for which reasonably detailed
invoices have been presented to the Borrower.
Section 5.08.    [Intentionally Omitted]
Section 5.09.    Citizenship; Collateral Requirements. The Borrower will:
(1)    maintain at all times its status as an “air carrier” within the meaning
of Section 40102(a)(2) of Title 49, and hold a certificate under
Section 41102(a)(1) of Title 49;
(2)    be a United States Citizen;
(3)    maintain at all times its status at the FAA as an “air carrier” and hold
an air carrier operating certificate under Section 44705 of Title 49 and
operations specifications issued by the FAA pursuant to Parts 119 and 121 of
Title 14 as currently in effect or as may be amended or recodified from time to
time; and
(4)    if Eligible Spare Parts are included in the Collateral at any time, take
or cause to be taken such actions to ensure that at all times the Pledged Spare
Parts include all Spare Parts and Appliances then owned by the Borrower and its
Subsidiaries (subject to the provisions of the Spare Parts Security Agreement).
Section 5.10.    Collateral Ownership.
Subject to the provisions described (including the actions permitted) under
Sections 6.04 and 6.10 hereof, each Grantor will continue to maintain its
interest in and right to use all property and assets so long as such property
and assets constitute Collateral, except as provided in Section 5.09.

-106-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




Section 5.11.    Insurance. The Borrower shall:
(1)    keep all Collateral (other than the Mortgaged Collateral, as to which
only the insurance provisions of the Aircraft and Spare Engine Mortgage and each
Other Aircraft Mortgage shall be applicable, and Pledged Spare Parts, as to
which only the insurance provisions of the applicable Collateral Document shall
be applicable) that is tangible property insured at all times, against such
risks, including risks insured against by extended coverage, as is prudent and
customary with U.S.-based companies of the same or similar size in the same or
similar businesses;
(2)    maintain in full force and effect public liability insurance against
claims for personal injury or death or property damage occurring upon, in, about
or in connection with the use of the tangible Collateral (other than the
Mortgaged Collateral, as to which only the insurance provisions of the Aircraft
and Spare Engine Mortgage and each Other Aircraft Mortgage shall be applicable,
and Pledged Spare Parts, as to which only the insurance provisions of the
applicable Collateral Document shall be applicable) owned, occupied or
controlled by the Borrower, in such amounts and with such deductibles as are
prudent and customary with U.S.-based companies of the same or similar size in
the same or similar businesses and in the same geographic area;
(3)    maintain such other insurance or self insurance as may be required by
law; and
(4)    maintain business interruption insurance in amounts and on terms as are
customary in the U.S. domestic airline industry for major U.S. air carriers
having both substantial domestic and international operations.
Section 5.12.    Additional Guarantors; Grantors; Collateral.
(a)    If the Parent or any of its Restricted Subsidiaries acquires or creates
another Domestic Subsidiary after the Closing Date, then the Parent will
promptly cause such Domestic Subsidiary to become a party to the Guarantee
contained in Section 9 hereof by executing an Instrument of Assumption and
Joinder substantially in the form attached hereto as Exhibit A; provided, that
any Domestic Subsidiary that constitutes an Immaterial Subsidiary, a Receivables
Subsidiary or an Excluded Subsidiary need not become a Guarantor unless and
until 30 Business Days after such time as it ceases to be an Immaterial
Subsidiary, a Receivables Subsidiary or an Excluded Subsidiary or such time as
it guarantees, or pledges any property or assets to secure, any other
Obligations. 

-107-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




(b)    If the Parent or any of its Restricted Subsidiaries desires or is
required pursuant to the terms of this Agreement to add Additional Collateral
after the Closing Date, the Parent shall, in each case at its own expense,
(A) cause any such Restricted Subsidiary to become a party to the Guarantee
contained in Section 9 hereof (to the extent such Restricted Subsidiary is not
already a party thereto) and cause any such Grantor to become a party to each
applicable Collateral Document and all other agreements, instruments or
documents that create or purport to create and perfect a first priority Lien
(subject to Permitted Liens) in favor of the Administrative Agent for the
benefit of the Secured Parties applicable to such Additional Collateral, by
executing and delivering to the Administrative Agent an Instrument of Assumption
and Joinder substantially in the form attached hereto as Exhibit A and/or
joinders to all applicable Collateral Documents or pursuant to new Collateral
Documents, as the case may be, in form and substance reasonably satisfactory to
the Administrative Agent (it being understood that (i) in the case of Additional
Collateral consisting of Section 1110 Eligible Aircraft or Eligible Engines, the
applicable Collateral Documents shall be the Aircraft and Spare Engine Mortgage,
(ii) in the case of Additional Collateral consisting of Eligible Spare Parts,
the applicable Collateral Documents shall be the Spare Parts Security Agreement,
(iii) in the case of Additional Collateral consisting of Eligible Account or
Ground Support Equipment, the applicable Collateral Documents shall be the
Security Agreement (iv) in the case of Additional Collateral consisting of Other
Eligible Aircraft, the applicable Collateral Documents shall be the Other
Aircraft Mortgage under which a Lien is being granted on such Other Eligible
Aircraft, and (v) in the case of any other Additional Collateral of a type that
has not been theretofore included in the Collateral, such Additional Collateral
may be subject to such additional terms and conditions as may be customarily
required by lenders in similar financings of a similar size for similarly
situated borrowers secured by the same type of Collateral, as agreed by the
Borrower and the Administrative Agent in their reasonable discretion),
(B) promptly execute and deliver (or cause such Restricted Subsidiary to execute
and deliver) to the Administrative Agent such documents and take such actions to
create, grant, establish, preserve and perfect the first priority Liens (subject
to Permitted Liens) (including to obtain any release or termination of Liens not
permitted under the definition of “Additional Collateral” in Section 1.01 or
under Section 6.06 and the filing of UCC financing statements, filings with the
FAA and registrations with the International Registry, as applicable) in favor
of the Administrative Agent for the benefit of the Secured Parties on such
assets of the Parent or such Restricted Subsidiary, as applicable, to secure the
Obligations to the extent required under the applicable Collateral Documents or
reasonably requested by the Administrative Agent, and to ensure that such
Collateral shall be subject to no other Liens other than Permitted Liens,
(C) deliver to the Administrative Agent, for the benefit of the Secured Parties,
a written opinion of counsel (which counsel shall be reasonably satisfactory to
the Administrative Agent) to the Parent or such Restricted Subsidiary, as
applicable, with respect to the matters described in clauses (A) and (B) hereof,
in each case concurrently with (or, with the Administrative Agent’s consent,
such consent not to be unreasonably withheld or delayed, promptly after the
making of any filings and/or registrations required by clause (B) hereof) the
addition of such Collateral and in form and substance reasonably satisfactory to
the

-108-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




Administrative Agent, (D) deliver to the Administrative Agent such UCC and
aircraft registry lien searches as the Administrative Agent may reasonably
request, in each case reflecting the absence of Liens (other than Permitted
Liens) on such Additional Collateral, and (E) complied with Section 5.07(a)
and/or Section 5.07(b), as the case may be, with respect to such Additional
Collateral.
Section 5.13.    Access to Books and Records.
(a)    The Borrower and the Guarantors will make and keep books, records and
accounts in which full, true and correct entries in conformity with GAAP are
made of all financial dealings and transactions in relation to its business and
activities, including, without limitation, an accurate and fair reflection of
the transactions and dispositions of the assets of the Borrower and the
Guarantors. 
(b)    The Borrower and the Guarantors will permit, to the extent not prohibited
by applicable law, any representatives designated by the Administrative Agent or
any Governmental Authority that is authorized to supervise or regulate the
operations of a Lender, as designated by such Lender, upon reasonable prior
written notice and, so long as no Event of Default has occurred and is
continuing, at no out-of-pocket cost to the Borrower and the Guarantors, to
visit and inspect the Collateral (other than (i) the Mortgaged Collateral, as to
which the provisions of Section 3.03 of the Aircraft and Spare Engine Mortgage
and Section 3.03 of each Other Aircraft Mortgage shall apply, (ii) the Pledged
Spare Parts, as to which only the inspection provisions of the applicable
Collateral Document shall apply and (iii) the Pledged Accounts, as to which the
provisions of Section 5.07(b) shall apply) and the properties of the Borrower
and the Guarantors, to examine its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times during normal business hours and as often as
reasonably requested; provided that if an Event of Default has occurred and is
continuing, the Borrower and the Guarantors shall be responsible for the
reasonable costs and expenses of any visits of the Administrative Agent and the
Lenders, acting together (but not separately).
Section 5.14.    Further Assurances. The Borrower and each Guarantor shall
execute any and all further documents and instruments, and take all further
actions, that may be required or advisable under applicable law, or by the FAA,
or that the Administrative Agent may reasonably request, in order to create,
grant, establish, preserve, protect and perfect the validity, perfection and
priority of the Liens and security interests created or intended to be created
by the Collateral Documents, to the extent required under this Agreement or the
Collateral Documents.
SECTION 6.    

NEGATIVE COVENANTS

-109-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




From the date hereof and for so long as the Commitments remain in effect, any
Letter of Credit remains outstanding (in a face amount in excess of the sum of
(i) the amount of cash then held in the Letter of Credit Account and (ii) the
face amount of back-to-back letters of credit delivered pursuant to
Section 2.02(j)) or principal of or interest on any Loan or reimbursement of any
LC Disbursement is owing (or any other amount that is due and unpaid on the
first date that none of the foregoing is in effect, outstanding or owing,
respectively, is owing) to any Lender or the Administrative Agent hereunder:
Section 6.01.    Restricted Payments.
(a)    The Parent will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly:
(i)    declare or pay any dividend or make any other payment or distribution on
account of the Parent’s or any of its Restricted Subsidiaries’ Equity Interests
(including, without limitation, any payment in connection with any merger or
consolidation involving the Parent or any of its Restricted Subsidiaries) or to
the direct or indirect holders of the Parent or any of its Restricted
Subsidiaries’ Equity Interests in their capacity as such (other than
(A) dividends, distributions or payments payable in Qualifying Equity Interests
or in the case of preferred stock of the Parent, an increase in the liquidation
value thereof and (B) dividends, distributions or payments payable to the Parent
or a Restricted Subsidiary of the Parent);
(ii)    purchase, redeem or otherwise acquire or retire for value (including,
without limitation, in connection with any merger or consolidation involving the
Parent) any Equity Interests of the Parent or any direct or indirect parent of
the Parent;
(iii)    make any payment on or with respect to, or purchase, redeem, defease or
otherwise acquire or retire for value (collectively for purposes of this clause
(iii), a “purchase”) any Indebtedness of the Borrower or any Guarantor that is
contractually subordinated to the Obligations (excluding any intercompany
Indebtedness between or among the Parent and any of its Restricted
Subsidiaries), except any scheduled payment of interest and any purchase within
two years of the Stated Maturity thereof; or
(iv)    make any Restricted Investment,
(all such payments and other actions set forth in these clauses (i) through
(iv) above being collectively referred to as “Restricted Payments”),
unless, at the time of and after giving effect to such Restricted Payment:

-110-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




(1)    no Default or Event of Default has occurred and is continuing;
(2)    the Parent would, at the time of such Restricted Payment and after giving
pro forma effect thereto as if such Restricted Payment had been made at the
beginning of the applicable four-quarter period, have been permitted to incur at
least $1.00 of additional Indebtedness pursuant to the Fixed Charge Coverage
Ratio test set forth in Section 6.03(a) hereof; and
(3)    such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Parent and its Restricted Subsidiaries since the
Closing Date (excluding Restricted Payment`s permitted by clauses (2) through
(17) of Section 6.01(b) hereof), is less than the sum, without duplication, of:
(A)    50% of the Consolidated Net Income of the Parent for the period (taken as
one accounting period) from September 30, 2013 to the end of the Borrower’s most
recently ended fiscal quarter for which internal financial statements are
available at the time of such Restricted Payment (or, if such Consolidated Net
Income for such period is a deficit, less 100% of such deficit); plus
(B)    100% of the aggregate net cash proceeds and the Fair Market Value of
non-cash consideration received by the Parent since the Closing Date as a
contribution to its common equity capital or from the issue or sale of
Qualifying Equity Interests (other than Qualifying Equity Interests sold to a
Subsidiary of the Parent and excluding Excluded Contributions); plus
(C)    100% of the aggregate net cash proceeds and the Fair Market Value of
non-cash consideration received by the Parent or a Restricted Subsidiary of the
Parent from the issue or sale of convertible or exchangeable Disqualified Stock
of the Parent or a Restricted Subsidiary of the Parent or convertible or
exchangeable debt securities of the Parent or a Restricted Subsidiary of the
Parent (regardless of when issued or sold) or in connection with the conversion
of exchange thereof, in each case that have been converted into or exchanged
since the Closing Date for Qualifying Equity Interests (other than Qualifying
Equity Interests and convertible or exchangeable Disqualified Stock or debt
securities sold to a Subsidiary of the Parent); plus

-111-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




(D)    to the extent that any Restricted Investment that was made after the
Closing Date (other than in reliance on clause (16) of Section 6.01(b)) is
(i) sold for cash or otherwise cancelled, liquidated or repaid for cash or
(ii) made in an entity that subsequently becomes a Restricted Subsidiary of the
Parent, the initial amount of such Restricted Investment (or, if less, the
amount of cash received upon repayment or sale); plus
(E)    to the extent that any Unrestricted Subsidiary of the Parent designated
as such after the Closing Date is redesignated as a Restricted Subsidiary after
the Closing Date, the lesser of (i) the Fair Market Value of the Parent’s
Restricted Investment in such Subsidiary (made other than in reliance on clause
(16) of Section 6.01(b)) as of the date of such redesignation or (ii) such Fair
Market Value as of the date on which such Subsidiary was originally designated
as an Unrestricted Subsidiary after the Closing Date; plus
(F)    100% of any dividends received in cash by the Parent or a Restricted
Subsidiary of the Parent after the Closing Date from an Unrestricted Subsidiary
of the Parent, to the extent that such dividends were not otherwise included in
the Consolidated Net Income of the Parent for such period.
(b)    The provisions of Section 6. 01(a) hereof will not prohibit:
(1)    the payment of any dividend or distribution or the consummation of any
irrevocable redemption within 60 days after the date of declaration of the
dividend or distribution or giving of the redemption notice, as the case may be,
if at the date of declaration or notice, the dividend or redemption payment
would have complied with the provisions of this Agreement;
(2)    the making of any Restricted Payment in exchange for, or out of or with
the net cash proceeds of the substantially concurrent sale (other than to a
Subsidiary of the Parent) of, Qualifying Equity Interests or from the
substantially concurrent contribution of common equity capital to the Parent;
provided that the amount of any such net cash proceeds that are utilized for any
such Restricted Payment will not be considered to be net proceeds of Qualifying
Equity Interests for purposes of clause (a)(3)(B) of Section 6.01 hereof and
will not be considered to be Excluded Contributions;

-112-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




(3)    the payment of any dividend (or, in the case of any partnership or
limited liability company, any similar distribution), distribution or payment by
a Restricted Subsidiary of the Parent to the holders of its Equity Interests on
a pro rata basis;
(4)    the repurchase, redemption, defeasance or other acquisition or retirement
for value of Indebtedness of the Borrower or any Guarantor that is contractually
subordinated to the Obligations with the net cash proceeds from an incurrence of
Permitted Refinancing Indebtedness;
(5)    the repurchase, redemption, acquisition or retirement for value of any
Equity Interests of the Parent or any Restricted Subsidiary of the Parent held
by any current or former officer, director, consultant or employee (or their
estates or beneficiaries of their estates) of the Parent or any of its
Restricted Subsidiaries pursuant to any management equity plan or equity
subscription agreement, stock option agreement, shareholders’ agreement or
similar agreement; provided that the aggregate price paid for all such
repurchased, redeemed, acquired or retired Equity Interests in any 12-month
period, together with the aggregate amount of Restricted Payments made pursuant
to clause (15) of this Section 6.01(b) during such 12-month period, may not
exceed $25.0 million; provided further that the Parent or any of its Restricted
Subsidiaries may carry over and make in subsequent 12-month periods, in addition
to the amounts permitted for such 12-month period, up to $15.0 million of
unutilized capacity under this clause (5) attributable to the immediately
preceding twelve-month period;
(6)    the repurchase of Equity Interests or other securities deemed to occur
upon (A) the exercise of stock options, warrants or other securities convertible
or exchangeable into Equity Interests or any other securities, to the extent
such Equity Interests or other securities represent a portion of the exercise
price of those stock options, warrants or other securities convertible or
exchangeable into Equity Interests or any other securities or (B) the
withholding of a portion of Equity Interests issued to employees and other
participants under an equity compensation program of the Parent or its
Subsidiaries to cover withholding tax obligations of such persons in respect of
such issuance;
(7)    so long as no Default or Event of Default has occurred and is continuing,
the declaration and payment of regularly scheduled or accrued dividends,
distributions or payments to holders of any class or series of Disqualified
Stock or subordinated debt of the Parent or any preferred stock of any
Restricted Subsidiary of the Parent in each case either outstanding on the
Closing Date or issued on or after the Closing Date in accordance with
Section 6.03 hereof;

-113-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




(8)    payments of cash, dividends, distributions, advances, common stock or
other Restricted Payments by the Parent or any of its Restricted Subsidiaries to
allow the payment of cash in lieu of the issuance of fractional shares upon
(A) the exercise of options or warrants, (B) the conversion or exchange of
Capital Stock of any such Person or (C) the conversion or exchange of
Indebtedness or hybrid securities into Capital Stock of any such Person;
(9)    the declaration and payment of dividends to holders of any class or
series of Disqualified Stock of the Parent or any Disqualified Stock or
preferred stock of any Restricted Subsidiary of the Parent to the extent such
dividends are included in the definition of “Fixed Charges” for such Person;
(10)    in the event of a Change of Control, and if no Default shall have
occurred and be continuing, the payment, purchase, redemption, defeasance or
other acquisition or retirement of any subordinated Indebtedness of the Borrower
or any Guarantor, in each case, at a purchase price not greater than 101% of the
principal amount of such subordinated Indebtedness, plus any accrued and unpaid
interest thereon; provided, however, that prior to such payment, purchase,
redemption, defeasance or other acquisition or retirement, the Borrower (or a
third party to the extent permitted by this Agreement) has made a Change of
Control Offer as a result of such change of control and has prepaid the
Revolving Loans and discharged Put Exposure in accordance with Section 2.12(g)
(it being agreed that the Borrower or any Guarantor may pay, purchase, redeem,
defease or otherwise acquire or retire such subordinated Indebtedness even if
the purchase price exceeds 101% of the principal amount of such subordinated
Indebtedness; provided that the amount paid in excess of 101% of such principal
amount is otherwise permitted under the Restricted Payments covenant);
(11)    Restricted Payments made with Excluded Contributions;
(12)    the distribution, as a dividend or otherwise, of shares of Capital Stock
of, or Indebtedness owed to the Parent or any of its Restricted Subsidiaries by,
any Unrestricted Subsidiary;
(13)    the distribution or dividend of assets or Capital Stock of any Person in
connection with any full or partial “spin-off” of a Subsidiary or similar
transactions; provided that the Parent would, on the date of such distribution
after giving pro forma effect thereto as if the same had occurred at the
beginning of the applicable four-quarter period, be permitted to incur at least
$1.00 of additional Indebtedness pursuant to the Fixed Charge Coverage Ratio
test set forth in Section 6.03(a) hereof; provided, further, that the assets
distributed or dividended

-114-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




do not include, directly or indirectly, any property or asset that constitutes
Collateral;
(14)    the distribution or dividend of assets or Capital Stock of any Person in
connection with any full or partial “spin-off” of a Subsidiary or similar
transactions having an aggregate Fair Market Value not to exceed $300.0 million
since the Closing Date; provided that the assets distributed or dividended do
not include, directly or indirectly, any property or asset that constitutes
Collateral;
(15)    so long as no Default or Event of Default has occurred and is
continuing, other Restricted Payments in an aggregate amount in any 12-month
period, together with the amount paid for all repurchased, redeemed, acquired or
retired Equity Interests pursuant to clause (5) of this Section 6.01(b) during
such 12-month period, not to exceed $25.0 million, provided that such $25.0
million limitation shall be increased to $225.0 million with respect to any
12-month period if, at the commencement of such 12-month period, the Borrower
shall have provided to the Administrative Agent an Officer’s Certificate
demonstrating that, on a pro forma basis, giving effect to the Borrower’s
regularly prepared business plan for such 12-month period, the Borrower’s
Liquidity during such 12-month period after making Restricted Payments of $225.0
million during such 12-month period would not be less than $400.0 million;
(16)    so long as no Default or Event of Default has occurred and is
continuing, the Parent and its Restricted Subsidiaries can make any Restricted
Investment; and
(17)    the payment of any amounts in respect of any restricted stock units or
other instruments or rights whose value is based in whole or in part on the
value of any Equity Interests issued to any directors, officers or employees of
the Parent or any Restricted Subsidiary of the Parent.
In the case of any Restricted Payment that is not cash, the amount of such
non-cash Restricted Payment will be the Fair Market Value on the date of the
Restricted Payment of the asset(s) or securities proposed to be transferred or
issued by the Parent or such Restricted Subsidiary of the Parent, as the case
may be, pursuant to the Restricted Payment. The Fair Market Value of any assets
or securities that are required to be valued by this Section 6.01 will be
determined by an Officer of the Parent and, if greater than $10.0 million, set
forth in an officer’s certificate of the Parent delivered to the Administrative
Agent.
For purposes of determining compliance with this Section 6.01, if a proposed
Restricted Payment (or portion thereof) meets the criteria of more than one of
the categories of Restricted Payments described in clauses (1) through (17) of
subparagraph (b) of this Section 6.01, or is

-115-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




entitled to be made pursuant to subparagraph (a) of this Section 6.01, the
Parent will be entitled to classify on the date of its payment or later
reclassify such Restricted Payment (or portion thereof) in any manner that
complies with this Section 6.01.
For the avoidance of doubt, the payment on or with respect to, or purchase,
redemption, defeasance or other acquisition or retirement for value of any
Indebtedness of the Borrower or any Restricted Subsidiary of the Borrower that
is not contractually subordinated to the Obligations shall not constitute
Restricted Payments and therefore will not be subject to any of the restrictions
described in this Section 6.01.
Notwithstanding anything in this Agreement to the contrary, if a Restricted
Payment is made at a time when a Default has occurred and is continuing and such
Default is subsequently cured, the Default or Event of Default arising from the
making of such Restricted Payment during the existence of such Default shall
simultaneously be deemed cured.
Section 6.02.    Restrictions on Ability of Restricted Subsidiaries to Pay
Dividends and Make Certain Other Payments.
(a)    The Parent will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, create or permit to exist or become
effective any consensual encumbrance or restriction on the ability of any such
Restricted Subsidiary to:
(1)    pay dividends or make any other distributions on its Capital Stock to the
Parent or any of its Restricted Subsidiaries or with respect to any other
interest or participation in the profits of such Restricted Subsidiary, or
measured by the profits of such Restricted Subsidiary;
(2)    pay any indebtedness owed to the Parent or any of its Restricted
Subsidiaries;
(3)    make loans or advances to the Parent or any of its Restricted
Subsidiaries; or
(4)    sell, lease or transfer any of its properties or assets to the Parent or
any of its Restricted Subsidiaries.
(b)    The restrictions in Section 6.02(a) hereof will not apply to encumbrances
or restrictions existing under or by reason of:
(1)    agreements (A) governing Existing Indebtedness, Credit Facilities and any
other obligations, in each case as in effect on (or required by agreements in
effect on) the Closing Date or (B) in effect on the Closing Date;

-116-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




(2)    this Agreement and the Collateral Documents;
(3)    agreements governing other Indebtedness or shares of preferred stock
permitted to be incurred or issued under the provisions of Section 6.03 hereof;
provided, that if such Restricted Subsidiary incurring or issuing such
Indebtedness or shares of preferred stock is not a Guarantor, the restrictions
therein are either (in each case, as determined in good faith by a senior
financial officer of the Parent) (A) not materially more restrictive, taken as a
whole, than those contained in this Agreement or (B)(i) customary for
instruments of such type and (ii) will not materially adversely impact the
ability of the Borrower to make required principal and interest payments on the
Loans or any reimbursement obligation with respect to LC Disbursements;
(4)    applicable law, rule, regulation or order;
(5)    any instrument governing Indebtedness or Capital Stock of a Person
acquired by the Parent or any of its Restricted Subsidiaries (including by way
of merger, consolidation or amalgamation of the Parent or any of its Restricted
Subsidiaries) as in effect at the time of such acquisition (except to the extent
such Indebtedness or Capital Stock was incurred in connection with or in
contemplation of such acquisition), which encumbrance or restriction is not
applicable to any Person, or the properties or assets of any Person, other than
the Person, or the property or assets of the Person, so acquired; provided that,
in the case of Indebtedness, such Indebtedness was permitted by the terms of
this Agreement to be incurred;
(6)    customary provisions in contracts, licenses, leases and asset sale
agreements entered into in the ordinary course of business;
(7)    purchase money obligations for property acquired in the ordinary course
of business and Capital Lease Obligations that impose restrictions on the
property (or proceeds thereof) purchased or leased of the nature described in
clause (4) of Section 6.02(a) hereof;
(8)    any contract or agreement for the sale or other disposition of a
Restricted Subsidiary that restricts distributions, asset sales or loans by that
Restricted Subsidiary pending its sale or other disposition;
(9)    Permitted Refinancing Indebtedness; provided that such amendment,
modification, restatement, renewal, extension, increase, supplement, refunding,
replacement or refinancing is, in the good faith judgment of a senior financial
officer of the Parent, taken together as a whole, not materially more
restrictive

-117-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




with respect to such dividend and other payment restrictions than those
contained in (A) the dividend or other payment restrictions prior to such
amendment, modification, restatement, renewal, extension, increase, supplement,
refunding, replacement or refinancing or (B) this Agreement;
(10)    Permitted Liens and Liens that limit the right of the debtor to dispose
of the assets subject to such Liens;
(11)    provisions limiting the disposition or distribution of assets or
property or loans or advances in joint venture agreements, asset sale
agreements, sale-leaseback agreements, stock sale agreements and other similar
agreements (including agreements entered into in connection with a Restricted
Investment), which limitation is applicable only to the assets or the joint
venture entity, as applicable, that are the subject of such agreements or
otherwise in the ordinary course of business;
(12)    restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;
(13)    any instrument or agreement entered into in connection with any full or
partial “spin-off” or similar transactions;
(14)    any encumbrance or restriction of the type referred to in clauses (1),
(2), (3) and (4) of Section 6.02(a) imposed by any amendments, modifications,
restatements, renewals, extensions, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (1) through (13) of this Section 6.02(b); provided that
such amendment, modification, restatement, renewal, extension, increase,
supplement, refunding, replacement or refinancing is, in the good faith judgment
of a senior financial officer of the Parent, taken together as a whole, not
materially more restrictive with respect to such dividend and other payment
restrictions than those contained in (A) the dividend or other payment
restrictions prior to such amendment, modification, restatement, renewal,
extension, increase, supplement, refunding, replacement or refinancing or
(B) this Agreement; and
(15)    any encumbrance or restriction existing under or by reason of
Indebtedness or other contractual requirements of a Receivables Subsidiary or
any Standard Securitization Undertaking, in each case, in connection with a
Qualified Receivables Transaction; provided that such restrictions apply only to
such Receivables Subsidiary.
Section 6.03.    Incurrence of Indebtedness and Issuance of Preferred Stock.

-118-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




(a)    The Parent will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, issue, assume, guarantee
or otherwise become directly or indirectly liable, contingently or otherwise,
with respect to (collectively, “incur”) any Indebtedness (including Acquired
Debt), and the Parent will not issue any Disqualified Stock and will not permit
any of its Restricted Subsidiaries to issue any shares of preferred stock;
provided, however, that the Parent may incur Indebtedness (including Acquired
Debt) or issue Disqualified Stock and its Restricted Subsidiaries may incur
Indebtedness (including Acquired Debt) or issue preferred stock, if the Parent’s
Fixed Charge Coverage Ratio for the most recently ended four full fiscal
quarters for which internal financial statements are available immediately
preceding the date on which such additional Indebtedness is incurred or such
Disqualified Stock or such preferred stock is issued, as the case may be, would
have been at least 1.1:1.0, determined on a pro forma basis (including a pro
forma application of the net proceeds therefrom), as if the additional
Indebtedness had been incurred or the Disqualified Stock or the preferred stock
had been issued, as the case may be, at the beginning of such four-quarter
period.
(b)    The provisions of Section 6.03(a) hereof will not prohibit the incurrence
of any of the following items of Indebtedness (collectively, “Permitted Debt”):
(1)    Indebtedness incurred under the Loan Documents and any Permitted
Refinancing Indebtedness that is incurred to renew, refund, refinance, replace,
defease, extend or discharge any other Indebtedness incurred pursuant to this
clause (1);
(2)    the incurrence by the Parent and its Restricted Subsidiaries of the
Existing Indebtedness and any Indebtedness that is incurred pursuant to or in
lieu of a commitment in existence as of the Closing Date;
(3)    the incurrence by the Borrower or any Guarantor of (A) Indebtedness and
letters of credit (and reimbursement obligations with respect thereto) under
Credit Facilities in an aggregate principal amount at any one time outstanding
under this clause (3) (with letters of credit being deemed to have a principal
amount equal to the maximum potential liability of the Parent and its Restricted
Subsidiaries thereunder) not to exceed $300.0 million and (B) Indebtedness and
letters of credit (and reimbursement obligations with respect thereto) under
Credit Facilities secured on a junior priority basis by some or all of the
collateral securing Indebtedness under Credit Facilities contemplated by clause
(A) of this clause (3) in an aggregate principal amount at any one time
outstanding under this clause (3)(B) (with letters of credit being deemed to
have a principal amount equal to the maximum potential liability of the Parent
and its Restricted Subsidiaries thereunder) not to exceed $300.0 million;
provided that no Indebtedness or letters of credit incurred pursuant to this
clause (3) is secured by a Lien on any property or asset that constitutes
Collateral;

-119-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




(4)    the incurrence by the Parent or any of its Restricted Subsidiaries of
Indebtedness represented by, or incurred in connection with, Capital Lease
Obligations, mortgage financings or purchase money obligations, in each case,
incurred for the purpose of financing (or reimbursing the Parent or any of its
Restricted Subsidiaries for) all or any part of the purchase price or cost of
design, construction, installation or improvement of property, plant or
equipment (including without limitation airport, maintenance, training and
office facilities, ground support equipment and tooling) used in the business of
the Parent or any of its Restricted Subsidiaries; provided that no Indebtedness
incurred pursuant to this clause (4) is secured by a Lien on any property or
asset that constitutes Collateral;
(5)    the incurrence by the Parent or any of its Restricted Subsidiaries of (A)
Permitted Refinancing Indebtedness in exchange for, or the net proceeds of which
are used to renew, refund, refinance, replace, extend, defease or discharge any
Indebtedness (other than intercompany Indebtedness) that was permitted by this
Agreement to be incurred under Section 6.03(a) or clauses (2), (4), (6), (13),
(21), (24) or (25) of this Section 6.03(b) and (B) Permitted Refinancing
Indebtedness secured by aircraft, airframes, engines, spare parts, flight
simulators, flight training devices or other assets replacing, renewing,
refunding, extending, refinancing, defeasing or discharging any other
Indebtedness of the Parent or any of its Restricted Subsidiaries that was
secured by aircraft, airframes, engines, spare parts, flight simulators, flight
training devices or other assets;
(6)    the incurrence by the Parent or any of its Restricted Subsidiaries of
Indebtedness, Disqualified Stock or preferred stock (including Acquired Debt)
(A) as part of, or to finance, the acquisition (including by way of merger) of
any Permitted Business, (B) incurred in connection with, or as a result of, the
merger, consolidation or amalgamation of any Person that owns a Permitted
Business with or into the Parent or a Restricted Subsidiary of the Parent, or
into which the Parent or a Restricted Subsidiary of the Parent is merged,
consolidated or amalgamated, or (C) that is an outstanding obligation of a
Person that owns a Permitted Business at the time that such Person is acquired
by the Parent or a Restricted Subsidiary of the Parent and becomes a Restricted
Subsidiary of the Parent;
(7)    the incurrence by the Parent or any of its Restricted Subsidiaries of
intercompany Indebtedness between or among the Parent and/or any of its
Restricted Subsidiaries; provided, however, that:
(A)    if the Borrower or any Guarantor is the obligor on such Indebtedness and
the payee is not the Borrower or a Guarantor, such Indebtedness must be
unsecured and expressly subordinated to the prior

-120-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




payment in full in cash of all Obligations then due, in the case of the
Borrower, or all Guaranteed Obligations then due, in the case of a Guarantor;
and
(B)    (i) any subsequent issuance or transfer of Equity Interests that results
in any such Indebtedness being held by a Person other than the Parent or a
Restricted Subsidiary of the Parent and (ii) any sale or other transfer of any
such Indebtedness to a Person that is not either the Parent or a Restricted
Subsidiary of the Parent, will be deemed, in each case under this clause (B), to
constitute an incurrence of such Indebtedness by the Parent or such Restricted
Subsidiary, as the case may be, that was not permitted by this clause (7);
(8)    the issuance by any Restricted Subsidiaries of the Parent to the Parent
or to any of its Restricted Subsidiaries of shares of preferred stock; provided,
however, that:
(A)    any subsequent issuance or transfer of Equity Interests that results in
any such preferred stock being held by a Person other than the Parent or a
Restricted Subsidiary of the Parent; and
(B)    any sale or other transfer of any such preferred stock to a Person that
is not either the Parent or a Restricted Subsidiary of the Parent,
will be deemed, in each case, to constitute an issuance of such preferred stock
by such Restricted Subsidiary that was not permitted by this clause (8);
(9)    the incurrence by the Parent or any of its Restricted Subsidiaries of
Hedging Obligations in the ordinary course of business;
(10)    the guarantee by the Parent or any Restricted Subsidiary of the Parent
of Indebtedness of the Parent or a Restricted Subsidiary of the Parent to the
extent that the guaranteed Indebtedness was permitted to be incurred by another
provision of this Section 6.03; provided that if the Indebtedness being
guaranteed is subordinated to or pari passu with the Loans, then such guarantee
must be subordinated or pari passu, as applicable, to the same extent as the
Indebtedness guaranteed;
(11)    the incurrence by the Parent or any of its Restricted Subsidiaries of
Indebtedness or reimbursement obligations in respect of workers’ compensation
claims, self-insurance obligations, bankers’ acceptances, performance bonds and
surety bonds in the ordinary course of business (including without limitation in

-121-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




respect of customs obligations, landing fees, taxes, airport charges, overfly
rights and any other obligations to airport and governmental authorities);
(12)    the incurrence by the Parent or any of its Restricted Subsidiaries of
Indebtedness in respect of any overdrafts and related liabilities arising from
treasury, depository and cash management services or in connection with any
automated clearing house transfers of funds;
(13)    Indebtedness (A) constituting credit support or financing from aircraft
or engine manufacturers or their affiliates or (B) incurred to finance the
acquisition of aircraft, airframes, engines, spare parts, flight simulators,
flight training devices, QEC Kits or other operating assets; provided that no
Indebtedness may be incurred in reliance on subsection (B) of this clause (13)
more than 24 months after such acquisition; provided, further, that no such
Indebtedness incurred in reliance on this clause (13) may be secured by a Lien
on any property or asset that constitutes Collateral;
(14)    Indebtedness issued to current or former directors, consultants,
managers, officers and employees and their spouses or estates (a) to purchase or
redeem Capital Stock of the Parent issued to such director, consultant, manager,
officer or employee in an aggregate principal amount not to exceed $8.0 million
in any 12-month period or (b) pursuant to any deferred compensation plan
approved by the Board of Directors of the Parent;
(15)    reimbursement obligations in respect of standby or documentary letters
of credit or banker’s acceptances that are not secured by Liens on any property
or asset that constitutes Collateral;
(16)    surety and appeal bonds that are not secured by Liens on any property or
asset that constitutes Collateral and that do not secure judgments that
constitute an Event of Default;
(17)    Indebtedness of the Parent or any of its Restricted Subsidiaries to
credit card processors in connection with credit card processing services
incurred in the ordinary course of business of the Parent and its Restricted
Subsidiaries;
(18)    the incurrence by a Receivables Subsidiary of Indebtedness in a
Qualified Receivables Transaction that is without recourse to the Parent or to
any other Restricted Subsidiary of the Parent or their assets (other than such
Receivables Subsidiary and its assets and, as to the Parent or any other
Restricted Subsidiary of the Parent, other than Standard Securitization
Undertakings) and is not guaranteed by any such Person;

-122-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




(19)    the incurrence of Indebtedness of the Parent or any of its Restricted
Subsidiaries owed to one or more Persons in connection with the financing of
insurance premiums in the ordinary course of business;
(20)    [Reserved]
(21)    the incurrence by the Borrower or any Guarantor of Indebtedness and
letters of credit (and reimbursement obligations with respect thereto) secured
by a Lien on the Collateral that is junior to the Liens securing the
Obligations, and Permitted Refinancing Indebtedness that is incurred to renew,
refund, refinance, replace, defease, extend or discharge any other Indebtedness
incurred pursuant to this clause (21), in an aggregate principal amount at any
one time outstanding under this clause (21) (with letters of credit being deemed
to have a principal amount equal to the maximum potential liability of the
Borrower and any Guarantor thereunder and including all other Junior Secured
Debt that will be outstanding after such incurrence and the application of the
proceeds therefrom), not to exceed the Junior Lien Cap;
(22)    Indebtedness arising from agreements of the Parent or any of its
Restricted Subsidiaries providing for indemnification, adjustment of purchase
price or similar obligations, in each case, incurred or assumed in connection
with the acquisition or disposition of any business, assets or a Subsidiary;
provided that the maximum assumable liability in respect of all such
Indebtedness shall at no time exceed the gross proceeds, including non-cash
proceeds (the Fair Market Value of such non-cash proceeds being measured at the
time received and without giving effect to any subsequent changes in value)
actually received by the Parent or any of its Restricted Subsidiaries in
connection with such disposition;
(23)    Indebtedness of the Parent or any of its Restricted Subsidiaries
consisting of take-or-pay obligations contained in supply agreements entered
into in the ordinary course of business and consistent with past practices of
the Parent or the applicable Restricted Subsidiary of the Parent;
(24)    the incurrence by the Parent or any of its Restricted Subsidiaries of
additional Indebtedness that is either (A) unsecured and expressly contractually
subordinated to the prior payment in full in cash of all Obligations and
Guaranteed Obligations on terms not materially less favorable to the Lenders
than those customary at the time of incurrence (determined in good faith by a
senior financial officer of the Parent) for senior subordinated “high yield”
debt securities or (B) unsecured, pari passu with all Obligations and Guaranteed
Obligations and convertible into common stock of the Parent; provided that the
aggregate principal amount of Indebtedness incurred pursuant to clauses (A) and

-123-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




(B) together, including all Permitted Refinancing Indebtedness incurred to
renew, refund, refinance, replace, extend, defease or discharge any Indebtedness
incurred pursuant to this clause (24), does not exceed $500.0 million at any
time outstanding; and
(25)    the incurrence by the Parent or any of its Restricted Subsidiaries of
additional Indebtedness that is not secured by a Lien on any property or asset
that constitutes Collateral in an aggregate principal amount (or accreted value,
as applicable), including all Permitted Refinancing Indebtedness incurred to
renew, refund, refinance, replace, extend, defease or discharge any Indebtedness
incurred pursuant to this clause (25), not to exceed $300.0 million, at any time
outstanding.
For purposes of determining compliance with this Section 6.03, if an item of
Indebtedness meets the criteria of more than one of the categories of Permitted
Debt described in clauses (1) through (25) of Section 6.03(b) hereof or is
entitled to be incurred pursuant to Section 6.03(a) hereof, the Parent will be
permitted to classify such item of Indebtedness on the date of its incurrence,
or later reclassify all or a portion of such item of Indebtedness, in any manner
that complies with this Section 6.03; provided that (A) all Junior Secured Debt
will at all times be deemed to have been incurred in reliance on the exception
provided by clause (21) of the definition of “Permitted Debt” and (B) the term
“Existing Indebtedness” will not include any Indebtedness that is permitted to
be incurred under clauses (1) or (3) of this Section 6.03(b).
None of the following will constitute an incurrence of Indebtedness or an
issuance of preferred stock or Disqualified Stock for purposes of this
Section 6.03:
(1)    the accrual of interest or preferred stock dividends;
(2)    the accretion or amortization of original issue discount;
(3)    the payment of interest on any Indebtedness in the form of additional
Indebtedness with the same terms;
(4)    the reclassification of preferred stock as Indebtedness due to a change
in accounting principles; and
(5)    the payment of dividends on preferred stock or Disqualified Stock in the
form of additional shares of the same class of preferred stock or Disqualified
Stock.
For purposes of determining compliance with any U.S. dollar-denominated
restriction on the incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
utilized, calculated based on the relevant currency exchange rate in effect on
the date such Indebtedness was incurred.

-124-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




Notwithstanding any other provision of this Section 6.03, the maximum amount of
Indebtedness that the Parent or any of its Restricted Subsidiaries may incur
pursuant to this Section 6.03 shall not be deemed to be exceeded solely as a
result of fluctuations in exchange rates or currency values.
The amount of any Indebtedness outstanding as of any date will be:
(1)    the accreted value of the Indebtedness as of such date, in the case of
any Indebtedness issued with original issue discount;
(2)    the principal amount of the Indebtedness as of such date, in the case of
any other Indebtedness; and
(3)    in respect of Indebtedness of another Person secured by a Lien on the
assets of the specified Person, the lesser of:
(A)    the Fair Market Value of such assets as of such date; and
(B)    the amount of the Indebtedness of the other Person as of such date.
Section 6.04.    Disposition of Collateral. Neither the Borrower nor any Grantor
shall sell or otherwise Dispose of any Collateral (including, without
limitation, by way of any Sale of a Grantor) except that such sale or other
Disposition shall be permitted (i) in the case of a Permitted Disposition or
(ii) provided that upon consummation of any such sale or other Disposition
(A) no Event of Default shall have occurred and be continuing and (B) the
Collateral Coverage Ratio is no less than 1.0 to 1.0 after giving effect to such
sale or other Disposition (including any deposit of any Net Proceeds received
upon consummation thereof in the Collateral Proceeds Account subject to an
Account Control Agreement and any concurrent pledge of Additional Collateral, if
any); provided that nothing contained in this Section 6.04 is intended to excuse
performance by the Borrower or any Guarantor of any requirement of any
Collateral Document that would be applicable to a Disposition permitted
hereunder. A Disposition of Collateral referred to in clause (d) of the
definition of “Permitted Disposition” shall not result in the automatic release
of such Collateral from the security interest of the applicable Collateral
Document, and the Collateral subject to such Disposition shall continue to
constitute Collateral for all purposes of the Loan Documents (without prejudice
to the rights of the Borrower to release an such Collateral pursuant to
Section 6.09(c)).
Section 6.05.    Transactions with Affiliates.
(a)    The Parent will not, and will not permit any of its Restricted
Subsidiaries to, make any payment to or sell, lease, transfer or otherwise
dispose of any of its properties or assets to, or purchase any property or
assets from, or enter into or make or amend any transaction, contract,
agreement, understanding, loan, advance or guarantee with, or for the

-125-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




benefit of, any Affiliate of the Parent (each an “Affiliate Transaction”)
involving aggregate payments or consideration in excess of $35.0 million,
unless:
(1)    the Affiliate Transaction is on terms that are not materially less
favorable to the Parent or the relevant Restricted Subsidiary (taking into
account all effects the Parent or such Restricted Subsidiary expects to result
from such transaction whether tangible or intangible) than those that would have
been obtained in a comparable transaction by the Parent or such Restricted
Subsidiary with an unrelated Person; and
(2)    the Parent delivers to the Administrative Agent:
(A)    with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $75.0 million, an
Officer’s Certificate certifying that such Affiliate Transaction complies with
clause (1) of this Section 6.05(a); and
(B)    with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $150.0 million, an
opinion as to the fairness to the Parent or such Restricted Subsidiary of such
Affiliate Transaction from a financial point of view issued by an accounting,
appraisal or investment banking firm of national standing.
(b)    The following items will not be deemed to be Affiliate Transactions and,
therefore, will not be subject to the provisions of Section 6.05(a) hereof:
(1)    any employment agreement, confidentiality agreement, non-competition
agreement, incentive plan, employee stock option agreement, long-term incentive
plan, profit sharing plan, employee benefit plan, officer or director
indemnification agreement or any similar arrangement entered into by the Parent
or any of its Restricted Subsidiaries in the ordinary course of business and
payments pursuant thereto;
(2)    transactions between or among the Parent and/or its Restricted
Subsidiaries (including without limitation in connection with any full or
partial “spin-off” or similar transactions);
(3)    transactions with a Person (other than an Unrestricted Subsidiary of the
Parent) that is an Affiliate of the Parent solely because the Parent owns,
directly or through a Restricted Subsidiary, an Equity Interest in, or controls,
such Person;

-126-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




(4)    payment of fees, reimbursements of expenses (pursuant to indemnity
arrangements or otherwise) and reasonable and customary indemnities provided to
or on behalf of officers, directors, employees or consultants of the Parent or
any of its Restricted Subsidiaries;
(5)    any issuance of Qualifying Equity Interests to Affiliates of the Parent;
(6)    transactions with customers, clients, suppliers or purchasers or sellers
of goods or services in the ordinary course of business or transactions with
joint ventures, alliances, alliance members or Unrestricted Subsidiaries entered
into in the ordinary course of business;
(7)    Permitted Investments and Restricted Payments that do not violate
Section 6.01 hereof;
(8)    loans or advances to employees in the ordinary course of business not to
exceed $20.0 million in the aggregate at any one time outstanding;
(9)    transactions pursuant to agreements or arrangements in effect on the
Closing Date or any amendment, modification or supplement thereto or replacement
thereof and any payments made or performance under any agreement as in effect on
the Closing Date or any amendment, replacement, extension or renewal thereof (so
long as such agreement as so amended, replaced, extended or renewed is not
materially less advantageous, taken as a whole, to the Lenders than the original
agreement as in effect on the Closing Date);
(10)    transactions between or among the Parent and/or its Subsidiaries or
transactions between a Receivables Subsidiary and any Person in which the
Receivables Subsidiary has an Investment;
(11)    any transaction effected as part of a Qualified Receivables Transaction;
and
(12)    any purchase by the Parent’s Affiliates of Indebtedness of the Parent or
any of its Restricted Subsidiaries, the majority of which Indebtedness is
offered to Persons who are not Affiliates of the Parent.
Section 6.06.    Liens. The Parent will not, and will not permit any of its
Restricted Subsidiaries to, directly or indirectly, create, incur, assume or
suffer to exist any Lien of any kind on any property or asset that constitutes
Collateral, except Permitted Liens.
Section 6.07.    Business Activities. The Parent will not, and will not permit
any of its Restricted Subsidiaries to, engage in any business other than
Permitted Businesses, except to

-127-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




such extent as would not be material to the Parent and its Restricted
Subsidiaries taken as a whole.
Section 6.08.    Liquidity. The Borrower will not permit the aggregate amount of
Liquidity to be less than $300,000,000 at any time following the Closing Date.
Section 6.09.    Collateral Coverage Ratio.
(a)    The Parent will not permit at any time following the Closing Date the
Collateral Coverage Ratio to be less than 1.0 to 1.0; provided, that if,
(A) upon delivery of an Appraisal, pursuant to Section 5.07(a) or otherwise
pursuant to this Agreement (except pursuant to Section 5.07(a)(2) or 5.07(a)(3)
or any Appraisal delivered to the Administrative Agent in connection with the
designation of Additional Collateral solely to evidence compliance with the
requirements of this Section 6.09(a)) and (B) solely with respect to determining
compliance with this Section as a result thereof, it is determined that the
Parent shall not be in compliance with this Section 6.09(a), the Parent shall,
within forty-five (45) days of the date of such Appraisal (or, in the case of an
Appraisal required under Section 5.07(a)(1), not delivered by the deadline
thereunder, the date such Appraisal was due thereunder) designate Additional
Collateral as additional Eligible Collateral and comply with Section 5.12 and/or
prepay or cause to be prepaid the Loans in accordance with Section 2.12(b),
collectively, in an amount sufficient to enable the Parent to comply with this
Section 6.09(a).
(b)    Notwithstanding anything to the contrary contained herein, if the Parent
shall fail at any time to be in compliance with this Section 6.09 solely as a
result of damage to or loss of any Collateral covered by insurance (pursuant to
which the Administrative Agent is named as loss payee and with respect to which
payments are to be delivered directly to the Administrative Agent) for which the
insurer thereof has been notified of the relevant claim and has not challenged
such coverage, any calculation made pursuant to this Section 6.09 shall deem the
relevant Grantor to have received Net Proceeds (and to have taken all steps
necessary to have pledged such Net Proceeds as Additional Collateral) in an
amount equal to the expected coverage amount (as determined by the Parent in
good faith and updated from time to time to reflect any agreements reached with
the applicable insurer) and net of any amounts required to be paid out of such
proceeds and secured by a Lien until the earliest of (i) the date any such Net
Proceeds are actually received by the Administrative Agent, (ii) the date that
is 270 days after such damage and (iii) the date on which any such insurer
denies such claim; provided that, prior to giving effect to this clause (b), (x)
the aggregate Appraised Value of all the Appraised Collateral plus (y) the
aggregate Certified Value of all of the Pledged Accounts plus (z) the Pledged
Cash and Cash Equivalents, shall be no less than 150% of the Total Obligations.
It is understood and agreed that if the Administrative Agent should receive any
Net Proceeds directly from the insurer in respect of a Recovery Event and at the
time of such receipt, (A) no Event of Default shall have occurred and be
continuing and the Parent is in compliance with Section 6.09(a) (without giving
effect to the receipt of such Net Proceeds), the Administrative Agent shall
promptly cause such proceeds

-128-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




to be paid to the Parent or the applicable Grantor and (B) an Event of Default
shall have occurred and be continuing or the Parent fails to be in compliance
with Section 6.09(a) (without giving effect to the receipt of such Net
Proceeds), the Administrative Agent shall promptly cause such proceeds to be
deposited into the Collateral Proceeds Account maintained for such purpose with
the Administrative Agent that is subject to an Account Control Agreement and
such proceeds shall be applied or released from such account in accordance with
Section 2.12(a).
(c)    At the Parent’s request, the Lien on any asset or type or category of
asset (including after-acquired assets of that type or category) included in the
Collateral will be promptly released, provided, in each case, that the following
conditions are satisfied or waived: (A) no Event of Default shall have occurred
and be continuing, (B) either (x) after giving effect to such release, the
Collateral Coverage Ratio is not less than 1.0 to 1.0 or (y) the Parent shall
prepay or cause to be prepaid the Loans and/or shall designate Additional
Collateral and comply with Section 5.12, collectively, in an amount necessary to
cause the Collateral Coverage Ratio to not be less than 1.0 to 1.0, and (C) the
Parent shall deliver an Officer’s Certificate demonstrating compliance with this
Section 6.09(c) following such release. In connection herewith, the
Administrative Agent agrees to promptly provide any documents or releases
reasonably requested by the Parent to evidence such release
(d)    If the Borrower has pledged cash as Additional Collateral at any time in
order to comply with Section 6.09(a) and any of such cash remains pledged as
Collateral for a period of twelve (12) months or longer, such remaining pledged
cash may be applied by the Administrative Agent to prepay the Loans in
accordance with Section 2.12(b), in each case up to an amount sufficient to
enable the Parent to comply with Section 6.09(a).
Section 6.10.    Merger, Consolidation, or Sale of Assets.
(a)    Neither the Parent nor the Borrower (whichever is applicable, the
“Subject Company”) shall directly or indirectly: (i) consolidate or merge with
or into another Person (whether or not such surviving Subject Company is the
surviving corporation) or (ii) sell, assign, transfer, convey or otherwise
dispose of all or substantially all of the properties or assets of the Subject
Company and its Restricted Subsidiaries taken as a whole, in one or more related
transactions, to another Person, unless:
(1)    either:
(A)    the Subject Company is the surviving corporation; or
(B)    the Person formed by or surviving any such consolidation or merger (if
other than the Subject Company) or to which such sale, assignment, transfer,
conveyance or other disposition has been made is an entity organized or existing
under the laws of the United States, any state

-129-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




of the United States or the District of Columbia; and, if such entity is not a
corporation, a co-obligor of the Loans is a corporation organized or existing
under any such laws;
(2)    the Person formed by or surviving any such consolidation or merger (if
other than the Subject Company) or the Person to which such sale, assignment,
transfer, conveyance or other disposition has been made assumes all the
obligations of the Subject Company under the Loan Documents pursuant to
agreements reasonably satisfactory to the Administrative Agent;
(3)    immediately after such transaction, no Event of Default exists; and
(4)    the Subject Company shall have delivered to the Administrative Agent an
Officer’s Certificate stating that such consolidation, merger or transfer
complies with this Agreement.
In addition, a Subject Company will not, directly or indirectly, lease all or
substantially all of the properties and assets of such Subject Company and its
Restricted Subsidiaries taken as a whole, in one or more related transactions,
to any other Person.
(b)    Section 6.10(a) will not apply to any sale, assignment, transfer,
conveyance, lease or other disposition of assets between or among the Parent
and/or its Restricted Subsidiaries. Clauses (3) and (4) of Section 6.10(a) will
not apply to the Airline/Parent Merger.
(c)    Upon any consolidation or merger, or any sale, assignment, transfer,
lease, conveyance or other disposition of all or substantially all of the
properties or assets of any Subject Company in a transaction that is subject to,
and that complies with the provisions of, Section 6.10(a), the successor Person
formed by such consolidation or into or with which such Subject Company is
merged or to which such sale, assignment, transfer, lease, conveyance or other
disposition is made shall succeed to, and be substituted for (so that from and
after the date of such consolidation, merger, sale, assignment, transfer, lease,
conveyance or other disposition, the provisions of this Agreement referring to
such Subject Company shall refer instead to the successor Person and not to such
Subject Company), and may exercise every right and power of such Subject Company
under this Agreement with the same effect as if such successor Person had been
named as such Subject Company herein; provided, however, that the predecessor
Subject Company, if applicable, shall not be relieved from the obligation to pay
the principal of, and interest, if any, on the Loan except in the case of a sale
of all of such Subject Company’s assets in a transaction that is subject to, and
that complies with the provisions of, Section 6.10(a) hereof.
Section 6.11.    Use of Proceeds. Parent will not use, and will not permit any
of its Subsidiaries to use, the proceeds of any Borrowing or any Letter of
Credit (A) in violation of any

-130-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country (except to the extent permitted by applicable law), or
(C) in any manner that would result in the violation of any Sanctions applicable
to Parent or any of its Subsidiaries.
SECTION 7.    

EVENTS OF DEFAULT
Section 7.01.    Events of Default. In the case of the happening of any of the
following events and the continuance thereof beyond the applicable grace period
if any (each, an “Event of Default”):
(a)    any representation or warranty made by the Borrower or any Guarantor in
this Agreement or in any other Loan Document shall prove to have been false or
incorrect in any material respect when made; or
(b)    default shall be made in the payment of (i) any principal of the Loans or
reimbursement obligations or cash collateralization in respect of Letters of
Credit, when and as the same shall become due and payable; (ii) any interest on
the Loans and such default shall continue unremedied for more than five (5)
Business Days; or (iii) any other amount payable hereunder when due and such
default shall continue unremedied for more than ten (10) Business Days after
receipt of written notice by the Borrower from the Administrative Agent of the
default in making such payment when due; or
(c)    default shall be made in the due observance of the covenant contained in
Section 5.01(h), 6.08 or 6.09(a) hereof; or
(d)    default shall be made by the Borrower, the Parent or any Restricted
Subsidiary of the Parent in the due observance or performance of any other
covenant, condition or agreement to be observed or performed by it pursuant to
the terms of this Agreement or any of the other Loan Documents and such default
shall continue unremedied for more than sixty (60) days after receipt of written
notice by the Borrower from the Administrative Agent of such default; or
(e)    (A) any material provision of any Loan Document to which the Borrower or
a Guarantor is a party ceases to be a valid and binding obligation of the
Borrower or such Guarantor, or the Borrower or any of the Guarantors shall so
assert in any pleading filed in any court or (B) the Lien on any material
portion of the Collateral intended to be created by the Loan Documents shall
cease to be or shall not be a valid and perfected Lien having the priorities
contemplated hereby or thereby (subject to Permitted Liens and except as
permitted by the terms of this Agreement or the Collateral Documents or other
than as a result of the action, delay or

-131-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




inaction of the Administrative Agent) for a period of fifteen (15) consecutive
days after the Borrower receives written notice thereof from the Administrative
Agent; or;
(f)    The Parent, the Borrower, any Significant Subsidiary or any group of
Restricted Subsidiaries of the Parent that, taken together, would constitute a
Significant Subsidiary pursuant to or within the meaning of Bankruptcy Law:
(1)    commences a voluntary case,
(2)    consents to the entry of an order for relief against it in an involuntary
case,
(3)    consents to the appointment of a custodian of it or for all or
substantially all of its property,
(4)    makes a general assignment for the benefit of its creditors, or
(5)    admits in writing its inability generally to pay its debts; or
(g)    a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:
(1)    is for relief against the Parent, the Borrower, any Significant
Subsidiary or any group of Restricted Subsidiaries of the Parent that, taken
together, would constitute a Significant Subsidiary in an involuntary case;
(2)    appoints a custodian of the Parent, the Borrower, any Significant
Subsidiary or any group of Restricted Subsidiaries of the Parent that, taken
together, would constitute a Significant Subsidiary or for all or substantially
all of the property of the Parent, the Borrower, any Significant Subsidiary or
any group of Restricted Subsidiaries of the Parent that, taken together, would
constitute a Significant Subsidiary; or
(3)    orders the liquidation of the Parent, the Borrower, any Significant
Subsidiary or any group of Restricted Subsidiaries of the Parent that, taken
together, would constitute a Significant Subsidiary;
and in each case the order or decree remains unstayed and in effect for sixty
(60) consecutive days; or
(h)    failure by the Parent, the Borrower or any of the Parent’s Restricted
Subsidiaries to pay final judgments entered by a court or courts of competent
jurisdiction aggregating in excess of $25,000,000 (determined net of amounts
covered by insurance policies

-132-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




issued by creditworthy insurance companies (and as to which the applicable
insurance company has not denied coverage) or by third party indemnities or a
combination thereof), which judgments are not paid, discharged, bonded,
satisfied or stayed for a period of sixty (60) days; or
(i)    (1) the Borrower or any Guarantor shall default in the performance of any
obligation relating to Material Indebtedness and any applicable grace periods
shall have expired and any applicable notice requirements shall have been
complied with, and as a result of such default the holder or holders of such
Material Indebtedness or any trustee or agent on behalf of such holder or
holders shall be permitted to cause such Material Indebtedness to become due
prior to its scheduled final maturity date, and such ability to cause such
Material Indebtedness to become due shall be continuing for a period of more
than 60 consecutive days, (2) the Borrower or any Guarantor shall default in the
performance of any obligation relating to any Indebtedness of the Borrower or a
Guarantor (other than the Loans and obligations relating to Letters of Credit)
outstanding under one or more agreements of the Borrower or a Guarantor that
results in such Indebtedness coming due prior to its scheduled final maturity
date in an aggregate principal amount at any single time unpaid exceeding
$100,000,000 or (3) the Borrower or any Guarantor shall default in the payment
of the outstanding principal amount due on the scheduled final maturity date of
any Indebtedness outstanding under one or more agreements of the Borrower or a
Guarantor, any applicable grace periods shall have expired and any applicable
notice requirements shall have been complied with and such failure to make
payment when due shall be continuing for a period of more than five (5)
consecutive Business Days following the applicable scheduled final maturity date
thereunder, in an aggregate principal amount at any single time unpaid exceeding
$100,000,000.
then, and in every such event and at any time thereafter during the continuance
of such event, the Administrative Agent may, and at the request of the Required
Lenders, the Administrative Agent shall, by written notice to the Borrower, take
one or more of the following actions, at the same or different times:
(i)    terminate forthwith the Commitments;
(ii)    declare the Loans or any portion thereof then outstanding to be
forthwith due and payable, whereupon the principal of the Loans and other
Obligations (other than Designated Hedging Obligations) together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrower accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrower and
the Guarantors, anything contained herein or in any other Loan Document to the
contrary notwithstanding;
(iii)    require the Borrower and the Guarantors promptly upon written demand to
deposit in the Letter of Credit Account Cash Collateralization for the LC

-133-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




Exposure (and to the extent the Borrower and the Guarantors shall fail to
furnish such funds as demanded by the Administrative Agent, the Administrative
Agent shall be authorized to debit the accounts of the Borrower and the
Guarantors (other than Escrow Accounts, Payroll Accounts or other accounts held
in trust for an identified beneficiary) maintained with the Administrative Agent
in such amounts);
(iv)    set-off amounts in the Letter of Credit Account or any other accounts
(other than Escrow Accounts, Payroll Accounts or other accounts held in trust
for an identified beneficiary) maintained with the Administrative Agent (or any
of its affiliates) and apply such amounts to the obligations of the Borrower and
the Guarantors hereunder and in the other Loan Documents; and
(v)    exercise any and all remedies under the Loan Documents and under
applicable law available to the Administrative Agent and the Lenders. 
In case of any event with respect to the Parent, the Borrower, any Significant
Subsidiary or any group of Restricted Subsidiaries that, taken together, would
constitute a Significant Subsidiary described in clause (f) or (g) of this
Section 7.01, the actions and events described in clauses (i), (ii) and
(iii) above shall be required or taken automatically, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower. Any payment received as a result of the exercise of remedies
hereunder shall be applied in accordance with Section 2.17(b).
SECTION 8.    

THE AGENTS
Section 8.01.    Administration by Agents.
(a)    Each of the Lenders and each Issuing Lender hereby irrevocably appoints
the Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto. 
(b)    Each of the Lenders and each Issuing Lender hereby authorizes the
Administrative Agent, in its sole discretion:
(i)    in connection with the sale or other disposition of any asset that is
part of the Collateral of the Borrower or any other Grantor, as the case may be,
to the extent permitted by the terms of this Agreement, to release a Lien
granted to the Administrative Agent, for the benefit of the Secured Parties, on
such asset;

-134-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




(ii)    to determine that the cost to the Borrower or any other Grantor, as the
case may be, is disproportionate to the benefit to be realized by the Secured
Parties by perfecting a Lien in a given asset or group of assets included in the
Collateral and that the Borrower or such other Grantor, as the case may be,
should not be required to perfect such Lien in favor of the Administrative
Agent, for the benefit of the Secured Parties;
(iii)    to enter into the other Loan Documents on terms acceptable to the
Administrative Agent and to perform its respective obligations thereunder;
(iv)    to execute any documents or instruments necessary to release any
Guarantor from the guarantees provided herein pursuant to Section 9.05;
(v)    to enter into intercreditor and/or subordination agreements in accordance
with Sections 6.06 and 10.17 on terms reasonably acceptable to the
Administrative Agent and to perform its obligations thereunder and to take such
action and to exercise the powers, rights and remedies granted to it thereunder
and with respect thereto; and
(vi)    to enter into any other agreements reasonably satisfactory to the
Administrative Agent granting Liens to the Administrative Agent, for the benefit
of the Secured Parties, on any assets of the Borrower or any other Grantor to
secure the Obligations.
Section 8.02.    Rights of Administrative Agent. Any institution serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not an Administrative Agent, and such bank and its respective Affiliates
may accept deposits from, lend money to and generally engage in any kind of
business with the Borrower, the Parent or any Subsidiary or other Affiliate of
the Parent as if it were not an Administrative Agent hereunder.
Section 8.03.    Liability of Agents.
(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein.  Without limiting the generality of the
foregoing, (i) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether an Event of Default has occurred and
is continuing, (ii) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.08), (iii) except as expressly set forth
herein, the Administrative Agent shall not have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to

-135-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




the Borrower, the Parent or any of the Parent’s Subsidiaries that is
communicated to or obtained by the institution serving as an Administrative
Agent or any of its Affiliates in any capacity and (iv) the Administrative Agent
will not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt, any action that may be in violation of the automatic stay under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect. The Administrative Agent shall not be liable for any action
taken or not taken by it with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 10.08) or in the absence of its
own gross negligence, bad faith or willful misconduct. The Administrative Agent
shall be deemed not to have knowledge of any Event of Default unless and until
written notice thereof is given to the Administrative Agent by the Borrower, the
Parent or a Lender, and the Administrative Agent shall not be responsible for,
or have any duty to ascertain or inquire into, (A) any statement, warranty or
representation made in or in connection with this Agreement, (B) the contents of
any certificate, report or other document delivered hereunder or in connection
herewith, (C) the performance or observance of any of the covenants, agreements
or other terms or conditions set forth herein, (D) the validity, enforceability,
effectiveness or genuineness of this Agreement or any other agreement,
instrument or document, or (E) the satisfaction of any condition set forth in
Section 4 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.
(b)    The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower or the Parent), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
(c)    The Administrative Agent may perform any and all of its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by it. The Administrative Agent and any such sub-agent may perform any
and all of its duties and exercise its rights and powers through its Related
Parties. The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with

-136-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.
Section 8.04.    Reimbursement and Indemnification. Each Lender agrees (a) to
reimburse on demand the Administrative Agent for such Lender’s Aggregate
Exposure Percentage of any expenses and fees incurred for the benefit of the
Lenders under this Agreement and any of the Loan Documents, including, without
limitation, counsel fees and compensation of agents and employees paid for
services rendered on behalf of the Lenders, and any other expense incurred in
connection with the operations or enforcement thereof, not reimbursed by the
Borrower or the Guarantors and (b) to indemnify and hold harmless the
Administrative Agent and any of its Related Parties, on demand, in the amount
equal to such Lender’s Aggregate Exposure Percentage, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses, or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by, or asserted against it or any of them in any way
relating to or arising out of this Agreement or any of the Loan Documents or any
action taken or omitted by it or any of them under this Agreement or any of the
Loan Documents to the extent not reimbursed by the Borrower or the Guarantors
(except such as shall result from its gross negligence or willful misconduct as
determined in a final and nonappealable judgment by a court of competent
jurisdiction).
Section 8.05.    Successor Agents. Subject to the appointment and acceptance of
a successor agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders, the Issuing Lenders and the
Borrower. Upon any such resignation by the Administrative Agent, the Required
Lenders shall have the right, with the consent (provided no Event of Default or
Default has occurred and is continuing) of the Borrower (such consent not to be
unreasonably withheld or delayed), to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may,
with the consent (provided no Event of Default or Default has occurred or is
continuing) of the Borrower (such consent not to be unreasonably withheld or
delayed), appoint a successor Administrative Agent which shall be a bank
institution with an office in New York, New York, or an Affiliate of any such
bank. Upon the acceptance of its appointment as Administrative Agent hereunder
by a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as an Administrative Agent.

-137-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




Section 8.06.    Independent Lenders. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.
Section 8.07.    Advances and Payments.
(a)    On the date of each Loan, the Administrative Agent shall be authorized
(but not obligated) to advance, for the account of each of the Lenders, the
amount of the Loan to be made by it in accordance with its Revolving Commitment
hereunder. Should the Administrative Agent do so, each of the Lenders agrees
forthwith to reimburse the Administrative Agent in immediately available funds
for the amount so advanced on its behalf by the Administrative Agent, together
with interest at the Federal Funds Effective Rate if not so reimbursed on the
date due from and including such date but not including the date of
reimbursement.
(b)    Any amounts received by the Administrative Agent in connection with this
Agreement (other than amounts to which the Administrative Agent is entitled
pursuant to Sections 2.19, 2.20, 8.04 and 10.04), the application of which is
not otherwise provided for in this Agreement, shall be applied in accordance
with Section 2.17(b). All amounts to be paid to a Lender by the Administrative
Agent shall be credited to that Lender, after collection by the Administrative
Agent, in immediately available funds either by wire transfer or deposit in that
Lender’s correspondent account with the Administrative Agent, as such Lender and
the Administrative Agent shall from time to time agree.
Section 8.08.    Sharing of Setoffs. Each Lender agrees that, except to the
extent this Agreement expressly provides for payments to be allocated to a
particular Lender, if it shall, through the exercise either by it or any of its
banking Affiliates of a right of banker’s lien, setoff or counterclaim against
the Borrower or a Guarantor, including, but not limited to, a secured claim
under Section 506 of the Bankruptcy Code or other security or interest arising
from, or in lieu of, such secured claim and received by such Lender (or any of
its banking Affiliates) under any applicable bankruptcy, insolvency or other
similar law, or otherwise, obtain payment in respect of its Revolving Extensions
of Credit as a result of which the unpaid portion of its Revolving Extensions of
Credit is proportionately less than the unpaid portion of the Revolving
Extensions of Credit of any other Lender (other than with respect to any LC
Exposure under clause (i) of the definition thereof) (a) it shall promptly
purchase at par (and shall be deemed to have thereupon purchased) from such
other Lender a participation in the Loans or LC Exposure of such other Lender,
so that the aggregate amount of each Lender’s Revolving Extensions of

-138-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




Credit and its participation in Loans and LC Exposure of the other Lenders shall
be in the same proportion to the aggregate unpaid principal amount of all
Revolving Extensions of Credit then outstanding as the amount of its Revolving
Extensions of Credit prior to the obtaining of such payment was to the amount of
all Revolving Extensions of Credit prior to the obtaining of such payment and
(b) such other adjustments shall be made from time to time as shall be equitable
to ensure that the Lenders share such payment pro-rata, provided that if any
such non-pro-rata payment is thereafter recovered or otherwise set aside, such
purchase of participations shall be rescinded (without interest). The Borrower
expressly consents to the foregoing arrangements and agrees, to the fullest
extent permitted by law, that any Lender holding (or deemed to be holding) a
participation in a Loan or LC Exposure acquired pursuant to this Section or any
of its banking Affiliates may exercise any and all rights of banker’s lien,
setoff or counterclaim with respect to any and all moneys owing by the Borrower
to such Lender as fully as if such Lender was the original obligee thereon, in
the amount of such participation. The provisions of this Section 8.08 shall not
be construed to apply to (a) any payment made by the Borrower or a Guarantor
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender) or (b) any payment obtained by any Lender as consideration for the
assignment or sale of a participation in any of its Loans or other Obligations
owed to it.
Section 8.09.    Withholding Taxes. To the extent required by any applicable
law, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any withholding tax applicable to such payment. If the
Internal Revenue Service or any other Governmental Authority asserts a claim
that the Administrative Agent did not properly withhold tax from amounts paid to
or for the account of any Lender for any reason, or the Administrative Agent has
paid over to the Internal Revenue Service applicable withholding tax relating to
a payment to a Lender but no deduction has been made from such payment, without
duplication of any indemnification obligations set forth in Section 8.04, such
Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax or otherwise,
including any penalties or interest and together with any expenses incurred.
Section 8.10.    Appointment by Secured Parties. Each Secured Party that is not
a party to this Agreement shall be deemed to have appointed the Administrative
Agent as its agent under the Loan Documents in accordance with the terms of this
Section 8 and to have acknowledged that the provisions of this Section 8 apply
to such Secured Party mutatis mutandis as though it were a party hereto (and any
acceptance by such Secured Party of the benefits of this Agreement or any other
Loan Document shall be deemed an acknowledgment of the foregoing).
SECTION 9.    

GUARANTY

-139-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




Section 9.01.    Guaranty.
(a)    Each of the Guarantors unconditionally, absolutely and irrevocably
guarantees the due and punctual payment by the Borrower of the Obligations
(including interest accruing on and after the filing of any petition in
bankruptcy or of reorganization of the obligor whether or not post filing
interest is allowed in such proceeding) (collectively, the “Guaranteed
Obligations” and the obligations of each Guarantor in respect thereof, its
“Guaranty Obligations”). Each of the Guarantors further agrees that, to the
extent permitted by applicable law, the Obligations may be extended or renewed,
in whole or in part, without notice to or further assent from it, and it will
remain bound upon this guaranty notwithstanding any extension or renewal of any
of the Obligations. The Obligations of the Guarantors shall be joint and
several. Each of the Guarantors further agrees that its guaranty hereunder is a
primary obligation of such Guarantor and not merely a contract of surety.
(b)    To the extent permitted by applicable law, each of the Guarantors waives
presentation to, demand for payment from and protest to the Borrower or any
other Guarantor, and also waives notice of protest for nonpayment. The
obligations of the Guarantors hereunder shall not, to the extent permitted by
applicable law, be affected by (i) the failure of the Administrative Agent or a
Lender to assert any claim or demand or to enforce any right or remedy against
the Borrower or any other Guarantor under the provisions of this Agreement or
any other Loan Document or otherwise; (ii) any extension or renewal of any
provision hereof or thereof; (iii) any rescission, waiver, compromise,
acceleration, amendment or modification of any of the terms or provisions of any
of the Loan Documents; (iv) the release, exchange, waiver or foreclosure of any
security held by the Administrative Agent for the Obligations or any of them;
(v) the failure of the Administrative Agent or a Lender to exercise any right or
remedy against any other Guarantor; or (vi) the release or substitution of any
Collateral or any other Guarantor.
(c)    To the extent permitted by applicable law, each of the Guarantors further
agrees that this guaranty constitutes a guaranty of payment when due and not
just of collection, and waives any right to require that any resort be had by
the Administrative Agent or a Lender to any security held for payment of the
Obligations or to any balance of any deposit, account or credit on the books of
the Administrative Agent or a Lender in favor of the Borrower or any other
Guarantor, or to any other Person. 
(d)    To the extent permitted by applicable law, each of the Guarantors hereby
waives any defense that it might have based on a failure to remain informed of
the financial condition of the Borrower and of any other Guarantor and any
circumstances affecting the ability of the Borrower to perform under this
Agreement. 
(e)    To the extent permitted by applicable law, each Guarantor’s guaranty
shall not be affected by the genuineness, validity, regularity or enforceability
of the Obligations or any

-140-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




other instrument evidencing any Obligations, or by the existence, validity,
enforceability, perfection, or extent of any collateral therefor or by any other
circumstance relating to the Obligations which might otherwise constitute a
defense to this guaranty (other than payment in full in cash of the Obligations
in accordance with the terms of this Agreement (other than those that constitute
unasserted contingent indemnification obligations)). Neither the Administrative
Agent nor any of the Lenders makes any representation or warranty in respect to
any such circumstances or shall have any duty or responsibility whatsoever to
any Guarantor in respect of the management and maintenance of the Obligations.
(f)    Upon the occurrence of the Obligations becoming due and payable (by
acceleration or otherwise), the Lenders shall be entitled to immediate payment
of such Obligations by the Guarantors upon written demand by the Administrative
Agent. 
Section 9.02.    No Impairment of Guaranty. To the extent permitted by
applicable law, the obligations of the Guarantors hereunder shall not be subject
to any reduction, limitation or impairment for any reason, including, without
limitation, any claim of waiver, release, surrender, alteration or compromise,
other than pursuant to a written agreement in compliance with Section 10.08 and
shall not be subject to any defense or set-off, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations. To the extent permitted by applicable law,
without limiting the generality of the foregoing, the obligations of the
Guarantors hereunder shall not be discharged or impaired or otherwise affected
by the failure of the Administrative Agent or a Lender to assert any claim or
demand or to enforce any remedy under this Agreement or any other agreement, by
any waiver or modification of any provision hereof or thereof, by any default,
failure or delay, willful or otherwise, in the performance of the Obligations,
or by any other act or thing or omission or delay to do any other act or thing
which may or might in any manner or to any extent vary the risk of the
Guarantors or would otherwise operate as a discharge of the Guarantors as a
matter of law.
Section 9.03.    Continuation and Reinstatement, etc. Each Guarantor further
agrees that its guaranty hereunder shall continue to be effective or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any Obligation is rescinded or must otherwise be restored by the Administrative
Agent, the Issuing Lenders, any Lender or any other Secured Party upon the
bankruptcy or reorganization of the Borrower or a Guarantor, or otherwise.
Section 9.04.    Subrogation. Upon payment by any Guarantor of any sums to the
Administrative Agent or a Lender hereunder, all rights of such Guarantor against
the Borrower arising as a result thereof by way of right of subrogation or
otherwise, shall in all respects be subordinate and junior in right of payment
to the prior payment in full of all the Obligations (including interest accruing
on and after the filing of any petition in bankruptcy or of reorganization of an
obligor whether or not post filing interest is allowed in such proceeding). If
any amount shall be paid to such Guarantor for the account of the Borrower
relating to the

-141-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




Obligations prior to payment in full of the Obligations, such amount shall be
held in trust for the benefit of the Administrative Agent and the Lenders and
shall forthwith be paid to the Administrative Agent and the Lenders to be
credited and applied to the Obligations, whether matured or unmatured.
Section 9.05.    Discharge of Guaranty.
(a)    In the event of any sale or other disposition of all or substantially all
of the assets of any Guarantor (other than the Parent), by way of merger,
consolidation or otherwise, or a sale or other disposition of all Capital Stock
of any Guarantor (other than the Parent), in each case to a Person that is not
(either before or after giving effect to such transactions) the Parent or a
Restricted Subsidiary of the Parent or the merger or consolidation of a
Guarantor with or into the Borrower or another Guarantor, in each case, in a
transaction permitted under this Agreement, then such Guarantor (in the event of
a sale or other disposition, by way of merger, consolidation or otherwise, of
all of the Capital Stock of such Guarantor) or the corporation acquiring the
property (in the event of a sale or other disposition of all or substantially
all of the assets of such Guarantor) will be automatically released and relieved
of any obligations under its Guarantee of the Guaranteed Obligations. 
(b)    Upon designation of any Guarantor as an Unrestricted Subsidiary in
accordance with the terms of this Agreement, such Guarantor will be
automatically released and relieved of any obligations under its Guarantee of
the Guaranteed Obligations. In addition, upon the request of the Borrower, the
guarantee of any Guarantor that is an Immaterial Subsidiary shall be promptly
released; provided that (i) no Event of Default shall have occurred and be
continuing or shall result therefrom and (ii) the Borrower shall have delivered
a certificate of a Responsible Officer certifying that such Subsidiary is an
Immaterial Subsidiary; provided further that a Subsidiary that is considered not
to be an Immaterial Subsidiary solely pursuant to clause (1) of the proviso of
the definition thereof shall, solely for purposes of this clause (b), be
considered an Immaterial Subsidiary so long as any applicable guarantee, pledge
or other obligation of such Subsidiary with respect to any Junior Secured Debt
shall be irrevocably released and discharged substantially simultaneously with
the release of such guarantee hereunder.
(c)    The Administrative Agent shall use commercially reasonable efforts to
execute and deliver, at the Borrower’s expense, such documents as the Borrower
or any Guarantor may reasonably request to evidence the release of the guarantee
of such Guarantor provided herein.
SECTION 10.    

MISCELLANEOUS

-142-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




Section 10.01.    Notices.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein or under any other Loan
Document shall be in writing (including by facsimile), and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:
(i)    if to the Borrower or any Guarantor, to it at Hawaiian Airlines, Inc.,
3375 Koapaka Street, Suite G350, Honolulu, HI 96819, Telephone: (808) 835-3610,
Facsimile: (808) 840-8369, email: Hoyt.Zia@hawaiianair.com; Attention: Hoyt H.
Zia, SVP, General Counsel and Corporate Secretary;
(ii)    if to Citibank as Administrative Agent, to it at Citibank, 1615 Brett
Road, Ops III, New Castle, DE 19720, Facsimile: (646) 274-5080; email:
Global.Loans.Support@Citi.com, Attention: Global Loans Administration;
(iii)    if to an Issuing Lender that is a Lender, to it at its address
determined pursuant to clause (iv) below or, if to an Issuing Lender that is not
a Lender, to it at the address most recently specified by it in notice delivered
by it to the Administrative Agent and the Borrower, unless no such notice has
been received, in which case to it in care of its Affiliate that is a Lender at
its address determined pursuant to clause (iv); and
(iv)    if to any other Lender, to it at its address (or telecopy number) set
forth in Annex A hereto or, if subsequently delivered, an Assignment and
Acceptance.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its reasonable discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
(c)    Any party hereto may change its address, telecopy number or e-mail
address for notices and other communications hereunder by notice to the other
parties hereto. All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
Section 10.02.    Successors and Assigns.

-143-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Lender that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void), provided that the foregoing shall
not restrict any transaction permitted by Section 6.10, and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 10.02. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of an Issuing Lender that issues any Letter of Credit), Participants
(to the extent provided in paragraph (d) of this Section 10.02) and, to the
extent expressly contemplated hereby, the Related Parties of the Administrative
Agent, the Issuing Lenders and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.
(b)     (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:
(A)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment if the assignee is a Lender, an
Affiliate of a Lender or an Approved Fund of a Lender, in each case so long as
such assignee is an Eligible Assignee; and
(B)    the Borrower; provided that no consent of the Borrower shall be required
for an assignment (I) if an Event of Default has occurred and is continuing or
(II) if the assignee is a Lender, an Affiliate of a Lender or an Approved Fund
of a Lender, in each case so long as such assignee is an Eligible Assignee;
provided, further, that the Borrower’s consent will be deemed given with respect
to a proposed assignment if no response is received with ten (10) Business Days
after having received a written request from such Lender pursuant to this
Section 10.02(b).
(ii)    Assignments shall be subject to the following additional conditions:
(A)    any assignment of any portion of the Total Revolving Commitment,
Revolving Loans and LC Exposure shall be made to an Eligible Assignee;

-144-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




(B)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund of a Lender or an assignment of the entire remaining amount
of the assigning Lender’s Revolving Commitment or Loans, the amount of such
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000, and after giving effect to such assignment, the portion of the Loan
or Commitment held by the assigning Lender of the same tranche as the assigned
portion of the Loan or Commitment shall not be less than $5,000,000, in each
case unless the Borrower and the Administrative Agent otherwise consent;
provided that no consent of the Borrower shall be required with respect to such
assignment if an Event of Default has occurred and is continuing; provided,
further, that any such assignment shall be in increments of $500,000 in excess
of the minimum amount described above;
(C)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(D)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 for the account of the Administrative Agent; and
(E)    the assignee, if it was not a Lender immediately prior to such
assignment, shall deliver (i) to the Administrative Agent an administrative
questionnaire in a form as the Administrative Agent may require and (ii) any
documents required to be delivered pursuant to Section 2.16.
For the purposes of this Section 10.02(b), the term “Approved Fund” means with
respect to any Lender, any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) such Lender, (b) an Affiliate of such Lender or (c) an entity or
an Affiliate of an entity that administers or manages such Lender.
(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section 10.02, from and after the effective date specified in
each Assignment and Acceptance, the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Acceptance,
have the rights and obligations of a Revolving Lender under this Agreement, and
the assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an

-145-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




Assignment and Acceptance covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 2.14, 2.16 and
10.04). Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 10.02 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (d) of this Section 10.02.
(iv)    The Administrative Agent shall maintain at its offices a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Revolving Commitments of, and
principal amount (and stated interest) of the Loans and LC Disbursements owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Guarantors, the Administrative Agent, the Issuing Lenders and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Issuing Lenders and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
(v)    Notwithstanding anything to the contrary contained herein, no assignment
may be made hereunder to any Defaulting Lender or any of its subsidiaries, or
any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (v). 
(vi)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment will be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment make such additional payments to the Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which
may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Borrower, Administrative Agent, the Issuing Lender and
each other Revolving Lender hereunder (and interest accrued thereon), and (y)
acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit in accordance with its Aggregate Exposure
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder becomes effective
under applicable law without compliance with the

-146-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




provisions of this paragraph, then the assignee of such interest will be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
(c)    Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, the assignee’s completed administrative
questionnaire in a form as the Administrative Agent may require (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Acceptance and record the information contained
therein in the Register; provided that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.04(a), 8.04 or 10.04(d), the Administrative Agent shall
have no obligation to accept such Assignment and Acceptance and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(d)     (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent or any Issuing Lender, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Lenders and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 10.08(a) that affects such Participant. Subject to Section 10.02(d)(ii),
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.14 and 2.16 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.02(b). To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 8.08 as though it were a Lender, provided such Participant agrees to be
subject to the requirements of Section 8.08 as though it were a Lender. Each
Lender that sells a participation, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any

-147-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under this
Agreement or any Loan Document) except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender, the Borrower, a Guarantor and
the Administrative Agent shall treat each person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.
(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant and shall be
subject to the terms of Section 2.18(a). The Lender selling the participation to
such Participant shall be subject to the terms of Section 2.18(b) if such
Participant requests compensation or additional amounts pursuant to Section 2.14
or 2.16. A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 2.16 unless such Participant agrees,
for the benefit of the Borrower, to comply with Sections 2.16(f), 2.16(g) and
2.16(h) as though it were a Lender.
(e)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank having jurisdiction
over such Lender, and this Section 10.02 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
(f)    Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 10.02, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Borrower or any of the Guarantors furnished to such Lender by or
on behalf of the Borrower or any of the Guarantors; provided that prior to any
such disclosure, each such assignee or participant or proposed assignee or
participant provides to the Administrative Agent its agreement in writing to be
bound for the benefit of the Borrower by either the provisions of Section 10.03
or other provisions at least as restrictive as Section 10.03.
Section 10.03.    Confidentiality. Each Lender agrees to keep any information
delivered or made available by the Borrower or any of the Guarantors to it
confidential, in accordance with its customary procedures, from anyone other
than persons employed or retained by such Lender who are or are expected to
become engaged in evaluating, approving, structuring or administering the Loans,
and who are advised by such Lender of the confidential nature of

-148-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




such information; provided that nothing herein shall prevent any Lender from
disclosing such information (a) to any of its Affiliates and their respective
agents and advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential) or to any
other Lender or any other party hereto, (b) upon the order of any court or
administrative agency, (c) upon the request or demand of any regulatory agency
or authority (including any self-regulatory authority), (d) which has been
publicly disclosed other than as a result of a disclosure by the Administrative
Agent or any Lender which is not permitted by this Agreement, (e) in connection
with any litigation to which the Administrative Agent, any Lender, or their
respective Affiliates may be a party to the extent reasonably required under
applicable rules of discovery, (f) to the extent reasonably required in
connection with the exercise of any remedy or enforcement of rights hereunder,
(g) to such Lender’s legal counsel and independent auditors, (h) on a
confidential basis to any rating agency in connection with rating the Borrower
and its Subsidiaries or the Revolving Facility, (i) with the consent of the
Borrower, and (j) to any actual or proposed participant or assignee of all or
part of its rights hereunder, to any direct or indirect contractual counterparty
(or the professional advisors thereto) to any swap or derivative transaction
relating to the Borrower and its obligations or to any credit insurance provider
relating to the Borrower and its obligations, in each case, subject to the
proviso in Section 10.02(f) (with any reference to any assignee or participant
set forth in such proviso being deemed to include a reference to such
contractual counterparty or credit insurance provider for purposes of this
Section 10.03(j)). If any Lender is in any manner requested or required to
disclose any of the information delivered or made available to it by the
Borrower or any of the Guarantors under clauses (b) or (e) of this Section, such
Lender will, to the extent permitted by law, provide the Borrower or such
Guarantor with prompt notice, to the extent reasonable, so that the Borrower or
such Guarantor may seek, at its sole expense, a protective order or other
appropriate remedy or may waive compliance with this Section 10.03.
Section 10.04.    Expenses; Indemnity; Damage Waiver.
(a)    (i) The Borrower shall pay or reimburse: (A) all reasonable fees and
reasonable out-of-pocket expenses of the Administrative Agent (including the
reasonable fees, disbursements and other charges of Katten Muchin Rosenman LLP,
special counsel to the Administrative Agent) associated with the syndication of
the credit facilities provided for herein, and the preparation, execution and
delivery of the Loan Documents and any amendments, modifications or waivers of
the provisions hereof requested by the Borrower (whether or not the transactions
contemplated hereby or thereby shall be consummated); and (B) in connection with
any enforcement of the Loan Documents, (i) all fees and out-of-pocket expenses
of the Administrative Agent (including the reasonable fees, disbursements and
other charges of a single counsel for the Administrative Agent) incurred during
the continuance of a Default, (ii) all such fees and expenses of the
Administrative Agent and the Lenders (including the reasonable fees,
disbursements and other charges of counsel for the Administrative Agent and the
Lenders, which

-149-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




may be separate counsel) incurred during the continuance of an Event of Default;
and (C) all reasonable, documented, out-of-pocket costs, expenses, taxes,
assessments and other charges (including the reasonable fees, disbursements and
other charges of counsel for the Administrative Agent) incurred by the
Administrative Agent in connection with any filing, registration, recording or
perfection of any security interest contemplated by any Loan Document or
incurred in connection with any release or addition of Collateral after the
Closing Date.
(ii)    All payments or reimbursements pursuant to the foregoing clause (a)(i)
shall be paid within thirty (30) days of written demand together with back-up
documentation supporting such reimbursement request.
(b)    The Borrower shall indemnify the Administrative Agent, the Issuing
Lenders and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee, arising out of, in connection with, or as a
result of any actual or prospective claim, litigation, investigation or
proceeding brought by a third party, whether based on contract, tort or any
other theory and regardless of whether any Indemnitee is a party thereto and
whether or not any such claim, litigation, investigation or proceeding is
brought by the Borrower, its equity holders, its Affiliates, its creditors or
any other Person (including any investigating, preparing for or defending any
such claims, actions, suits, investigations or proceedings, whether or not in
connection with pending or threatened litigation in which such Indemnitee is a
party), relating to (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
any Issuing Lender to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit) or (iii) any actual or alleged presence or
Release of Hazardous Materials on or from any property owned or operated by the
Parent or any of its Subsidiaries, or any Environmental Liability related in any
way to, or asserted against, the Parent or any of its Subsidiaries; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the bad faith, gross negligence or willful
misconduct of such Indemnitee or any of its related Indemnitees (as defined
below), and such Indemnitee shall repay the Borrower the amount of any expenses
previously reimbursed by the Borrower in connection with any such loss, claims,
damages, expenses or liability to such Indemnitee and, to the extent not repaid
by any of them, such Indemnitee’s Related Parties not a party to this Agreement.
This Section 10.04(b) shall not apply with respect to Taxes other than Taxes
that represent losses or damages arising from any non-Tax claim. For purposes of
this Section 10.04(b), a Person shall be considered a

-150-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




“related” Indemnitee with respect to an Indemnitee if such Person is an
Affiliate or employer of such Indemnitee, a director, officer, employee, agent,
or servant of such Indemnitee or any such Affiliate.
(c)    In case any action or proceeding shall be brought or asserted against an
Indemnitee in respect of which indemnity may be sought against the Borrower
under the provisions of any Loan Document, such Indemnitee shall promptly notify
the Borrower in writing and the Borrower shall, if requested by such Indemnitee
or if the Borrower desires to do so, assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnitee but only if
(i) no Event of Default shall have occurred and be continuing and (ii) such
action or proceeding does not involve any risk of criminal liability or material
risk of material civil money penalties being imposed on such Indemnitee. The
Borrower shall not enter into any settlement of any such action or proceeding
that admits any Indemnitee’s misconduct or negligence. The failure to so notify
the Borrower shall not affect any obligations the Borrower may have to such
Indemnitee under the Loan Documents or otherwise other than to the extent that
the Borrower is materially adversely affected by such failure. The Indemnitees
shall have the right to employ separate counsel in such action or proceeding and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of the Indemnitees unless: (i) the Borrower has agreed
to pay such fees and expenses, (ii) the Borrower has failed to assume the
defense of such action or proceeding and employ counsel reasonably satisfactory
to the Indemnitees or (iii) the Indemnitees shall have been advised in writing
by counsel that under prevailing ethical standards there may be a conflict
between the positions of the Borrower and the Indemnitees in conducting the
defense of such action or proceeding or that there may be legal defenses
available to the Indemnitees different from or in addition to those available to
the Borrower, in which case, if the Indemnitees notify the Borrower in writing
that they elect to employ separate counsel at the expense of the Borrower, the
Borrower shall not have the right to assume the defense of such action or
proceeding on behalf of the Indemnitees; provided, however, that the Borrower
shall not, in connection with any one such action or proceeding or separate but
substantially similar or related actions or proceedings in the same jurisdiction
arising out of the same general allegations or circumstances, be responsible
hereunder for the reasonable fees and expenses of more than one such firm of
separate counsel, in addition to any local counsel. The Borrower shall not be
liable for any settlement of any such action or proceeding effected without the
written consent of the Borrower (which shall not be unreasonably withheld or
delayed).
(d)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section 10.04, each Lender severally agrees to pay to the Administrative Agent,
as the case may be, such portion of the unpaid amount equal to such Lender’s
Aggregate Exposure Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought); provided that

-151-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such.
(d)    To the extent permitted by applicable law, each party hereto shall not
assert, and hereby waives, any claim against any other party hereto, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof
Section 10.05.    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Agreement shall be construed in accordance with and governed by the
law of the State of New York. 
(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State court or, to the extent permitted by law,
in such Federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall, to the extent permitted by law, be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
(c)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
Section 10.05(b). Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 10.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
Section 10.06.    No Waiver. No failure on the part of the Administrative Agent
or any of the Lenders to exercise, and no delay in exercising, any right, power
or remedy hereunder or any of the other Loan Documents shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof

-152-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




or the exercise of any other right, power or remedy. All remedies hereunder are
cumulative and are not exclusive of any other remedies provided by law.
Section 10.07.    Extension of Maturity. Should any payment of principal of or
interest or any other amount due hereunder become due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, in the case of principal, interest shall be payable
thereon at the rate herein specified during such extension.
Section 10.08.    Amendments, etc.
(a)    No modification, amendment or waiver of any provision of this Agreement
or any Collateral Document (other than the Account Control Agreements), and no
consent to any departure by the Borrower or any Guarantor therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Required Lenders (or signed by the Administrative Agent with the consent of the
Required Lenders), and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given; provided, however,
that no such modification or amendment shall without the prior written consent
of:
(i)    each Lender directly and adversely affected thereby (A) increase the
Commitment of any Lender or extend the termination date of the Commitment of any
Lender (it being understood that a waiver of an Event of Default shall not
constitute an increase in or extension of the termination date of the Commitment
of a Lender), or (B) reduce the principal amount of any Loan, any reimbursement
obligation in respect of any Letter of Credit issued by it, or the rate of
interest payable thereon (provided that only the consent of the Required Lenders
(or in the case of any such reimbursement obligation, the applicable Issuing
Lender) shall be necessary for a waiver of default interest referred to in
Section 2.08), or extend any date for the payment of interest or Fees hereunder
or reduce any Fees payable hereunder or extend the final maturity of the
Borrower’s obligations hereunder or (C) amend, modify or waive any provision of
Section 2.17(b); and
(ii)    all of the Lenders (A) amend or modify any provision of this Agreement
which provides for the unanimous consent or approval of the Lenders or which
alters the ratable treatment of Obligations under the Loan Documents, (B) amend
this Section 10.08 that has the effect of chang        ing the number or
percentage of Lenders that must approve any modification, amendment, waiver or
consent or modify the percentage of the Lenders required in the definition of
Required Lenders, (C) amend the definition of Aggregate Exposure Percentage or
(D) release all or substantially all of the Liens granted to the Administrative
Agent hereunder or under any other Loan Document (except to the extent
contemplated by Section 6.09 on the date hereof or by the

-153-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




terms of the Collateral Documents), or release all or substantially all of the
Guarantors (except to the extent contemplated by Section 9.05);
provided further, that any Collateral Document may be amended, supplemented or
otherwise modified with the consent of the applicable Grantor and the
Administrative Agent (i) to add assets (or categories of assets) to the
Collateral covered by such Collateral Document, as contemplated by the
definition of Additional Collateral set forth in Section 1.01 hereof or (ii) to
remove any asset or type or category of asset (including after-acquired assets
of that type or category) from the Collateral covered by such Collateral
Document to the extent the release thereof is permitted by Section 6.09(c).
(b)    No such amendment or modification shall adversely affect the rights and
obligations of the Administrative Agent or any Issuing Lender hereunder without
its prior written consent.
(c)    No notice to or demand on the Borrower or any Guarantor shall entitle the
Borrower or any Guarantor to any other or further notice or demand in the same,
similar or other circumstances. Each assignee under Section 10.02(b) shall be
bound by any amendment, modification, waiver, or consent authorized as provided
herein, and any consent by a Lender shall bind any Person subsequently acquiring
an interest on the Loans held by such Lender. No amendment to this Agreement
shall be effective against the Borrower or any Guarantor unless signed by the
Borrower or such Guarantor, as the case may be.
(d)    Notwithstanding anything to the contrary contained in Section 10.08(a),
(i) in the event that either the Borrower requests that this Agreement be
modified or amended in a manner which would require the unanimous consent of all
of the Lenders or the consent of all Lenders directly and adversely affected
thereby and, in each case, such modification or amendment is agreed to by the
Required Lenders, then the Borrower may replace any non-consenting Lender in
accordance with Section 10.02; provided that such amendment or modification can
be effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Borrower to be made pursuant to
this clause (i)); and (ii) if the Administrative Agent and the Borrower shall
have jointly identified an obvious error or any error or omission of a technical
or immaterial nature in any provision of the Loan Documents, then the
Administrative Agent and the Borrower shall be permitted to amend such provision
and such amendment shall become effective without any further action or consent
of any other party to any Loan Document if the same is not objected to in
writing by the Required Lenders within five (5) Business Days after written
notice thereof to the Lenders.
(e)    [Reserved]

-154-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




(f)    In addition, notwithstanding anything to the contrary contained in
Section 10.08(a), this Agreement and, as appropriate, the other Loan Documents,
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower (a) to add one or
more additional credit facilities to this Agreement and to permit the extensions
of credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Revolving Loans and the accrued interest and
fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.
(g)    In addition, notwithstanding anything to the contrary contained in
Section 7.01 or Section 10.08(a), following the consummation of any Extension
pursuant to Section 2.28, no modification, amendment or waiver (including, for
the avoidance of doubt, any forbearance agreement entered into with respect to
this Agreement) shall limit the right of any non-extending Revolving Lender
(each, a “Non-Extending Lender”) to enforce its right to receive payment of
amounts due and owing to such Non-Extending Lender on the Revolving Maturity
Date applicable to the Revolving Commitments of such Non-Extending Lenders
without the prior written consent of Non-Extending Lenders that would constitute
Required Lenders if the Non-Extending Lenders were the only Lenders hereunder at
the time.
(h)    It is understood that the amendment provisions of this Section 10.08
shall not apply to extensions of the Revolving Facility Maturity Date or the
maturity date of any tranche of Revolving Commitments, in each case, made in
accordance with Section 2.28.
Section 10.09.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
Section 10.10.    Headings. Section headings used herein are for convenience
only and are not to affect the construction of or be taken into consideration in
interpreting this Agreement.
Section 10.11.    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Lender or any Lender may have had notice or
knowledge of any Event of Default or incorrect representation or warranty at the
time any credit is extended hereunder. The provisions

-155-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




of Sections 2.14, 2.15, 2.16 and 10.04 and Section 8 shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments, or the termination of this
Agreement or any provision hereof.
Section 10.12.    Execution in Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement
constitutes the entire contract among the parties relating to the subject matter
hereof and supersedes any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or electronic .pdf copy shall be effective as
delivery of a manually executed counterpart of this Agreement.
Section 10.13.    USA Patriot Act. Each Lender that is subject to the
requirements of the Patriot Act hereby notifies the Borrower and each Guarantor
that pursuant to the requirements of the Act, it is required to obtain, verify
and record information that identifies the Borrower and each Guarantor, which
information includes the name and address of the Borrower and each Guarantor and
other information that will allow such Lender to identify the Borrower and each
Guarantor in accordance with the Patriot Act.
Section 10.14.    New Value. It is the intention of the parties hereto that any
provision of Collateral by a Grantor as a condition to, or in connection with,
the making of any Loan or the issuance of any Letter of Credit hereunder, shall
be made as a contemporaneous exchange for new value given by the Lenders or
Issuing Lenders, as the case may be, to the Borrower.
Section 10.15.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY OF THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN

-156-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 10.15.
Section 10.16.    No Fiduciary Duty. The Administrative Agent, each Lender and
their Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”), may have economic interests that conflict with those of the
Borrower, its stockholders and/or its affiliates. The Borrower agree that
nothing in the Loan Documents or otherwise related to the Transactions will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between any Lender, on the one hand, and the Borrower, its
stockholders or its affiliates, on the other hand. The parties hereto
acknowledge and agree that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Borrower and the Guarantors, on the other hand, and (ii) in
connection therewith and with the process leading thereto, (x) no Lender has
assumed an advisory or fiduciary responsibility in favor of the Borrower, its
stockholders or its affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise the Borrower, its stockholders or its
affiliates on other matters) or any other obligation to the Borrower except the
obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of the Borrower,
its management, stockholders, affiliates, creditors or any other Person. The
Borrower acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
such transaction or the process leading thereto.
Section 10.17.    Intercreditor Agreements. Notwithstanding anything to the
contrary contained in this Agreement, if at any time the Administrative Agent
shall enter into any intercreditor agreement pursuant to and as permitted by the
terms of this Agreement and that is reasonably acceptable to the Administrative
Agent (any such intercreditor agreement, an “Intercreditor Agreement”) and such
Intercreditor Agreement shall remain outstanding, the rights granted to the
Secured Parties hereunder and under the other Loan Documents, the lien and
security interest granted to the Administrative Agent pursuant to this Agreement
or any other Loan Document and the exercise of any right or remedy by the
Administrative Agent hereunder or under any other Loan Document shall be subject
to the terms and conditions of such Intercreditor Agreement. In the event of any
conflict between the terms of this Agreement, any other Loan Document and such
Intercreditor Agreement, the terms of such Intercreditor Agreement shall govern
and control with respect to any right or remedy, and no right, power or remedy
granted to the Administrative Agent hereunder or under any other Loan Document
shall

-157-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




be exercised by the Administrative Agent, and no direction shall be given by the
Administrative Agent, in contravention of such Intercreditor Agreement.
Section 10.18.    Registrations with International Registry. Each of the parties
hereto (i) consents to the registrations with the International Registry of the
International Interests constituted by the Aircraft and Spare Engine Mortgage
and each Other Aircraft Mortgage, and (ii) covenants and agrees that it will
take all such action reasonably requested by the Borrower or Administrative
Agent in order to make any registrations with the International Registry,
including without limitation establishing a valid and existing account with the
International Registry and appointing an Administrator and/or a Professional
User reasonably acceptable to the Administrative Agent to make registrations
with respect to the Mortgaged Collateral and providing consents to any
registration as may be contemplated by the Loan Documents.



-158-


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and the year first written.
HAWAIIAN AIRLINES, INC.,
as Borrower
By:     /s/ Scott E. Topping    
Name: Scott E. Topping
Title: Executive Vice President, CFO &
    Treasurer
HAWAIIAN HOLDINGS, INC.,
as a Guarantor
By:     /s/ Scott E. Topping    
Name: Scott E. Topping
Title: Executive Vice President, CFO &
Treasurer



[Signature Page to Credit and Guaranty Agreement]


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




CITIBANK, N.A., as Administrative Agent and a Lender
By: /s/ J. Shanahan        
Name: J. Shanahan
Title: Vice President



[Signature Page to Credit and Guaranty Agreement]


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




BANK OF HAWAII, as a Lender
By: /s/ John McKenna    
Name: John McKenna
Title: SVP





[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




GOLDMAN SACHS BANK USA, as a Lender
By: /s/ Rebecca Kratz    
Name: Rebecca Kratz
Title: Authorized Signatory
 

[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




MORGAN STANLEY SENIOR FUNDING, INC.,
as a Lender
By: /s/ Michael King    
Name: Michael King
Title: Vice President



[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




NATIXIS, NEW YORK BRANCH, as a Lender
By: /s/ Vinh Nguyen    
Name: Vinh Nguyen
Title: Vice President
By: /s/ Louis Douady    
Name: Louis Douady
Title: Managing Director





[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------

ANNEX A
to Credit and Guaranty Agreement

LENDERS AND COMMITMENTS
A.    Revolving Commitments


Revolving Lender
Revolving Commitment
Citibank, N.A.
$65,000,000
Bank of Hawaii
$15,000,000
Goldman Sachs Bank USA
$35,000,000
Morgan Stanley Senior Funding, Inc.
$35,000,000
Natixis, New York Branch
$25,000,000
 
 
TOTAL:
$175,000,000

B.    Lender Notices
Citibank, N.A.
388 Greenwich Street
New York, New York 10013
Facsimile: (646) 274-5080
Attention: Joseph Shanahan & Scott Debano
Bank of Hawaii
130 Merchant Street, 20th Fl
Honolulu, HI 96813
e-mail: John.mckenna@boh.com
Facsimile: (808) 694-8301
Attention: John McKenna
With a copy to:
130 Merchant Street, 20th Fl
Honolulu, HI 96813
e-mail: tierney.morikawa@boh.com
Facsimile: (808) 694-8301
Attention: Tierney Morikawa
Morgan Stanley Senior Funding, Inc.
1300 Thames Street Wharf, 4th floor
e-mail: msloanservicing@morganstanley.com
Baltimore, MD 21231
Facsimile: (718) 233-2140
Attention: Morgan Stanley Loan Servicing

[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




Goldman Sachs Bank USA
c/o Goldman, Sachs & Co.
30 Hudson Street, 5th Floor
Jersey City, NJ 07302
Facsimile: (917) 977-3966
Attention: Michelle Latzoni
Natixis, New York Branch
1251 Avenue of Americas
New York, NY 10020
Facsimile: (201) 761-6931
Attention: Vinh T. Nguyen



[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------

ANNEX B
to Credit and Guaranty Agreement

LIST OF AIRCRAFT AND ENGINE APPRAISERS
Aviation Specialists Group, Inc.
IBA Group Ltd
ICF International, Inc.
Morten, Beyer and Agnew
Ascend FG Advisory
AVITAS, Inc.



[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------

ANNEX C
to Credit and Guaranty Agreement

CERTAIN ECONOMIC TERMS


[**]

[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------

EXHIBIT A
to Credit and Guaranty Agreement

FORM OF INSTRUMENT OF ASSUMPTION AND JOINDER



[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------

EXHIBIT B
to Credit and Guaranty Agreement

FORM OF ASSIGNMENT AND ACCEPTANCE



[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------

EXHIBIT C
to Credit and Guaranty Agreement

FORM OF LOAN REQUEST



[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------

EXHIBIT D
to Credit and Guaranty Agreement

FORM OF AIRCRAFT AND SPARE ENGINE MORTGAGE



[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------

EXHIBIT E
to Credit and Guaranty Agreement

FORM OF SPARE PARTS SECURITY AGREEMENT



[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------

EXHIBIT F
to Credit and Guaranty Agreement

FORM OF SECURITY AGREEMENT



[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------

EXHIBIT G
to Credit and Guaranty Agreement

FORM OF OTHER AIRCRAFT MORTGAGE



[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------

SCHEDULE 3.06
to Credit and Guaranty Agreement

SUBSIDIARIES
OF
HAWAIIAN HOLDINGS, INC.


Jurisdiction of Incorporation
Ownership (directly or indirectly)
 
 
 
Hawaiian Airlines, Inc.
Delaware
100%
Hawaiian Gifts, LLC
Arizona
100%
Airline Contract Maintenance and Equipment, Inc.
Delaware
100%




[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential